Exhibit 10.1

EXECUTION VERSION

 

 

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.,

as Issuer,

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC,

as Co-Issuer,

RCC REAL ESTATE, INC.,

as Advancing Agent

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Note Administrator

INDENTURE

Dated as of December 23, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS   

Section 1.1

 

Definitions

     3   

Section 1.2

 

Interest Calculation Convention

     31   

Section 1.3

 

Rounding Convention

     31    ARTICLE 2    THE NOTES   

Section 2.1

 

Forms Generally

     31   

Section 2.2

 

Forms of Notes and Certificate of Authentication

     31   

Section 2.3

 

Authorized Amount; Stated Maturity Date; and Denominations

     33   

Section 2.4

 

Execution, Authentication, Delivery and Dating

     34   

Section 2.5

 

Registration, Registration of Transfer and Exchange

     34   

Section 2.6

 

Mutilated, Defaced, Destroyed, Lost or Stolen Note

     41   

Section 2.7

 

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

     42   

Section 2.8

 

Persons Deemed Owners

     45   

Section 2.9

 

Cancellation

     46   

Section 2.10

 

Global Notes; Definitive Notes; Temporary Notes

     46   

Section 2.11

 

U.S. Tax Treatment of Notes and the Issuer

     48   

Section 2.12

 

Authenticating Agents

     48   

Section 2.13

 

Forced Sale on Failure to Comply with Restrictions

     49   

Section 2.14

 

No Gross Up

     50    ARTICLE 3    CONDITIONS PRECEDENT; PLEDGED MORTGAGE LOANS   

Section 3.1

 

General Provisions

     50   

Section 3.2

 

Security for Notes

     52   

Section 3.3

 

Transfer of Collateral

     54    ARTICLE 4    SATISFACTION AND DISCHARGE   

Section 4.1

 

Satisfaction and Discharge of Indenture

     61   

 

-i-



--------------------------------------------------------------------------------

Section 4.2

 

Application of Amounts held in Trust

     62   

Section 4.3

 

Repayment of Amounts Held by Paying Agent

     63   

Section 4.4

 

Limitation on Obligation to Incur Company Administrative Expenses

     63    ARTICLE 5    REMEDIES   

Section 5.1

 

Events of Default

     63   

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

     66   

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

     67   

Section 5.4

 

Remedies

     69   

Section 5.5

 

Preservation of Collateral

     72   

Section 5.6

 

Trustee May Enforce Claims Without Possession of Notes

     73   

Section 5.7

 

Application of Amounts Collected

     73   

Section 5.8

 

Limitation on Suits

     73   

Section 5.9

 

Unconditional Rights of Noteholders to Receive Principal and Interest

     74   

Section 5.10

 

Restoration of Rights and Remedies

     74   

Section 5.11

 

Rights and Remedies Cumulative

     74   

Section 5.12

 

Delay or Omission Not Waiver

     75   

Section 5.13

 

Control by the Controlling Class

     75   

Section 5.14

 

Waiver of Past Defaults

     75   

Section 5.15

 

Undertaking for Costs

     76   

Section 5.16

 

Waiver of Stay or Extension Laws

     76   

Section 5.17

 

Sale of Collateral

     77   

Section 5.18

 

Action on the Notes

     77    ARTICLE 6    THE TRUSTEE AND NOTE ADMINISTRATOR   

Section 6.1

 

Certain Duties and Responsibilities

     78   

Section 6.2

 

Notice of Default

     80   

Section 6.3

 

Certain Rights of Trustee and Note Administrator

     80   

Section 6.4

 

Not Responsible for Recitals or Issuance of Notes

     82   

Section 6.5

 

May Hold Notes

     82   

Section 6.6

 

Amounts Held in Trust

     83   

Section 6.7

 

Compensation and Reimbursement

     83   

Section 6.8

 

Corporate Trustee Required; Eligibility

     84   

Section 6.9

 

Resignation and Removal; Appointment of Successor

     85   

Section 6.10

 

Acceptance of Appointment by Successor

     87   

Section 6.11

 

Merger, Conversion, Consolidation or Succession to Business of Trustee and Note
Administrator

     87   

Section 6.12

 

Co-Trustees and Separate Trustee

     88   

Section 6.13

 

Direction to enter into the Servicing Agreement

     89   

Section 6.14

 

Representations and Warranties of the Trustee

     89   

 

-ii-



--------------------------------------------------------------------------------

Section 6.15

 

Representations and Warranties of the Note Administrator

     90   

Section 6.16

 

Requests for Consents

     90   

Section 6.17

 

Withholding

     91    ARTICLE 7    COVENANTS   

Section 7.1

 

Payment of Principal and Interest

     91   

Section 7.2

 

Maintenance of Office or Agency

     92   

Section 7.3

 

Amounts for Note Payments to be Held in Trust

     92   

Section 7.4

 

Existence of the Issuer and Co-Issuer

     94   

Section 7.5

 

Protection of Collateral

     97   

Section 7.6

 

Notice of Any Amendments

     98   

Section 7.7

 

Performance of Obligations

     98   

Section 7.8

 

Negative Covenants

     99   

Section 7.9

 

Statement as to Compliance

     101   

Section 7.10

 

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms

     102   

Section 7.11

 

Successor Substituted

     105   

Section 7.12

 

No Other Business

     105   

Section 7.13

 

Reporting

     105   

Section 7.14

 

Calculation Agent

     106   

Section 7.15

 

REIT Status

     106   

Section 7.16

 

Permitted Subsidiaries

     107   

Section 7.17

 

Repurchase Requests

     108   

Section 7.18

 

Servicing of Mortgage Loans and Control of Servicing Decisions

     108    ARTICLE 8    SUPPLEMENTAL INDENTURES   

Section 8.1

 

Supplemental Indentures Without Consent of Securityholders

     109   

Section 8.2

 

Supplemental Indentures with Consent of Securityholders

     111   

Section 8.3

 

Execution of Supplemental Indentures

     113   

Section 8.4

 

Effect of Supplemental Indentures

     115   

Section 8.5

 

Reference in Notes to Supplemental Indentures

     115    ARTICLE 9    REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES   

Section 9.1

 

Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call Redemption

     115   

Section 9.2

 

Notice of Redemption

     117   

Section 9.3

 

Notice of Redemption or Maturity by the Issuer

     117   

Section 9.4

 

Notes Payable on Redemption Date

     118   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 10    ACCOUNTS, ACCOUNTINGS AND RELEASES   

Section 10.1

 

Collection of Amounts; Custodial Account

     118   

Section 10.2

 

[Reserved]

     119   

Section 10.3

 

Payment Account

     119   

Section 10.4

 

[Reserved]

     120   

Section 10.5

 

Expense Account

     120   

Section 10.6

 

Future Funding Account

     120   

Section 10.7

 

Interest Advances

     121   

Section 10.8

 

Reports by Parties

     125   

Section 10.9

 

Reports; Accountings

     125   

Section 10.10

 

Release of Mortgage Loans; Release of Collateral

     127   

Section 10.11

 

[Reserved]

     129   

Section 10.12

 

Information Available Electronically

     129   

Section 10.13

 

Investor Q&A Forum; Investor Registry

     131   

Section 10.14

 

Certain Procedures

     133    ARTICLE 11    APPLICATION OF FUNDS   

Section 11.1

 

Disbursements of Amounts from Payment Account

     134   

Section 11.2

 

Securities Accounts

     139    ARTICLE 12    SALE OF MORTGAGE LOANS   

Section 12.1

 

Sales of Mortgage Loans

     140    ARTICLE 13    NOTEHOLDERS’ RELATIONS   

Section 13.1

 

Subordination

     141   

Section 13.2

 

Standard of Conduct

     144    ARTICLE 14    MISCELLANEOUS   

Section 14.1

 

Form of Documents Delivered to the Trustee and Note Administrator

     144   

Section 14.2

 

Acts of Securityholders

     145   

 

-iv-



--------------------------------------------------------------------------------

Section 14.3

 

Notices, etc., to the Trustee, the Note Administrator, the Issuer, the
Co-Issuer, the Advancing Agent, the Servicer, the Placement Agents and the
Rating Agencies

     146   

Section 14.4

 

Notices to Noteholders; Waiver

     148   

Section 14.5

 

Effect of Headings and Table of Contents

     149   

Section 14.6

 

Successors and Assigns

     149   

Section 14.7

 

Severability

     149   

Section 14.8

 

Benefits of Indenture

     149   

Section 14.9

 

Governing Law

     149   

Section 14.10

 

Submission to Jurisdiction

     150   

Section 14.11

 

Counterparts

     150   

Section 14.12

 

Liability of Co-Issuers

     150   

Section 14.13

 

17g-5 Information

     150   

Section 14.14

 

Rating Agency Condition

     152   

Section 14.15

 

Patriot Act Compliance

     153    ARTICLE 15    ASSIGNMENT OF THE MORTGAGE LOAN PURCHASE AGREEMENTS   

Section 15.1

 

Assignment of Mortgage Loan Purchase Agreement

     153    ARTICLE 16    ADVANCING AGENT   

Section 16.1

 

Liability of the Advancing Agent

     155   

Section 16.2

 

Merger or Consolidation of the Advancing Agent

     155   

Section 16.3

 

Limitation on Liability of the Advancing Agent and Others

     155   

Section 16.4

 

Representations and Warranties of the Advancing Agent

     156   

Section 16.5

 

Resignation and Removal; Appointment of Successor

     157   

Section 16.6

 

Acceptance of Appointment by Successor Advancing Agent

     158   

Section 16.7

 

Removal and Replacement of Backup Advancing Agent

     158   

 

SCHEDULES Schedule A      Schedule of Mortgage Loans Schedule B      LIBOR
EXHIBITS Exhibit A-1      Form of Senior Notes (Global Note) Exhibit A-2     
Form of Senior Notes (Definitive Note) Exhibit B      Form of Junior Note
(Definitive Note) Exhibit C-1      Form of Transfer Certificate - Regulation S
Global Note Exhibit C-2      Form of Transfer Certificate - Rule 144A Global
Note

 

-v-



--------------------------------------------------------------------------------

Exhibit C-3      Form of Transfer Certificate - Definitive Note Exhibit D     
Form of Trustee Report Regarding the Mortgage Loan File Exhibit E      Form of
Trust Receipt Exhibit F      Form of Request for Release Exhibit G      Form of
NRSRO Certification Exhibit H      Form or Representations and Warranties For
Mortgage Loans Exhibit I-1      Form of Investor Certification Exhibit I-2     
Form of Investor Certification for Borrower Affiliates Exhibit J      Form of
Online Market Data Provider Certification

 

-vi-



--------------------------------------------------------------------------------

INDENTURE, dated as of December 23, 2013, by and between RESOURCE CAPITAL CORP.
CRE NOTES 2013, LTD., an exempted company incorporated in the Cayman Islands
with limited liability (the “Issuer”), RESOURCE CAPITAL CORP. CRE NOTES 2013,
LLC, a limited liability company formed under the laws of Delaware (the
“Co-Issuer”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as trustee (herein, together with its permitted successors and
assigns in the trusts hereunder, the “Trustee”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as note administrator, paying
agent, calculation agent, transfer agent, authentication agent, custodian and
backup advancing agent, in all of the foregoing capacities, together with its
permitted successors and assigns, the “Note Administrator”), and RCC REAL
ESTATE, INC. (including any successor by merger, “RSO QRS”), a Delaware
corporation, as advancing agent (herein, together with its permitted successors
and assigns in the trusts hereunder, the “Advancing Agent”).

PRELIMINARY STATEMENT

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Trustee and the Advancing
Agent are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising:

(a) the Mortgage Loans that the Issuer has purchased on the Closing Date and all
payments thereon or with respect thereto, other than Retained Interests under,
and as defined in, the Mortgage Loan Purchase Agreement,

(b) the Servicing Accounts, the Payment Account, the Expense Account, the Future
Funding Account, the Custodial Account and the related security entitlements and
all income from the investment of funds in any of the foregoing at any time
credited to any of the foregoing accounts,

(c) the Eligible Investments,

(d) the rights of the Issuer under the Mortgage Loan Purchase Agreement and the
Servicing Agreement,



--------------------------------------------------------------------------------

(e) all amounts delivered to the Note Administrator (directly or through a
securities intermediary),

(f) all other investment property, instruments and general intangibles in which
the Issuer has an interest, other than the Excepted Property,

(g) the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries, and

(h) all proceeds with respect to the foregoing clauses (a) through (g).

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.”
Such Grants are made to secure the Notes equally and ratably without prejudice,
priority or distinction between any Note and any other Note for any reason,
except as expressly provided in this Indenture (including, but not limited to,
the Priority of Payments) and to secure (i) the payment of all amounts due on
and in respect of the Notes in accordance with their terms, (ii) the payment of
all other sums payable under this Indenture and (iii) compliance with the
provisions of this Indenture, all as provided in this Indenture. The foregoing
Grant shall, for the purpose of determining the property subject to the lien of
this Indenture, be deemed to include any securities and any investments granted
by or on behalf of the Issuer to the Trustee for the benefit of the Secured
Parties, whether or not such securities or such investments satisfy the criteria
set forth in the definitions of “Mortgage Loan” or “Eligible Investment,” as the
case may be.

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions.

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word “including” and
its variations shall mean “including without limitation.” Whenever any reference
is made to an amount the determination of which is governed by Section 1.2
hereof, the provisions of Section 1.2 shall be applicable to such determination
or calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. All references in this Indenture to designated
“Articles,” “Sections,” “Subsections” and other subdivisions are to the
designated Articles, Sections, Subsections and other subdivisions of this
Indenture as originally executed. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular Article, Section, Subsection or other subdivision.

“17g-5 Information”: The meaning specified in Section 14.3(h) hereof.

“17g-5 Information Provider”: The meaning specified in Section 14.13(b) hereof.

“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction. Any change of the 17g-5 Website shall only
occur after notice has been delivered by the 17g-5 Information Provider to the
Issuer, the Note Administrator, the Trustee, the Operating Advisor, the
Placement Agents and the Rating Agencies, which notice shall set forth the date
of change and new location of the 17g-5 Website.

“1940 Act”: Investment Company Act of 1940, as amended.

“Accepted Servicing Practices”: The meaning specified in the Servicing
Agreement.

“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.

“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 10.13(a), which may be the firm of independent accountants that
reviews or performs procedures with respect to the financial reports prepared by
the Issuer or the Servicer.

“Act” or “Act of Securityholders”: The meaning specified in Section 14.2 hereof.

 

-3-



--------------------------------------------------------------------------------

“Advancing Agent”: RCC Real Estate, Inc., unless a successor Person shall have
become the Advancing Agent pursuant to the applicable provisions of this
Indenture, and thereafter “Advancing Agent” shall mean such successor Person.

“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02% per annum on the Aggregate Outstanding Amount of the Notes on such Payment
Date prior to giving effect to distributions with respect to such Payment Date;
which fee is hereby waived by the Advancing Agent for so long as (i) the
Advancing Agent is RCC Real Estate, Inc. or any of its Affiliates and (ii) any
of RCC Real Estate Inc. or any of its Affiliates owns the Class E Notes, Class F
Notes and Preferred Shares.

“Affiliate” or “Affiliated”: With respect to a Person, (i) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (ii) any other Person who is a director, Officer or
employee (a) of such Person, (b) of any subsidiary or parent company of such
Person or (c) of any Person described in clause (i) above. For the purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer; provided, further, that neither RSO QRS
nor any of RSO QRS’s subsidiaries shall be deemed to be Affiliates of the
Issuer. The Note Administrator, the Servicer and Trustee may rely on
certifications of any Holder or party hereto regarding such Person’s
affiliations.

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

“Aggregate Collateral Balance”: The sum of (without duplication) (i) the
aggregate Principal Balance of Mortgage Loans (excluding for purposes of this
clause (i), the then unfunded portion of any Future Advance Loan), (ii) the sum
of Cash and the aggregate Principal Balance of Eligible Investments held as
Principal Proceeds, and (iii) the sum of Cash and the aggregate Principal
Balance of Eligible Investments held in the Future Funding Account.

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination. The
Aggregate Outstanding Amount of the Class C Notes, Class D Notes, Class E Notes
and Class F Notes will be increased by the amount of any Deferred Interest on
such Classes.

“Aggregate Principal Balance”: When used with respect to any Mortgage Loans as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Mortgage Loans.

“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.

 

-4-



--------------------------------------------------------------------------------

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

“Authorized Officer”: With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer. With respect to the Servicer, a “Responsible Officer” of
the Servicer as set forth in the Servicing Agreement. With respect to the Note
Administrator or the Trustee or any other bank or trust company acting as
trustee of an express trust, a Trust Officer. Each party may receive and accept
a certification of the authority of any other party as conclusive evidence of
the authority of any Person to act, and such certification may be considered as
in full force and effect until receipt by such other party of written notice to
the contrary.

“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term unsecured debt rating at least equal to “A” by
S&P and “A” by DBRS (or, if not rated by DBRS, an equivalent rating by any two
other NRSROs (which may include S&P)) and a short-term unsecured debt rating
from S&P at least equal to “A-1”.

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended and Part V of the Companies Law (2012 Revision) of the Cayman
Islands, as amended from time to time, the Bankruptcy Law (1997 Revision) of the
Cayman Islands, as amended from time to time and the Foreign Bankruptcy
Proceedings (International Cooperation) Rules 2008 of the Cayman Islands, as
amended from time to time.

“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of North
Carolina, or the location of the Corporate Trust Office of the Note
Administrator or the Trustee, or (iii) days when the New York Stock Exchange or
the Federal Reserve Bank of New York are closed.

“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.

“Calculation Amount”: means, with respect to any Mortgage Loan as to which an
Appraisal Reduction Event has occurred, the lesser of (a) the outstanding
principal amount of such Mortgage Loan and (b) the sum of (1) the appraised
values (net of any prior mortgage liens) of the related Mortgaged Properties
securing such Mortgage Loan as determined by the most recent Updated Appraisal
in respect of such Mortgaged Properties, plus (2) all escrows, letters of

 

-5-



--------------------------------------------------------------------------------

credit and reserves (other than escrows and reserves for taxes, ground rents,
assessments and insurance) plus (3) all insurance and casualty proceeds and
condemnation awards that constitute collateral for the related Mortgage Loan
(whether paid or then payable by any insurance company or government authority).

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

“Certificated Security”: A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

“Class”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes or the Class F Notes, as applicable.

“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A Rate.

“Class A Notes”: The Class A Senior Secured Floating Rate Notes, Due 2028,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) prior to the Payment Date in April 2019, 1.30%, and (ii) with respect to
each Payment Date on and after the Payment Date in April 2019, 1.80%.

“Class A-S Defaulted Interest Amount”: With respect to the Class A-S Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A-S
Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

“Class A-S Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A-S Rate.

 

-6-



--------------------------------------------------------------------------------

“Class A-S Notes”: The Class A-S Second Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A-S Rate”: With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) prior to the Payment Date in April 2019, 2.15% per annum and (ii) with
respect to each Payment Date on and after the Payment Date in April 2019,
2.90% per annum.

“Class B Defaulted Interest Amount”: With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class B Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class B Rate.

“Class B Notes”: The Class B Third Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) prior to the Payment Date in April 2019, 2.85%, and (ii) with respect to
each Payment Date on and after the Payment Date in April 2019, 3.85%.

“Class C Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes or
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful).

“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class C Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class C Rate.

“Class C Notes”: The Class C Fourth Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) prior to the Payment Date in April 2019, 3.50%, and (ii) with respect to
each Payment Date on and after the Payment Date in April 2019, 4.50%.

 

-7-



--------------------------------------------------------------------------------

“Class D Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes or Class C Notes are outstanding, with respect to the Class D Notes as
of each Payment Date, the accrued and unpaid amount due to holders of the Class
D Notes on account of any shortfalls in the payment of the Class D Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

“Class D Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class D Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class D Rate.

“Class D Notes”: The Class D Fifth Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class D Rate”: With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 4.50%.

“Class E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes, Class C Notes or Class D Notes are outstanding, with respect to the
Class E Notes as of each Payment Date, the accrued and unpaid amount due to
holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect to any preceding Payment Date
or Payment Dates, together with interest accrued thereon (to the extent lawful).

“Class E Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class E Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class E Rate.

“Class E Notes”: The Class E Sixth Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class E Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 5.50%.

“Class F Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes, Class
B Notes, Class C Notes, Class D Notes or Class E Notes are outstanding, with
respect to the Class F Notes as of each Payment Date, the accrued and unpaid
amount due to holders of the Class F Notes on account of any shortfalls in the
payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

 

-8-



--------------------------------------------------------------------------------

“Class F Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class F Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class F Rate.

“Class F Notes”: The Class F Sixth Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class F Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) 6.50%.

“Clean-up Call”: The meaning specified in Section 9.1 hereof.

“Clean-up Call Date”: The meaning specified in Section 9.1 hereof.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

“Closing Date”: December 23, 2013.

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Co-Issuer”: Resource Capital Corp. CRE Notes 2013, LLC, a limited liability
company formed under the laws of the State of Delaware, until a successor Person
shall have become the Co-Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

“Collection Account”: Each collection account established and maintained under
the Servicing Agreement.

“Company Administration Agreement”: The administration agreement, dated on or
about the Closing Date, by and among the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

 

-9-



--------------------------------------------------------------------------------

“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator and the Trustee pursuant to this Indenture or any co-trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes, (iii) the LLC Managers (including indemnification),
(iv) the independent accountants, agents and counsel of the Issuer for
reasonable fees and expenses (including amounts payable in connection with the
preparation of tax forms on behalf of the Issuer and the Co-Issuer), and any
registered office and government filing fees, in each case, payable in the order
in which invoices are received by the Issuer, (v) the Rating Agencies for fees
and expenses in connection with any rating (including the annual fee payable
with respect to the monitoring of any rating) of the Notes, including fees and
expenses due or accrued in connection with any credit assessment or rating of
the Mortgage Loans, (vi) the Advancing Agent or other Persons as indemnification
pursuant Section 16.3, (vii) the Servicer, the Special Servicer or the Operating
Advisor as indemnification or reimbursement of expenses pursuant to the
Servicing Agreement, (viii) the CREFC® Intellectual Property Royalty License
Fee, (ix) the Preferred Share Paying Agent and the Share Registrar pursuant to
the Preferred Share Paying Agency Agreement (including amounts payable as
indemnification), (x) any other Person in respect of any governmental fee,
charge or tax in relation to the Issuer or the Co-Issuer (in each case as
certified by an Authorized Officer of the Issuer or the Co-Issuer to the Note
Administrator), in each case, payable in the order in which invoices are
received by the Issuer, and (xi) any other Person in respect of any other fees
or expenses (including indemnifications) permitted under this Indenture
(including, without limitation, any costs or expenses incurred in connection
with certain modeling systems and services) and the documents delivered pursuant
to or in connection with this Indenture and the Notes and any amendment or other
modification of any such documentation, in each case unless expressly prohibited
under this Indenture (including, without limitation, the payment of all
transaction fees and all legal and other fees and expenses required in
connection with the purchase of any Mortgage Loans or any other transaction
authorized by this Indenture), in each case, payable in the order in which
invoices are received by the Issuer; provided that Company Administrative
Expenses shall not include amounts payable in respect of the Notes.

“Company Administrator”: Appleby Trust (Cayman) Ltd., a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.

“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A -S Notes, so long as any Class A-S Notes are
outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, then the Class F Notes, so long as any Class F Notes are
Outstanding, and then the Preferred Shares.

 

-10-



--------------------------------------------------------------------------------

“Corporate Trust Office”: The designated corporate trust office of (1) the Note
Administrator, currently located at: (a) with respect to the delivery of
Mortgage Loan Documents, Note transfers and surrenders, at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479-0113; and (b) for all other
purposes, at 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention:
Corporate Trust Services (CMBS), Resource Capital Corp. CRE Notes 2013, Ltd.,
telecopy number (410) 715-2380, and (2) the Trustee, at 1701 St. Andrews Place,
Santa Ana, CA 92705-4934, Attention: Trust Administration RC13CN, or such other
address as the Note Administrator or Trustee, as applicable, may designate from
time to time by notice to the Noteholders, the Holder of the Preferred Shares,
the 17g-5 Information Provider and the parties hereto.

“CREFC® Intellectual Property Royalty License Fee” means with respect to each
Mortgage Loan and for any Payment Date, an amount accrued during the related
Interest Accrual Period at the CREFC® Intellectual Property Royalty License Fee
Rate on the Principal Balance of such Mortgage Loan as of the close of business
on the Determination Date in such Interest Period (excluding the then unfunded
portion of any Future Advance Loan). Such amounts shall be computed for the same
period and on the same interest accrual basis respecting which any related
interest payment due or deemed due on the related Mortgage Loan is computed and
shall be prorated for partial periods.

“CREFC® Intellectual Property Royalty License Fee Rate” means, with respect to
each Mortgage Loan, a rate equal to 0.0005% per annum.

“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

“Custodian”: The meaning specified in Section 3.3(a) hereof.

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Defaulted Interest Amount”: The Class A Defaulted Interest Amount, the
Class A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount and/or the Class F Defaulted Interest Amount,
as the context requires.

“Defaulted Mortgage Loan”: Any Mortgage Loan as to which either (x) a payment
default (after giving effect to any applicable grace period but without giving
effect to any waiver) has occurred and is continuing for more than 60 days; or
(y) a material non-monetary event of default has occurred and is continuing
(after giving effect to any applicable grace period but without giving effect to
any waiver) for more than 60 days after the Special Servicer obtained actual
knowledge thereof.

“Deferred Interest”: The meaning specified in Section 2.7(a).

“Deferred Interest Notes”: The Class C Notes, Class D Notes, Class E Notes and
Class F Notes, in each case, to the extent such Class is not the most senior
Class Outstanding.

 

-11-



--------------------------------------------------------------------------------

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

“Determination Date”: The 11th day of each month or, if such date is not a
Business Day, the next succeeding Business Day, commencing on the Determination
Date in January 2014.

“Directing Holder”: The meaning specified in the Servicing Agreement.

“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Issuer, based in part on expenses incurred by the Trustee and Note Administrator
and reported to the Servicer.

“Dollar,” “U.S. $” or “$”: A U.S. dollar or other equivalent unit in Cash.

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
the Closing Date, in the case of the Due Period relating to the first Payment
Date) and ending on and including the Determination Date immediately preceding
such Payment Date.

“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

(i) direct obligations of, and obligations the timely payment of principal of
and interest on which is fully and expressly guaranteed by, the United States,
or any agency or instrumentality of the United States, the obligations of which
are expressly backed by the full faith and credit of the United States;

(ii) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a long term unsecured
debt rating not less than “AA-” by S&P, and a short-term unsecured debt rating
not less than “A-1” by S&P (and, in

 

-12-



--------------------------------------------------------------------------------

each case, in the highest long-term or short-term rating category by DBRS or, if
not rated by DBRS, an equivalent rating by any two other NRSROs (which may
include S&P));

(iii) unleveraged repurchase or forward purchase obligations with respect to
(a) any security described in clause (i) above or (b) any other security issued
or guaranteed by an agency or instrumentality of the United States of America,
in either case entered into with a depository institution or trust company
(acting as principal) described in clause (ii) above (including the Note
Administrator or the commercial department of any successor Note Administrator,
as the case may be; provided that such Person otherwise meets the criteria
specified herein) or entered into with a corporation (acting as principal) whose
long-term unsecured debt rating is not less than “AA-” by S&P, and whose
short-term unsecured debt rating is not less than “A-1” by S&P (and, in each
case, in the highest long-term or short-term rating category by DBRS or, if not
rated by DBRS, an equivalent rating by any two other NRSROs (which may include
S&P));

(iv) commercial paper or other similar short-term obligations (including that of
the Note Administrator or the commercial department of any successor Note
Administrator, as the case may be, or any affiliate thereof; provided that such
Person otherwise meets the criteria specified herein) having at the time of such
investment a short-term unsecured debt rating not less than “A-1” by S&P;
provided, further, that the issuer thereof must also have at the time of such
investment a senior long-term unsecured debt rating of not less than “AA-” by
S&P (and, in each case, in the highest long-term or short-term rating category
by DBRS or, if not rated by DBRS, an equivalent rating by any two other NRSROs
(which may include S&P)); and

(v) the Wells Fargo Advantage Heritage Money Market Fund, or any other money
market fund (including those managed or advised by the Note Administrator or its
Affiliates) that maintain a constant asset value and that are rated by S&P in
its respective highest money market funds ratings category (and the highest
long-term or short-term rating by DBRS or, if not rated by DBRS, an equivalent
rating by any two other NRSROs (which may include S&P)).

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not have a maturity in excess of 365 days and shall have a
fixed principal amount due at maturity that cannot vary or change, (b) Eligible
Investments acquired with funds in the Payment Accounts shall include only such
obligations or securities as mature no later than the Business Day prior to the
next Payment Date succeeding the acquisition of such obligations or securities,
(c) Eligible Investments shall not include obligations bearing interest at
inverse floating rates, (d) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary (unless
the Issuer has previously received an opinion of Cadwalader, Wickersham & Taft
LLP or another nationally recognized tax counsel experienced in such matters
opining that the Issuer will be treated as a foreign

 

-13-



--------------------------------------------------------------------------------

corporation not engaged in a trade or business in the United States for U.S.
federal income tax purposes, in which case the investment will not cause the
Issuer to be treated as a foreign corporation engaged in a trade or business in
the United States for U.S. federal income tax purposes), (e) Eligible
Investments shall not be subject to deduction or withholding for or on account
of any withholding or similar tax (other than any taxes imposed pursuant to
FATCA), unless the payor is required to make “gross up” payments that ensure
that the net amount actually received by the Issuer (free and clear of taxes,
whether assessed against such obligor or the Issuer) will equal the full amount
that the Issuer would have received had no such deduction or withholding been
required, (f) Eligible Investments shall not be purchased for a price in excess
of par; (g) notwithstanding the minimum unsecured debt rating requirements set
forth in clauses (ii), (iii), (iv) or (v) above, Eligible Investments with
maturities of 30 days or less shall only require short-term unsecured debt
ratings and shall not require long-term unsecured debt ratings; and (h) Eligible
Investments shall not include margin stock.

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default”: The meaning specified in Section 5.1 hereof.

“Excepted Property”: (i) The U.S.$250 proceeds of share capital contributed by
RSO Funding as the holder of the ordinary shares of the Issuer, the U.S.$250
representing a profit fee to the Issuer, and, in each case, any interest earned
thereon and the bank account in which such amounts are held and (ii) the
Preferred Share Distribution Account and all of the funds and other property
from time to time deposited in or credited to the Preferred Share Distribution
Account.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Expense Account”: The account established pursuant to Section 10.7(a) hereof.

“Expense Year”: Each 12-month period commencing on the Business Day following
the Payment Date occurring in January and ending on the Payment Date occurring
in the following December.

“FATCA”: Sections 1471 through 1474 of the Code, the treasury regulations
promulgated thereunder, and any related provisions of law, court decisions,
administrative guidance or agreements with any taxing authority (or laws
thereof) in respect thereof.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

“Fitch”: Fitch Ratings, Inc.

 

-14-



--------------------------------------------------------------------------------

“Future Advance Loan”: Any Mortgage Loan that requires the lender to make one or
more additional advances to the borrower upon the satisfaction of certain
conditions precedent specified in the related Transaction Documents.

“Future Funding Account”: The account established pursuant to Section 10.6(a)
hereof.

“Future Funding Advance”: With respect to Future Advance Loans, one or more
future advances that the Issuer is required to make to the obligor under the
Transaction Documents relating thereto, subject to satisfaction of conditions
precedent specified therein.

“Future Funding Termination”: The meaning specified in Section 10.6(a)(ii).

“GAAP”: The meaning specified in Section 6.3(k) hereof.

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.

“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Share Registrar.

 

-15-



--------------------------------------------------------------------------------

“IAI”: An institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act.

“Impaired Mortgage Loan”: Any Mortgage Loan as to which a default is reasonably
foreseeable, as determined by the Special Servicer in accordance with Accepted
Servicing Practices.

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Indenture Accounts”: Any of the Future Funding Account, the Payment Account,
the Expense Account and the Custodial Account.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date.

“Interest Advance”: The meaning specified in Section 10.7(a) hereof.

“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, Class A-S Interest Distribution Amount, Class B Interest Distribution
Amount, the Class C Interest Distribution Amount, the Class D Interest
Distribution Amount, the Class E Interest Distribution Amount and the Class F
Interest Distribution Amount.

 

-16-



--------------------------------------------------------------------------------

“Interest Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Mortgage Loan or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Mortgage Loans
(net of any fees and other compensation and reimbursement of expenses and
Servicing Advances and interest thereon (but not net of amounts payable pursuant
to any indemnification provisions) to which the Servicer, the Special Servicer
or the Operating Advisor are entitled to pursuant to the terms of the Servicing
Agreement) and Eligible Investments, including the accrued interest received in
connection with a sale of such Mortgage Loans or Eligible Investments but
excluding any Retained Interests under, and as defined in, the Mortgage Loan
Purchase Agreement and which has been retained by the Seller and has not been
assigned to the Issuer,

(2) all make whole premiums, yield maintenance or prepayment premiums or any
interest amount paid in excess of the stated interest amount of a Mortgage Loan
received during the related Due Period,

(3) all amendment, modification and waiver fees, late payment fees, extension
fees and other fees and commissions received by the Issuer during such Due
Period in connection with such Mortgage Loans and Eligible Investments,

(4) those funds in the Expense Account designated as Interest Proceeds by the
Special Servicer pursuant to Section 10.7(a),

(5) all funds remaining on deposit in the Expense Account upon redemption of the
Notes in whole, pursuant to Section 10.7(a),

(6) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date,

(7) all accrued original issue discount on Eligible Investments,

(8) any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

(9) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,

(10) Cash and Eligible Investments contributed by RSO Funding pursuant to
Section 12.2(f), as holder of 100% of the Preferred Shares and designated as
“Interest Proceeds” by RSO Funding; and

(11) any excess proceeds received in respect of a Mortgage Loan to the extent
such proceeds are reported by the Servicer as “Interest Proceeds”, based on
designation as such by the Special Servicer in its sole discretion, in the
related CREFC® report delivered to the Paying Agent under the Servicing
Agreement; provided that Interest Proceeds will in no event

 

-17-



--------------------------------------------------------------------------------

include any payment or proceeds specifically defined as “Principal Proceeds” in
the definition thereof, minus (B) the aggregate amount of any Nonrecoverable
Interest Advances that were previously reimbursed to the Advancing Agent or the
Backup Advancing Agent.

“Interest Shortfall”: The meaning set forth in Section 10.7(a) hereof.

“Investor Certification”: A certificate, substantially in the form of
Exhibit I-1 or Exhibit I-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Mortgage Loan, or (b) such Person
is an agent or Affiliate of, or an investment advisor to, any borrower under a
Mortgage Loan. The Investor Certification may be submitted electronically by
means of the Note Administrator’s Website.

“Issuer”: Resource Capital Corp. CRE Notes 2013, Ltd., an exempted company
incorporated under the laws of the Cayman Islands with limited liability, until
a successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Special Servicer on behalf of the Issuer.

“Junior Notes”: The Class E Notes and the Class F Notes.

“LIBOR”: The meaning set forth in Schedule B attached hereto.

“LIBOR Determination Date”: The meaning set forth in Schedule B attached hereto.

“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

“London Banking Day”: The meaning set forth in Schedule B attached hereto.

“Loss Value Payment”: A Cash payment made to the Issuer by the Seller in
connection with a breach of representation or warranty with respect to any
Mortgage Loan pursuant to the Mortgage Loan Purchase Agreement in an amount that
the Special Servicer on behalf of the Issuer, subject to the consent of a
majority of the holders of each Class of Notes (excluding any Note held by the
Seller or any of its Affiliates), determines is sufficient to compensate the
Issuer for such breach of representation or warranty, which Loss Value Payment
will be deemed to cure sure breach of representation or warranty.

“Majority”: With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
of the aggregate Notional Amount of the Preferred Shares.

 

-18-



--------------------------------------------------------------------------------

“Material Breach”: With respect to each Mortgage Loan, the meaning specified in
the Mortgage Loan Purchase Agreement.

“Material Document Defect”: With respect to each Mortgage Loan, the meaning
specified in the Mortgage Loan Purchase Agreement.

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

“Minnesota Collateral”: The meaning specified in Section 3.3(a)(v) hereof.

“Monthly Report”: The meaning specified in Section 10.09(a) hereof.

“Mortgaged Property”: The commercial mortgage property or properties securing a
Mortgage Loan.

“Mortgage Loan Documents”: The indenture, loan agreement, note, mortgage,
intercreditor agreement, participation agreement or other agreement pursuant to
which a Mortgage Loan or Eligible Investment has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Mortgage Loan or Eligible Investment or of which holders of such
Mortgage Loan or Eligible Investment are the beneficiaries.

“Mortgage Loan File”: The meaning set forth in Section 3.3(d).

“Mortgage Loan Purchase Agreement”: The Mortgage Loan Purchase agreement entered
into between the Issuer and RSO QRS on or about the Closing Date, which
agreement is assigned to the Trustee on behalf of the Issuer pursuant to this
Indenture.

“Mortgage Loans”: The Mortgage Loans acquired by the Issuer on the Closing Date,
listed on Schedule A attached hereto.

“Net Outstanding Portfolio Balance”: On any date of determination, the sum
(without duplication) of:

(i) the aggregate Principal Balance of the Mortgage Loans (other than Mortgage
Loans as to which an Appraisal Reduction Event has occurred) as of such date of
determination (excluding for purposes of this clause (i), the then unfunded
portion of any Future Advance Loan);

(ii) the Aggregate Principal Balance of all Principal Proceeds held as Cash and
Eligible Investments and all Cash and Eligible Investments held in the Future
Funding Account; and

 

-19-



--------------------------------------------------------------------------------

(iii) with respect to each Mortgage Loan as to which an Appraisal Reduction
Event has occurred, the Calculation Amount of such Mortgage Loan.

“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or acknowledgment indicating
its decision not to review the matter for which the No Downgrade Confirmation is
sought, then the requirement to receive a No Downgrade Confirmation from the
Rating Agency with respect to such matter shall not apply. For the purposes of
this definition, any confirmation, waiver, request, acknowledgment or approval
which is required to be in writing may be in the form of electronic mail.
Notwithstanding anything to the contrary set forth in this Agreement, at any
time during which the Notes are no longer rated by a Rating Agency, no No
Downgrade Confirmation shall be required from such Rating Agency under this
Agreement.

“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in January 2016 during which
no Optional Redemption is permitted to occur.

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the Mortgage
Loans.

“Noteholder”: The Person in whose name such Note is registered in the Notes
Register.

“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall have become the Note Administrator pursuant to the
applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person.

“Note Administrator’s Website”: Initially www.ctslink.com provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g-5 Information Provider and Noteholders.

“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate and with respect to the Class F Notes, the Class F Rate.

“Note Liquidation Event”: The meaning specified in Section 12.1(c) hereof.

 

-20-



--------------------------------------------------------------------------------

“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.

“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a) hereof.

“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000. The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$16,927,000.

“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.

“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
G or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.

“Offering Memorandum”: The Offering Memorandum, dated December 12, 2013,
relating to the offering of the Class A Notes, Class A-S Notes, Class B Notes
and Class C Notes.

“Officer”: With respect to any corporation or limited liability company,
including the Issuer or the Co-Issuer, any Director, Manager, the Chairman of
the Board of Directors, the President, any Senior Vice President any Vice
President, the Secretary, any Assistant Secretary, the Treasurer, any Assistant
Treasurer, General Partner of such entity; and with respect to the Trustee or
Note Administrator, any Trust Officer; and with respect to the Servicer or the
Special Servicer, a Responsible Officer (as defined in the Servicing Agreement).

“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer and the
Servicer, any certificate executed by an Authorized Officer thereof.

“Operating Advisor”: The Operating Advisor appointed pursuant to the Servicing
Agreement.

“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and the Rating Agencies in form and substance reasonably
satisfactory to the Trustee, the Note Administrator and the Rating Agencies of
an outside third party counsel of national recognition (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney may, except as otherwise expressly provided in this Indenture, be
counsel for the Issuer, and which attorney shall be reasonably satisfactory to
the Trustee and the Note Administrator. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to the
Trustee, the Note Administrator and the Rating Agencies or shall state that the
Trustee, the Note Administrator and the Rating Agencies shall be entitled to
rely thereon.

 

-21-



--------------------------------------------------------------------------------

“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

(i) Notes theretofore canceled by the Notes Registrar or delivered to the Notes
Registrar for cancellation;

(ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;

(iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a holder in due course; and

(iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer, the Co-Issuer or
any Affiliate thereof shall be disregarded and deemed not to be Outstanding. The
Trustee and the Note Administrator shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, except to
the extent that a Trust Officer of the Trustee or Note Administrator, as
applicable, has actual knowledge of any such affiliation. Notes that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Note Administrator the pledgee’s right so to act with
respect to such Notes and that the pledgee is not the Issuer, the Co-Issuer or
any other obligor upon the Notes or any Affiliate of the Issuer, the Co-Issuer
or such other obligor. The Note Administrator shall be entitled to rely on
certificates from the Holder to determine any such pledges or affiliations.

“Par Purchase Price”: with respect to any Defaulted Mortgage Loan or Impaired
Mortgage Loan, the sum of (A) the outstanding principal balance of such Mortgage
Loan as of the date of purchase; plus (B) all accrued and unpaid interest on
such Mortgage Loan at the related interest rate to but not including date of
purchase; plus (C) all related unreimbursed Servicing Advances plus accrued and
unpaid interest on such Servicing Advances at the Advance Rate, plus (D) all
Special Servicing Fees and either workout fees or liquidation fees (but not
both) allocable to such Mortgage Loan (other than to the extent any such fees
are waived by the Special Servicer); plus (E) all unreimbursed expenses incurred
by the Issuer, the Servicer and the Special Servicer in connection with such
Mortgage Loan.

 

-22-



--------------------------------------------------------------------------------

“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.

“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

“Payment Date”: The 4th Business Day following each Determination Date,
commencing on the Payment Date in January 2014, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.

“Permitted Subsidiary”: Any one or more wholly-owned, single purpose entities
established exclusively for the purpose of taking title to mortgage, real estate
or any Sensitive Asset in connection, in each case, with the exercise of
remedies or otherwise.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

“Placement Agency Agreement”: The placement agreement relating to the Notes
dated as of the Closing Date by and among the Issuer, the Co-Issuer, RSO and the
Placement Agents.

“Placement Agents”: Wells Fargo Securities, LLC and Resource Securities, Inc.

“Pledged Mortgage Loan”: On any date of determination, any Mortgage Loan that
has been Granted to the Trustee and not been released from the lien of this
Indenture pursuant to Section 10.12 hereof.

“Preferred Share Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.

“Preferred Share Paying Agent”: The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

 

-23-



--------------------------------------------------------------------------------

“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

“Principal Balance” or “par”: With respect to any Mortgage Loan or Eligible
Investment, as of any date of determination, the outstanding principal amount of
such Mortgage Loan or Eligible Investment; provided that the Principal Balance
of any Eligible Investment that does not pay Cash interest on a current basis
will be the accreted value thereof.

“Principal Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Expense Account, Eligible
Investments in the Future Funding Account and any amount representing the
accreted portion of a discount from the face amount of a Mortgage Loan or an
Eligible Investment) and (b) Mortgage Loans as a result of (i) a maturity,
scheduled amortization or mandatory prepayment on a Mortgage Loan, (ii) optional
prepayments made at the option of the related borrower, (iii) recoveries on
Defaulted Mortgage Loans and Impaired Mortgage Loans, or (iv) any other
principal payments received with respect to Mortgage Loans,

(2) Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding principal balance of the related Mortgage Loan or Eligible
Investment,

(3) Funds transferred to the Payment Account from the Future Funding Account
pursuant to Section 10.6,

(4) any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

(5) any Loss Value Payment received by the Issuer from a Seller, and

(6) Cash and Eligible Investments contributed by RSO Funding pursuant to the
terms of the Indenture, as holder of 100% of the Preferred Shares and designated
as “Principal Proceeds” by RSO Funding; provided that in no event will Principal
Proceeds include any proceeds from the Excepted Property,

minus (B) the aggregate amount of (1) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds and (2) any amounts paid to the Servicer, Special
Servicer or Operating Advisor pursuant to the terms of the Servicing Agreement
out of amounts that would otherwise be Principal Proceeds.

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

 

-24-



--------------------------------------------------------------------------------

“Privileged Person”: Any of the following: (i) the Directing Holder, (ii) the
Placement Agents and their designees, (iii) the Servicer, (iv) the Special
Servicer, (v) the Trustee and Paying Agent, (vi) the Note Administrator,
(vii) the Operating Advisor, (viii) the Advancing Agent hereunder and under the
Servicing Agreement, (ix) any Person who provides the Note Administrator with an
Investor Certification (provided that access to information provided by the Note
Administrator to any Person who provides the Note Administrator an Investor
Certification in the form of Exhibit I-2 shall be limited to the Monthly Report)
and (x) any NRSRO that provides the Note Administrator with an NRSRO
Certification, which NRSRO Certification may be submitted electronically by
means of the Note Administrator’s Website and (xi) the Seller.

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

“Qualified Purchaser”: A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusive by one or more
such “qualified purchasers.”

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal tax purposes,
is wholly-owned by a real estate investment trust under Section 856(i)(2) of the
Code.

“Rating Agencies”: S&P, DBRS and any successor thereto, or, with respect to the
Collateral generally, if at any time S&P or DBRS or any such successor ceases to
provide rating services with respect to the Notes or certificates similar to the
Notes, any other NRSRO selected by the Issuer and reasonably satisfactory to a
Majority of the Notes voting as a single Class.

“Rating Agency Condition”: A condition that is satisfied if:

(a) the party required to satisfy the Rating Agency Condition (the “Requesting
Party”) has made a written request to a Rating Agency for a No Downgrade
Confirmation; and

(b) any one of the following has occurred:

(i) a No Downgrade Confirmation has been received; or

(ii) (A) within 10 business days of such request being sent to such Rating
Agency, such Rating Agency has not replied to such request or has responded in a
manner that indicates that such Rating Agency is neither reviewing such request
nor waiving the requirement for confirmation;

(B) the Requesting Party has confirmed that such Rating Agency has received the
confirmation request,

(C) the Requesting Party promptly requests the No Downgrade Confirmation a
second time; and

 

-25-



--------------------------------------------------------------------------------

(D) there is no response to either confirmation request within five (5) business
days of such second request.

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.

“Redemption Date Statement”: The meaning specified in Section 10.9(c) hereof.

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date;

Class A-S Notes. The redemption price for the Class A-S Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class A-S Notes to be redeemed, together with the Class A-S
Interest Distribution Amount (plus any Class A-S Defaulted Interest Amount) due
on the applicable Redemption Date;

Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date;

Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes to be redeemed, together with the Class C Interest
Distribution Amount (plus, if Class C is the Controlling Class, any Class C
Defaulted Interest Amount) due on the applicable Redemption Date;

Class D Notes. The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes to be redeemed, together with the Class D Interest
Distribution Amount (plus, if Class D is the Controlling Class, any Class D
Defaulted Interest Amount) due on the applicable Redemption Date;

Class E Notes. The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes to be redeemed, together with the Class E Interest
Distribution Amount (plus, if Class E is the Controlling Class, any Class E
Defaulted Interest Amount) due on the applicable Redemption Date;

 

-26-



--------------------------------------------------------------------------------

Class F Notes. The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes to be redeemed, together with the Class F Interest
Distribution Amount (plus, if Class F is the Controlling Class, any Class F
Defaulted Interest Amount) due on the applicable Redemption Date; and

Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (17) of
Section 11.1(a)(i) and clauses (1) through (16) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

“Reference Banks”: The meaning set forth in Schedule S attached hereto.

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

“Regulation S”: Regulation S under the Securities Act.

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(ii) hereof.

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent, for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) the Advancing Agent is RCC Real
Estate, Inc. or any of its Affiliates and (ii) any of RCC Real Estate Inc. or
any of its Affiliates owns the Class E Notes, Class F Notes and Preferred
Shares.

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of the Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Servicer will select an equivalent publication that
publishes such “prime rate,” and if such “prime rates” are no longer generally
published or are limited, regulated or administered by a governmental authority
or quasigovernmental body, then the Servicer will select, in its reasonable
discretion, a comparable interest rate index.

“REIT”: A “real estate investment trust” under the Code.

“Repurchase Request”: The meaning specified in Section 7.17 hereof.

“RSO”: Resource Capital Corp., a Maryland corporation.

 

-27-



--------------------------------------------------------------------------------

“RSO QRS”: The meaning specified in the first paragraph of this Indenture.

“RSO Funding”: Resource Real Estate Funding 2013 Notes Investor, LLC, a wholly
owned subsidiary of RSO QRS which is a direct, wholly-owned subsidiary of RSO.

“Rule 17g-5”: The meaning specified in Section 14.13 hereof.

“Rule 144A”: Rule 144A under the Securities Act.

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i) hereof.

“Rule 144A Information”: The meaning specified in Section 7.13 hereof.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors in interest.

“Sale”: The meaning specified in Section 5.17(a) hereof.

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Mortgage Loans and Eligible Investments as a result of sales of such Mortgage
Loans and Eligible Investments, and sales in connection with a repurchase for a
breach of a representation or warranty, in each case net of any reasonable
out-of-pocket expenses of the Trustee, the Note Administrator, or the Servicer
under the Servicing Agreement in connection with any such sale.

“SEC”: The Securities and Exchange Commission.

“Secured Parties”: Collectively, the Trustee, the Note Administrator, the
Noteholders, the Servicer and the Special Servicer and the Operating Advisor,
each as their interests appear in applicable Transaction Documents.

“Securities”: Collectively, the Notes and the Preferred Shares.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The meaning specified in Section 3.3(a)
hereof.

“Securities Act”: The Securities Act of 1933, as amended.

“Securities Intermediary”: The meaning specified in Section 10.1(b) hereof.

“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Seller”: RSO QRS.

 

-28-



--------------------------------------------------------------------------------

“Senior Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes.

“Sensitive Asset”: means (i) a Mortgage Loan, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Loan or portion thereof, in
either case, as to which the Servicer or the Special Servicer has determined,
based on an Opinion of Counsel, could give rise to material liability of the
Issuer (including liability for taxes) if held directly by the Issuer.

“Servicer”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the servicer pursuant to the appropriate provisions of the
Servicing Agreement.

“Servicing Accounts”: The Escrow Accounts, the Collection Accounts, the REO
Accounts and the Cash Collateral Accounts, each as established under and defined
in the Servicing Agreement.

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer, the Advancing Agent and the Operating Advisor, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Share Registrar”: Appleby Trust (Cayman) Ltd., unless a successor Person shall
have become the Share Registrar pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.

“Special Servicer”: Resource Real Estate, Inc., a Delaware corporation, solely
in its capacity as special servicer under the Servicing Agreement, together with
its permitted successors and assigns or any successor Person that shall have
become the special servicer pursuant to the appropriate provisions of the
Servicing Agreement.

“Specified Person”: The meaning specified in Section 2.6(a) hereof.

“Stated Maturity Date”: December 15, 2028.

“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
66 2⁄3% of the Aggregate Outstanding Amount of the Notes of such Class and
(ii) with respect to the Preferred Shares, the Holders of at least 66 2⁄3% of
the aggregate Notional Amount of the Preferred Shares.

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Mortgage Loan, will be, required to deduct or withhold from any payment
under any Mortgage Loan to the Issuer for or on account of any tax for whatever
reason and such borrower is not required to pay to the Issuer such additional
amount as is necessary to ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such borrower or the
Issuer) will equal the full amount that the Issuer would have received had no

 

-29-



--------------------------------------------------------------------------------

such deduction or withholding been required, (ii) any jurisdiction imposes net
income, profits, or similar tax on the Issuer or (iii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes. Withholding
taxes imposed under FATCA, if any, shall be disregarded in applying the
definition of “Tax Event.”

“Tax Materiality Condition”: The condition that will be satisfied if either
(i) as a result of the occurrence of a Tax Event, a tax or taxes are imposed on
the Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate, U.S.$1
million during any 12-month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT Subsidiary or other disregarded entity of a REIT and
is not a foreign corporation that is not engaged in a trade or business in the
United States for U.S. federal income tax purposes.

“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.

“Total Redemption Price”: The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (3) of
Section 11.1(a)(i) and to redeem all Notes at their applicable Redemption
Prices.

“Transaction Documents”: This Indenture, the Mortgage Loan Purchase Agreement,
the Placement Agency Agreement, the Company Administration Agreement, the
Preferred Share Paying Agency Agreement, the Servicing Agreement and the
Securities Account Control Agreement.

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Trustee”: Deutsche Bank Trust Company Americas, a New York banking corporation,
solely in its capacity as trustee hereunder, unless a successor Person shall
have become the Trustee pursuant to the applicable provisions of this Indenture,
and thereafter “Trustee” shall mean such successor Person.

“UCC”: The applicable Uniform Commercial Code.

 

-30-



--------------------------------------------------------------------------------

“Uncertificated Security”: The meaning specified in Section 3.3(a)(ii) hereof.

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

“Unregistered Securities”: The meaning specified in Section 5.17(c) hereof.

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Mortgage Loan prior to the maturity date of such Mortgage Loan.

“U.S. Person”: The meaning specified in Regulation S.

Section 1.2 Interest Calculation Convention.

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

Section 1.3 Rounding Convention.

Unless otherwise specified herein, test calculations that evaluate to a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that evaluate to a number or decimal will be rounded to
the nearest one hundredth of a percentage point.

ARTICLE 2

THE NOTES

Section 2.1 Forms Generally.

The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Authorized Officers of the Issuer and the Co-Issuer, executing
such Notes as evidenced by their execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

Section 2.2 Forms of Notes and Certificate of Authentication.

(a) Form. The form of each Class of the Senior Notes, including the Certificate
of Authentication, shall be substantially as set forth in Exhibit A hereto and
the form of each Class of the Junior Notes, including the Certificate of
Authentication, shall be substantially as set forth in B hereto.

 

-31-



--------------------------------------------------------------------------------

(b) Global Notes and Definitive Notes.

(i) The Senior Notes initially offered and sold in the United States to (or to
U.S. Persons who are) QIBs shall be represented by one or more permanent global
notes in definitive, fully registered form without interest coupons with the
applicable legend set forth in Exhibits A and B hereto added to the form of such
Senior Notes (each, a “Rule 144A Global Note”), which shall be registered in the
name of Cede & Co., as the nominee of the Depository and deposited with the Note
Administrator, as custodian for the Depository, duly executed by the Issuer and
the Co-Issuer and authenticated by the Authentication Agent as hereinafter
provided. The aggregate principal amount of the Rule 144A Global Notes may from
time to time be increased or decreased by adjustments made on the records of the
Note Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.

(ii) The Notes initially offered and sold in the United States to (or to U.S.
Persons who are) IAIs shall be issued in definitive form, registered in the name
of the legal or beneficial owner thereof attached without interest coupons with
the applicable legend set forth in Exhibits A and B hereto added to the form of
such Senior Notes (each a “Definitive Note”), which shall be duly executed by
the Issuer and, in the case of the Junior Notes, the Co-Issuer and authenticated
by the Authentication Agent as hereinafter provided. The aggregate principal
amount of the Definitive Notes may from time to time be increased or decreased
by adjustments made on the records of the Note Administrator or the Depository
or its nominee, as the case may be, as hereinafter provided.

(iii) The Senior Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A and B, hereto added to the form of such Notes
(each, a “Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Senior Notes represented thereby with the Note
Administrator as custodian for the Depository and registered in the name of a
nominee of the Depository for the respective accounts of Euroclear and
Clearstream, Luxembourg or their respective depositories, duly executed by the
Issuer and the Co-Issuer and authenticated by the Authenticating Agent as
hereinafter provided. The aggregate principal amount of the Regulation S Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Note Administrator or the Depository or its nominee, as the case
may be, as hereinafter provided.

(c) Book-Entry Provisions. This Section 2.2(c) shall apply only to Global Notes
deposited with or on behalf of the Depository.

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and
(ii) delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.

 

-32-



--------------------------------------------------------------------------------

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer, and the Operating Advisor and any of their respective agents
as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, the Servicer, the Special
Servicer and the Operating Advisor or any of their respective agents, from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Global Note.

(d) Delivery of Definitive Notes in Lieu of Global Notes. Except as provided in
Section 2.10 hereof, owners of beneficial interests in a Class of Global Notes
shall not be entitled to receive physical delivery of a Definitive Note.

Section 2.3 Authorized Amount; Stated Maturity Date; and Denominations.

(a) The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to U.S.$290,848,000, except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5 hereof.

Such Notes shall be divided into six Classes having designations and original
principal amounts as follows:

 

Designation

  Original
Principal
Amount  

Class A Senior Secured Floating Rate Notes Due 2028

  U.S.$ 136,949,000   

Class A-S Second Priority Secured Floating Rate Notes Due 2028

  U.S.$ 78,494,000   

Class B Third Priority Secured Floating Rate Notes Due 2028

  U.S.$ 30,777,000   

Class C Fourth Priority Secured Floating Rate Notes Due 2028

  U.S.$ 14,620,000   

Class D Fifth Priority Secured Floating Rate Notes Due 2028

  U.S.$ 13,850,000   

Class E Sixth Priority Secured Floating Rate Notes Due 2028

  U.S.$ 9,233,000   

Class F Seventh Priority Secured Floating Rate Notes Due 2028

  U.S.$ 6,925,000   

(b) The Notes shall be issuable in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$500 in excess thereof (plus any residual amount).

 

-33-



--------------------------------------------------------------------------------

Section 2.4 Execution, Authentication, Delivery and Dating.

The Notes shall be executed on behalf of the Issuer and, in the case of the
Senior Notes, the Co-Issuer by an Authorized Officer of the Issuer and, in the
case of the Senior Notes, the Co-Issuer, respectively. The signature of such
Authorized Officers on the Notes may be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of the Senior Notes,
the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and, in the case of the Senior Notes, the Co-Issuer may
deliver Notes executed by the Issuer and, in the case of the Senior Notes, the
Co-Issuer to the Authenticating Agent for authentication and the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Notes as provided
in this Indenture and not otherwise.

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

Section 2.5 Registration, Registration of Transfer and Exchange.

(a) The Issuer and the Co-Issuer shall cause to be kept a register (the “Notes
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Issuer and the Co-Issuer shall provide for the registration of Notes and the
registration of transfers and exchanges of Notes. The Note Administrator is
hereby initially appointed “Notes Registrar” for the purpose of maintaining the
Notes Registrar and registering Notes and transfers and exchanges of such Notes
with respect to the Notes Register kept in the United States as herein provided.
Upon any resignation or removal of the Notes Registrar, the Issuer and the
Co-Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Notes Registrar.

 

-34-



--------------------------------------------------------------------------------

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Note Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer and, in the case of the Senior Notes, the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, the Notes
that the Holder making the exchange is entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, in the case of the
Senior Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, in the case of the Senior Notes, the
Co-Issuer and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.

 

-35-



--------------------------------------------------------------------------------

(b) No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act and is exempt from the registration
requirements under applicable state securities laws.

(c) No Note may be offered, sold, resold or delivered, within the United States
or to, or for the benefit of, U.S. Persons except in accordance with
Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely with
respect to Definitive Notes, IAIs. The Notes may be offered, sold, resold or
delivered, as the case may be, in offshore transactions to non-U.S. Persons in
reliance on Regulation S. None of the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or any other Person may register the Notes under the
Securities Act or any state securities laws.

(d) Upon final payment due on the Stated Maturity Date of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

(e) Transfers of Global Notes. Notwithstanding any provision to the contrary
herein, so long as a Global Note remains outstanding and is held by or on behalf
of the Depository, transfers of a Global Note, in whole or in part, shall be
made only in accordance with Section 2.2(c) and this Section 2.5(e).

(i) Except as otherwise set forth below, transfers of a Global Note shall be
limited to transfers of such Global Note in whole, but not in part, to nominees
of the Depository or to a successor of the Depository or such successor’s
nominee. Transfers of a Global Note to a Definitive Note may only be made in
accordance with Section 2.10.

(ii) Regulation S Global Note to Rule 144A Global Note or Definitive Note. If a
holder of a beneficial interest in a Regulation S Global Note wishes at any time
to exchange its interest in such Regulation S Global Note for an interest in the
corresponding Rule 144A Global Note or for a Definitive Note or to transfer its
interest in such Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Rule 144A
Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note or for a Definitive Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

(1) if the transferee is taking a beneficial interest in a Rule 144A Global
Note, instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Note Registrar to cause to be credited a beneficial interest in
the corresponding Rule 144A Global Note in an amount equal to the beneficial
interest in such Regulation S Global Note, but not less than the minimum

 

-36-



--------------------------------------------------------------------------------

denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase and a duly completed certificate in the
form of Exhibit C-2 attached hereto; or

(2) if the transferee is taking a Definitive Note, a duly completed transfer
certificate in substantially the form of Exhibit C-3 hereto, certifying that
such transferee is an IAI,

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

(iii) Definitive Note or Rule 144A Global Note to Regulation S Global Note. If a
holder of a beneficial interest in a Rule 144A Global Note or a Holder of a
Definitive Note wishes at any time to exchange its interest in such Rule 144A
Global Note or Definitive Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note or
Definitive Note to a Person who wishes to take delivery thereof in the form of
an interest in the corresponding Regulation S Global Note, such holder, provided
such holder or, in the case of a transfer, the transferee is not a U.S. person
and is acquiring such interest in an offshore transaction, may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

(1) instructions given in accordance with DTC’s procedures from an Agent Member
directing the Note Administrator or the Notes Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Note,
but not less than the minimum denomination applicable to such holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note or
Definitive Note to be exchanged or transferred, and in the case of a transfer of
Definitive Notes, such Holder’s Definitive Notes properly endorsed for
assignment to the transferee,

 

-37-



--------------------------------------------------------------------------------

(2) a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream account to be credited with such increase,

(3) in the case of a transfer of Definitive Notes, a Holder’s Definitive Note
properly endorsed for assignment to the transferee, and

(4) a duly completed certificate in the form of Exhibit C-1 attached hereto,

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

(iv) Transfer of Rule 144A Global Notes to Definitive Notes. If, in accordance
with Section 2.10, a holder of a beneficial interest in a Rule 144A Global Note
wishes at any time to exchange its interest in such Rule 144A Global Note for a
Definitive Note or to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of a Definitive Note in
accordance with Section 2.10, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such interest for a Definitive Note. Upon
receipt by the Note Administrator or the Notes Registrar of (A) a duly complete
certificate substantially in the form of Exhibit C-3 and (B) appropriate
instructions from DTC, if required, the Note Administrator or the Notes
Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Register in accordance with Section 2.5(a) and upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).

(v) Transfer of Definitive Notes to Rule 144A Global Notes. If a holder of a
Definitive Note wishes at any time to exchange its interest in such Definitive
Note for a beneficial interest in a Rule 144A Global Note or to transfer such
Definitive Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a Rule 144A Global Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such Definitive Note for
beneficial interest in a Rule 144A Global Note (provided that

 

-38-



--------------------------------------------------------------------------------

no IAI may hold an interest in a Rule 144A Global Note). Upon receipt by the
Note Administrator or the Notes Registrar of (A) a Holder’s Definitive Note
properly endorsed for assignment to the transferee; (B) a duly completed
certificate substantially in the form of Exhibit C-2 attached hereto;
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Notes in an amount equal to the Definitive Notes to be transferred or
exchanged; and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account of DTC to be credited
with such increase, the Note Administrator or the Notes Registrar shall cancel
such Definitive Note in accordance herewith, record the transfer in the Notes
Register in accordance with Section 2.5(a) and approve the instructions at DTC,
concurrently with such cancellation, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the principal
amount of the Definitive Note transferred or exchanged.

(vi) Other Exchanges. In the event that, pursuant to Section 2.10 hereof, a
Global Note is exchanged for Definitive Notes, such Notes may be exchanged for
one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB who is also a Qualified
Purchaser or are to a non-U.S. Person, or otherwise comply with Rule 144A or
Regulation S, as the case may be) and as may be from time to time adopted by the
Issuer, the Co-Issuer and the Note Administrator.

(f) Removal of Legend. If Notes are issued upon the transfer, exchange or
replacement of Notes bearing the applicable legends set forth in Exhibits A and
B hereto, and if a request is made to remove such applicable legend on such
Notes, the Notes so issued shall bear such applicable legend, or such applicable
legend shall not be removed, as the case may be, unless there is delivered to
the Issuer and the Co-Issuer such satisfactory evidence, which may include an
Opinion of Counsel of an attorney at law licensed to practice law in the State
of New York (and addressed to the Issuer and the Note Administrator), as may be
reasonably required by the Issuer and the Co-Issuer, if applicable, to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act or ERISA.
So long as the Issuer or the Co-Issuer is relying on an exemption under or
promulgated pursuant to the 1940 Act, the Issuer or the Co-Issuer shall not
remove that portion of the legend required to maintain an exemption under or
promulgated pursuant to the 1940 Act. Upon provision of such satisfactory
evidence, as confirmed in writing by the Issuer and the Co-Issuer, if
applicable, to the Note Administrator, the Note Administrator, at the direction
of the Issuer and the Co-Issuer, if applicable, shall authenticate and deliver
Notes that do not bear such applicable legend.

(g) Each beneficial owner of Regulation S Global Notes shall be deemed to make
the representations and agreements set forth in Exhibit C-1 hereto.

(h) Each beneficial owner of Rule 144A Global Notes shall be deemed to make the
representations and agreements set forth in Exhibit C-2 hereto.

 

-39-



--------------------------------------------------------------------------------

(i) Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit C-3 hereto.

(j) Any purported transfer of a Note not in accordance with Section 2.5(a) shall
be null and void and shall not be given effect for any purpose hereunder.

(k) Notwithstanding anything contained in this Indenture to the contrary,
neither the Note Administrator nor the Notes Registrar (nor any other Transfer
Agent) shall be responsible or liable for compliance with applicable federal or
state securities laws (including, without limitation, the Securities Act or Rule
144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or the Code
(or any applicable regulations thereunder); provided, however, that if a
specified transfer certificate or Opinion of Counsel is required by the express
terms of this Section 2.5 to be delivered to the Note Administrator or Notes
Registrar prior to registration of transfer of a Note, the Note Administrator
and/or Notes Registrar, as applicable, is required to request, as a condition
for registering the transfer of the Note, such certificate or Opinion of Counsel
and to examine the same to determine whether it conforms on its face to the
requirements hereof (and the Note Administrator or Notes Registrar, as the case
may be, shall promptly notify the party delivering the same if it determines
that such certificate or Opinion of Counsel does not so conform).

(l) If the Note Administrator has actual knowledge or is notified by the Issuer
or the Co-Issuer that (i) a transfer or attempted or purported transfer of any
interest in any Note was consummated in compliance with the provisions of this
Section 2.5 on the basis of a materially incorrect certification from the
transferee or purported transferee, (ii) a transferee failed to deliver to the
Note Administrator any certification required to be delivered hereunder or
(iii) the holder of any interest in a Note is in breach of any representation or
agreement set forth in any certification or any deemed representation or
agreement of such holder, the Note Administrator shall not register such
attempted or purported transfer and if a transfer has been registered, such
transfer shall be absolutely null and void ab initio and shall vest no rights in
the purported transferee (such purported transferee, a “Disqualified
Transferee”) and the last preceding holder of such interest in such Note that
was not a Disqualified Transferee shall be restored to all rights as a Holder
thereof retroactively to the date of transfer of such Note by such Holder.

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer at a price determined by the Issuer, based
upon its estimation of the prevailing price of such interest and each Holder, by
acceptance of an interest in a Note, authorizes the Note Administrator to take
such action. In any case, the Note Administrator shall not be held responsible
for any losses that may be incurred as a result of any required transfer under
this Section 2.5(l).

(m) Each Holder of Notes approves and consents to (i) the purchase of the
Mortgage Loans by the Issuer from the Seller on the Closing Date and (ii) any
other transaction between the Issuer and the Seller or its Affiliates that are
permitted under the terms of this Indenture or the Mortgage Loan Purchase
Agreement.

 

-40-



--------------------------------------------------------------------------------

(n) As long as any Note is Outstanding, Notes held by RSO, RSO Funding or any
other disregarded entity of RSO for U.S. federal income tax purposes may not be
transferred, pledge or hypothecated to any other Person (except to an affiliate
that is wholly-owned by RSO and is disregarded for U.S. federal income tax
purposes) unless the Issuer receives an opinion of Cadwalader, Wickersham & Taft
LLP or another nationally recognized tax counsel experienced in such matters
that such transfer will not cause the Issuer to be treated as a foreign
corporation engaged in a trade or business in the United States for federal
income tax purposes (or has previously received an opinion of Cadwalader,
Wickersham & Taft LLP or another nationally recognized tax counsel experienced
in such matters that the Issuer will be treated as a foreign corporation that is
not engaged in a trade or business in the United States for federal income tax
purposes).

Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note.

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request, the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual

 

-41-



--------------------------------------------------------------------------------

obligation of the Issuer and the Co-Issuer, if applicable, and such new Note
shall be entitled, subject to the second paragraph of this Section 2.6, to all
the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved.

(a) Each Class of Notes shall accrue interest during each Interest Accrual
Period at the Note Interest Rate applicable to such Class and such interest will
be payable in arrears on each Payment Date on the Aggregate Outstanding Amount
thereof on the first day of the related Interest Accrual Period (after giving
effect to payments of principal thereof on such date), except as otherwise set
forth below. Payment of interest on each Class of Notes will be subordinated to
the payment of interest on each related Class of Notes senior thereto. Any
payment of interest due on a Class of Deferred Interest Notes on any Payment
Date to the extent sufficient funds are not available to make such payment in
accordance with the Priority of Payments on such Payment Date, but only if such
Class is not the most senior Class Outstanding, shall constitute “Deferred
Interest” with respect to such Class and shall not be considered “due and
payable” for the purposes of Section 5.1(a) (and the failure to pay such
interest shall not be an Event of Default) until the earliest of (i) the Payment
Date on which funds are available to pay such Deferred Interest in accordance
with the Priority of Payments, (ii) the Redemption Date with respect to such
Class of Deferred Interest Notes and (iii) the Stated Maturity (or the earlier
date of Maturity) of such Class of Deferred Interest Notes. Deferred Interest on
any Class of Deferred Interest Notes shall be added to the principal balance of
such Class of Deferred Interest Notes. Regardless of whether any more senior
Class of Notes is Outstanding with respect to any Class of Deferred Interest
Notes, to the extent that funds are not available on any Payment Date (other
than the Redemption Date with respect to, or Stated Maturity of, such Class of
Deferred Interest Notes) to pay previously accrued Deferred Interest, such
previously accrued Deferred Interest will not be due and payable on such Payment
Date and any failure to pay such previously accrued Deferred Interest on such
Payment Date will not be an Event of Default. Interest will cease to accrue on
each Note, or in the case of a partial repayment, on such repaid part, from the
date of repayment or Stated Maturity unless payment of principal is improperly
withheld or unless an Event of Default occurs with respect to such payments of
principal. To the extent lawful and enforceable, interest on any interest that
is not paid when due on the Class A Notes, Class A-S Notes or the Class B Notes;
or, if no Class A Notes, Class A-S Notes or Class B Notes are Outstanding, the
Notes of the Controlling Class, shall accrue at the Note Interest Rate
applicable to such Class until paid as provided herein.

(b) The principal of each Class of Notes matures at par and is due and payable
on the date of the Stated Maturity for such Class, unless such principal has
been previously repaid or unless the unpaid principal of such Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise. Notwithstanding the foregoing, the payment of principal
of each Class of Notes may only occur (other than amounts constituting Deferred
Interest thereon which will be payable from Interest Proceeds) pursuant to the
Priority

 

-42-



--------------------------------------------------------------------------------

of Payments. The payment of principal on any Note (x) may only occur after each
Class more senior thereto is no longer Outstanding and (y) is subordinated to
the payment on each Payment Date of the principal due and payable on each Class
more senior thereto and certain other amounts in accordance with the Priority of
Payments. Payments of principal on any Class of Notes that are not paid, in
accordance with the Priority of Payments, on any Payment Date (other than the
Payment Date which is the Stated Maturity (or the earlier date of Maturity) of
such Class of Notes or any Redemption Date), because of insufficient funds
therefor shall not be considered “due and payable” for purposes of
Section 5.1(a) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all Classes of Notes most senior
thereto with respect to such Class have been paid in full. Payments of principal
on the Notes in connection with a Clean-up Call, Tax Redemption or Optional
Redemption will be made in accordance with Section 9.1 and the Priority of
Payments.

(c) As a condition to the payment of principal of and interest on any Note
without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or any present or
future law or regulation of any political subdivision thereof or taxing
authority therein or to comply with any reporting or other requirements under
any such law or regulation. Such certification may include U.S. federal income
tax forms (such as IRS Form W-8BEN (Certification of Foreign Status of
Beneficial Owner), Form W-8IMY (Certification of Foreign Intermediary Status),
IRS Form W-9 (Request for Taxpayer Identification Number and Certification), or
IRS Form W-8ECI (Certification of Foreign Person’s Claim for Exemption from
Withholding on Income Effectively Connected with Conduct of a U.S. Trade or
Business) or any successors to such IRS forms). In addition, each of the Issuer,
Co-Issuer, the Trustee, Preferred Share Paying Agent or any Paying Agent may
require certification acceptable to it to enable the Issuer to qualify for a
reduced rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral. Each Holder and each beneficial owner of
Notes agree to provide any certification requested pursuant to this
Section 2.7(f) and to update or replace such form or certification in accordance
with its terms or its subsequent amendments. Furthermore, the Issuer shall
require information to comply with FATCA requirements pursuant to clause
(xii) of the representations and warranties set forth under the third paragraph
of Exhibit C-1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or
pursuant to clause (xiii) of the representations and warranties set forth under
the third paragraph of Exhibit C-2 hereto, as deemed made pursuant to
Section 2.5(h) hereto, or pursuant to clause (xi) of the representations and
warranties set forth under the third paragraph of Exhibit C-3 hereto, made
pursuant to Section 2.5(i) hereto, as applicable.

(d) Payments in respect of interest on and principal on the Notes shall be
payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository

 

-43-



--------------------------------------------------------------------------------

or its nominee, shall immediately credit the applicable Agent Members’ accounts
with payments in amounts proportionate to the respective beneficial interests in
such Global Note as shown on the records of the Depository or its nominee. The
Issuer also expects that payments by Agent Members to owners of beneficial
interests in such Global Note held through Agent Members will be governed by
standing instructions and customary practices, as is now the case with
securities held for the accounts of customers registered in the names of
nominees for such customers. Such payments will be the responsibility of the
Agent Members. Upon final payment due on the Maturity of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent (or, to a foreign
paying agent appointed by the Note Administrator outside of the United States if
then required by applicable law, in the case of a Definitive Note issued in
exchange for a beneficial interest in the Regulation S Global Note) on or prior
to such Maturity. None of the Issuer, the Co-Issuer, the Trustee, the Note
Administrator or the Paying Agent will have any responsibility or liability with
respect to any records maintained by the Holder of any Note with respect to the
beneficial holders thereof or payments made thereby on account of beneficial
interests held therein. In the case where any final payment of principal and
interest is to be made on any Note (other than on the Stated Maturity Date
thereof) the Issuer or, upon Issuer Request, the Note Administrator, in the name
and at the expense of the Issuer, shall not more than 30 nor fewer than five
Business Days prior to the date on which such payment is to be made, mail to the
Persons entitled thereto at their addresses appearing on the Notes Register, a
notice which shall state the date on which such payment will be made and the
amount of such payment and shall specify the place where such Notes may be
presented and surrendered for such payment.

(e) Subject to the provisions of Sections 2.7(a) and Section 2.7(d) hereof,
Holders of Notes as of the Record Date in respect of a Payment Date shall be
entitled to the interest accrued and payable in accordance with the Priority of
Payments and principal payable in accordance with the Priority of Payments on
such Payment Date. All such payments that are mailed or wired and returned to
the Paying Agent shall be held for payment as herein provided at the office or
agency of the Issuer and the Co-Issuer to be maintained as provided in
Section 7.2 (or returned to the Trustee).

(f) Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Payment Date shall be paid to the Person in whose name that
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest.

(g) Payments of principal to Holders of the Notes of each Class shall be made in
the proportion that the Aggregate Outstanding Amount of the Notes of such Class
registered in the name of each such Holder on such Record Date bears to the
Aggregate Outstanding Amount of all Notes of such Class on such Record Date.

(h) Interest accrued with respect to the Notes shall be calculated as described
in the applicable form of Note attached hereto.

(i) All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date, Redemption Date or upon Maturity shall be binding upon all future Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

 

-44-



--------------------------------------------------------------------------------

(j) Notwithstanding anything contained in this Indenture to the contrary, the
obligations of the Issuer under the Notes and the Co-Issuer under the Senior
Notes, this Indenture and the other Transaction Documents are limited-recourse
obligations of the Issuer and non-recourse obligations of the Co-Issuer payable
solely from the Collateral and following realization of the Collateral, all
obligations of the Co-Issuers and any claims of the Noteholders, the Trustee or
any other parties to any Transaction Documents shall be extinguished and shall
not thereafter revive. No recourse shall be had for the payment of any amount
owing in respect of the Notes against any Officer, director, employee,
shareholder, limited partner or incorporator of the Issuer, the Co-Issuer or any
of their respective successors or assigns for any amounts payable under the
Notes or this Indenture. It is understood that the foregoing provisions of this
paragraph shall not (i) prevent recourse to the Collateral for the sums due or
to become due under any security, instrument or agreement which is part of the
Collateral or (ii) constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by the Notes or secured by this Indenture (to the extent
it relates to the obligation to make payments on the Notes) until such
Collateral have been realized, whereupon any outstanding indebtedness or
obligation in respect of the Notes, this Indenture and the other Transaction
Documents shall be extinguished and shall not thereafter revive. It is further
understood that the foregoing provisions of this paragraph shall not limit the
right of any Person to name the Issuer or the Co-Issuer as a party defendant in
any Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.

(k) Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights of unpaid interest and
principal that were carried by such other Note.

(l) Notwithstanding any of the foregoing provisions with respect to payments of
principal of and interest on the Notes (but subject to Sections 2.7(e) and (h)),
if the Notes have become or been declared due and payable following an Event of
Default and such acceleration of Maturity and its consequences have not been
rescinded and annulled and the provisions of Section 5.5 are not applicable,
then payments of principal of and interest on such Notes shall be made in
accordance with Section 5.7 hereof.

(m) Payments in respect of the Preferred Shares as contemplated by Sections
11.1(a)(i)(15), 11.1(a)(ii)(13) and 11.1(a)(i)(16) shall be made by the Paying
Agent to the Preferred Share Paying Agent.

Section 2.8 Persons Deemed Owners.

The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer,
the Special Servicer, the Operating Advisor and any of their respective agents
may treat as the owner of a Note the Person in whose name such Note is
registered on the Notes Register on the applicable Record Date for the purpose
of receiving payments of principal of and interest and

 

-45-



--------------------------------------------------------------------------------

other amounts on such Note and on any other date for all other purposes
whatsoever (whether or not such Note is overdue), and none of the Note
Administrator, the Servicer, the Special Servicer, the Operating Advisor or any
of their respective agents shall be affected by notice to the contrary;
provided, however, that the Depository, or its nominee, shall be deemed the
owner of the Global Notes, and owners of beneficial interests in Global Notes
will not be considered the owners of any Notes for the purpose of receiving
notices. With respect to the Preferred Shares, on any Payment Date, the Trustee
shall deliver to the Preferred Share Paying Agent the distributions thereon for
distribution to the Preferred Shareholders.

Section 2.9 Cancellation.

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture. All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy. Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer or any of their respective Affiliates may be submitted
to the Notes Registrar for cancellation at any time.

Section 2.10 Global Notes; Definitive Notes; Temporary Notes.

(a) Definitive Notes. Definitive Notes shall only be issued in the following
limited circumstances:

(i) upon Transfer of Global Notes to an IAI in accordance with the procedures
set forth in Section 2.5(e)(ii) or Section 2.5(e)(iii);

(ii) if a holder of a Definitive Note wishes at any time to exchange such
Definitive Note for one or more Definitive Notes or transfer such Definitive
Note to a transferee who wishes to take delivery thereof in the form of a
Definitive Note in accordance with this Section 2.10, such holder may effect
such exchange or transfer upon receipt by the Notes Registrar of (A) a Holder’s
Definitive Note properly endorsed for assignment to the transferee, and (B) duly
completed certificates in the form of Exhibit C-3, upon receipt of which the
Notes Registrar shall then cancel such Definitive Note in accordance herewith,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Co-Issuers, the Authenticating Agent shall authenticate
and deliver one or more Definitive Notes bearing the same designation as the
Definitive Note endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the aggregate of such principal amounts being equal to the aggregate
principal amount of the Definitive Note surrendered by the transferor);

(iii) in the event that the Depository notifies the Issuer and the Co-Issuer
that it is unwilling or unable to continue as Depository for a Global Note or if
at any time such Depository ceases to be a “Clearing Agency” registered under
the Exchange Act and a successor depository is not appointed by the Issuer
within 90 days of such notice, the

 

-46-



--------------------------------------------------------------------------------

Global Notes deposited with the Depository pursuant to Section 2.2 hereof shall
be transferred to the beneficial owners thereof subject to the procedures and
conditions set forth in this Section 2.10.

(b) Any Global Note that is exchanged for a Definitive Note shall be surrendered
by the Depository to the Notes Administrator’s Corporate Trust Office together
with necessary instruction for the registration and delivery of a Definitive
Note to the beneficial owners (or such owner’s nominee) holding the ownership
interests in such Global Note. Any such transfer shall be made, without charge,
and the Authenticating Agent shall authenticate and deliver, upon such transfer
of each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of the same Class and authorized denominations. Any Definitive
Notes delivered in exchange for an interest in a Global Note shall, except as
otherwise provided by Section 2.5(f), bear the applicable legend set forth in
Exhibits C-1 or C-2, as applicable, and shall be subject to the transfer
restrictions referred to in such applicable legend. The Holder of each such
registered individual Global Note may transfer such Global Note by surrendering
it at the Corporate Trust Office of the Note Administrator, or at the office of
the Paying Agent.

(c) Subject to the provisions of Section 2.10(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.

(d) Junior Notes may only be issued as Definitive Notes and no interest in a
Junior Note may be held in the form of a Global Note at any time.

(e) In the event of the occurrence of either of the events specified in
Section 2.10(a) above, the Issuer and the Co-Issuer shall promptly make
available to the Notes Registrar a reasonable supply of Definitive Notes.

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and

 

-47-



--------------------------------------------------------------------------------

deliver, in exchange therefor the same aggregate principal amount of Definitive
Notes of authorized denominations. Until so exchanged, the temporary Notes shall
in all respects be entitled to the same benefits under this Indenture as
Definitive Notes.

Section 2.11 U.S. Tax Treatment of Notes and the Issuer.

(a) Each of the Issuer and the Co-Issuer intends that, for U.S. federal income
tax purposes, the Notes (unless held by RSO or any entity disregarded into RSO)
be treated as debt and that the Issuer be treated as a Qualified REIT Subsidiary
(unless the Issuer has received an opinion of Cadwalader, Wickersham & Taft LLP
or another nationally recognized tax counsel experienced in such matters opining
that the Issuer will be treated as a foreign corporation not engaged in a trade
or business in the United States for U.S. federal income tax purposes). Each
prospective purchaser and any subsequent transferee of a Note or any interest
therein shall, by virtue of its purchase or other acquisition of such Note or
interest therein, be deemed to have agreed to treat such Note in a manner
consistent with the preceding sentence for U.S. federal income tax purposes.

(b) The Issuer and the Co-Issuer shall account for the Notes and prepare any
reports to Noteholders and tax authorities consistent with the intentions
expressed in Section 2.11(a) above.

(c) Each Holder of Notes shall timely furnish to the Issuer and the Co-Issuer or
its agents any U.S. federal income tax form or certification (such as IRS Form
W-8BEN (Certification of Foreign Status of Beneficial Owner) (with Part III
marked), IRS Form W-8IMY (Certification of Foreign Intermediary Status), IRS
Form W-9 (Request for Taxpayer Identification Number and Certification), or IRS
Form W-8ECI (Certification of Foreign Person’s Claim for Exemption from
Withholding on Income Effectively Connected with Conduct of a U.S. Trade or
Business) or any successors to such IRS forms that the Issuer, the Co-Issuer or
its agents may reasonably request and shall update or replace such forms or
certification in accordance with its terms or its subsequent amendments.
Furthermore, Noteholders shall timely furnish any information required pursuant
to Section 2.7(f).

Section 2.12 Authenticating Agents.

Upon the request of the Issuer and, in the case of the Senior Notes, the
Co-Issuer, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes. For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent pursuant to
this Section 2.12 shall be deemed to be the authentication of Notes by the Note
Administrator.

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating

 

-48-



--------------------------------------------------------------------------------

Agent shall be a party, or any corporation succeeding to the corporate trust
business of any Authenticating Agent, shall be the successor of such
Authenticating Agent hereunder, without the execution or filing of any further
act on the part of the parties hereto or such Authenticating Agent or such
successor corporation. Any Authenticating Agent may at any time resign by giving
written notice of resignation to the Note Administrator, the Trustee, the Issuer
and the Co-Issuer. The Note Administrator may at any time terminate the agency
of any Authenticating Agent by giving written notice of termination to such
Authenticating Agent, the Trustee, the Issuer and the Co-Issuer. Upon receiving
such notice of resignation or upon such a termination, the Note Administrator
shall promptly appoint a successor Authenticating Agent and shall give written
notice of such appointment to the Issuer.

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

Section 2.13 Forced Sale on Failure to Comply with Restrictions.

(a) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a Note or interest therein to a U.S. Person who is determined not to
have been a QIB or an IAI at the time of acquisition of the Note or interest
therein shall be null and void and any such proposed transfer of which the
Issuer, the Co-Issuer, the Note Administrator or the Trustee shall have notice
may be disregarded by the Issuer, the Co-Issuer, the Note Administrator and the
Trustee for all purposes.

(b) If the Issuer determines that any Holder of a Note has not satisfied the
applicable requirement described in Section 2.13(a) above (any such Person a
“Non-Permitted Holder”), then the Issuer shall promptly after discovery that
such Person is a Non-Permitted Holder by the Issuer, the Co-Issuer or the Paying
Agent (and notice by the Paying Agent or the Co-Issuer to the Issuer, if either
of them makes the discovery), send notice (or cause notice to be sent) to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest to a Person that is not a Non-Permitted Holder within 30 days of the
date of such notice. If such Non-Permitted Holder fails to so transfer its Note
or interest therein, the Issuer shall have the right, without further notice to
the Non-Permitted Holder, to sell such Note or interest therein to a purchaser
selected by the Issuer that is not a Non-Permitted Holder on such terms as the
Issuer may choose. The Issuer, or a third party acting on behalf of the Issuer,
may select the purchaser by soliciting one or more bids from one or more brokers
or other market professionals that regularly deal in securities similar to the
Note, and selling such Note to the highest such bidder. However, the Issuer may
select a purchaser by any other means determined by it in its sole discretion.
The Holder of such Note, the Non-Permitted Holder and each other Person in the
chain of title from the Holder to the Non-Permitted Holder, by its acceptance of
an interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this Section 2.13(b) shall be determined in the sole discretion of the Issuer,
and the Issuer shall not be liable to any Person having an interest in the Note
sold as a result of any such sale of exercise of such discretion.

 

-49-



--------------------------------------------------------------------------------

Section 2.14 No Gross Up.

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED MORTGAGE LOANS

Section 3.1 General Provisions.

The Notes to be issued on the Closing Date shall be executed by the Issuer and,
in the case of the Senior Notes, the Co-Issuer upon compliance with Section 3.2
and shall be delivered to the Authenticating Agent for authentication and
thereupon the same shall be authenticated and delivered by the Authenticating
Agent upon Issuer Request. The Issuer shall cause the following items to be
delivered to the Trustee on or prior to the Closing Date:

(a) an Officer’s Certificate of the Issuer (i) evidencing the authorization by
Board Resolution of the execution and delivery of this Indenture and the
Placement Agency Agreement and related documents, the execution, authentication
and delivery of the Notes and specifying the Stated Maturity Date of each Class
of Notes, the principal amount of each Class of Notes and the applicable Note
Interest Rate of each Class of Notes to be authenticated and delivered, and
(ii) certifying that (A) the attached copy of the Board Resolution is a true and
complete copy thereof, (B) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date, (C) the Directors
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon and (D) the total aggregate Notional Amount of the
Preferred Shares shall have been received in Cash by the Issuer on the Closing
Date;

(b) an Officer’s Certificate of the Co-Issuer (i) evidencing the authorization
by Board Resolution of the execution and delivery of this Indenture and related
documents, the execution, authentication and delivery of the Senior Notes and
specifying the Stated Maturity Date of each Class of Senior Notes, the principal
amount of each Class of Senior Notes and the applicable Note Interest Rate of
each Class of Senior Notes to be authenticated and delivered, and
(ii) certifying that (A) the attached copy of the Board Resolution is a true and
complete copy thereof, (B) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (C) each Officer
authorized to execute and deliver the documents referenced in clause (b)(i)
above holds the office and has the signature indicated thereon;

(c) an opinion of Cadwalader, Wickersham & Taft LLP, special U.S. counsel to the
Co-Issuers, and certain Affiliates thereof (which opinions may be limited to the
laws of the State of New York and the federal law of the United States and may
assume, among other things, the correctness of the representations and
warranties made or deemed made by the owners of

 

-50-



--------------------------------------------------------------------------------

Notes pursuant to Sections 2.5(g), (h) and (i)) dated the Closing Date, as to
certain matters of New York law and certain United States federal income tax and
securities law matters, in a form satisfactory to the Placement Agents;

(d) opinions of Cadwalader, Wickersham & Taft LLP, special counsel to the
Co-Issuers dated the Closing Date, relating to (i) the validity of the Grant
hereunder and the perfection of the Trustee’s security interest in the
Collateral and (ii) certain bankruptcy matters, in each case;

(e) an opinion of Ledgewood, special counsel to Resource Capital Corp., dated
the Closing Date, regarding certain 1940 Act issues and its qualification and
taxation as a REIT;

(f) an opinion of Foley & Lardner LLP, counsel to Resource Capital Corp., dated
the Closing Date, regarding certain issues of Maryland law;

(g) an opinion of Cayman Islands counsel to the Issuer, dated the Closing Date,
regarding certain issues of Cayman Islands law;

(h) an opinion of Richards, Layton & Finger LLP, special Delaware counsel to the
Co-Issuer and RSO Funding, dated the Closing Date, regarding certain issues of
Delaware law;

(i) an opinion of Mayer Brown LLP, counsel to the Servicer and an opinion of
in-house counsel to the Servicer, regarding certain issues of United States law;

(j) an opinion of Ledgewood LLP, counsel to the Advancing Agent and Special
Servicer, dated the Closing Date, regarding certain issues of Delaware law;

(k) an opinion of (i) senior corporate counsel of Wells Fargo Bank, National
Association, dated as of the Closing Date, regarding certain matters of United
States law and (ii) Aini & Associates PLLC, counsel to Wells Fargo Bank,
National Association;

(l) an opinion of Aini & Associates PLLC, special New York counsel to Trustee
regarding certain matters of New York law;

(m) an opinion of Dorsey & Whitney LLP, special Minnesota counsel to Wells Fargo
Bank, National Association, regarding certain matters of Minnesota law with
respect to the Minnesota Collateral;

(n) an Officer’s Certificate given on behalf of the Issuer and without personal
liability, stating that the Issuer is not in Default under this Indenture and
that the issuance of the Securities by the Issuer will not result in a breach of
any of the terms, conditions or provisions of, or constitute a Default under,
the Governing Documents of the Issuer, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with;

 

-51-



--------------------------------------------------------------------------------

(o) an Officer’s Certificate given on behalf of the Co-Issuer stating that the
Co-Issuer is not in Default under this Indenture and that the issuance of the
Senior Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with; and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;

(p) executed counterparts of the Mortgage Loan Purchase Agreement, the Servicing
Agreement, the Placement Agency Agreement, the Preferred Share Paying Agency
Agreement and the Securities Account Control Agreement;

(q) an Accountants’ Report on applying Agreed-Upon Procedures with respect to
certain information concerning the Mortgage Loans in the Preliminary Offering
Memorandum of the Co-Issuers, dated December 3, 2013 and the Structural and
Collateral Term Sheet dated December 3, 2013 and an Accountant’s Report on
applying Agreed-Upon Procedures with respect to certain information concerning
the Mortgage Loans in the Offering Memorandum;

(r) evidence of preparation for filing at the appropriate filing office in the
District of Columbia of a financing statement, on behalf of the Issuer, relating
to the perfection of the lien of this Indenture in that Collateral in which a
security interest may be perfected by filing under the UCC; and

(s) an Issuer Order executed by the Issuer and the Co-Issuer directing the
Authenticating Agent to (i) authenticate the Notes specified therein, in the
amounts set forth therein and registered in the name(s) set forth therein and
(ii) deliver the authenticated Notes as directed by the Issuer and the
Co-Issuer.

Section 3.2 Security for Notes.

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

(a) Grant of Security Interest; Delivery of Mortgage Loans. The Grant pursuant
to the Granting Clauses of this Indenture of all of the Issuer’s right, title
and interest in and to the Collateral shall be effective and all Mortgage Loans
acquired in connection therewith purchased by the Issuer on the Closing Date (as
set forth in Schedule A hereto) together with the Mortgage Note and other
Mortgage Loan Documents with respect thereto shall have been delivered to, and
received by, the Custodian on behalf of the Trustee, without recourse (except as
expressly provided in each applicable Mortgage Loan Purchase Agreement), in the
manner provided in Section 3.3(a);

 

-52-



--------------------------------------------------------------------------------

(b) Certificate of the Issuer. A certificate of an Authorized Officer of the
Issuer given on behalf of the Issuer and without personal liability, dated as of
the Closing Date, delivered to the Trustee and the Note Administrator, to the
effect that, in the case of each Mortgage Loan pledged to the Trustee for
inclusion in the Collateral on the Closing Date and immediately prior to the
delivery thereof on the Closing Date:

(i) the Issuer is the owner of such Mortgage Loan free and clear of any liens,
claims or encumbrances of any nature whatsoever except for those which are being
released on the Closing Date;

(ii) the Issuer has acquired its ownership in such Mortgage Loan in good faith
without notice of any adverse claim, except as described in paragraph (i) above;

(iii) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Mortgage Loan (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released) other than interests Granted
pursuant to this Indenture;

(iv) the Mortgage Loan Documents with respect to such Mortgage Loan does not
prohibit the Issuer from Granting a security interest in and assigning and
pledging such Mortgage Loan to the Trustee;

(v) the list of Mortgage Loans in Schedule A identifies every Mortgage Loan sold
to the Issuer pursuant to the Mortgage Loan Purchase Agreement and pledged to
the Issuer hereunder;

(vi) the Mortgage Loans included in the Collateral satisfy the requirements of
Section 3.2(a); and

(vii) (1) the Grant pursuant to the Granting Clauses of this Indenture shall,
upon execution and delivery of this Indenture by the parties hereto, result in a
valid and continuing security interest in favor of the Trustee for the benefit
of the Secured Parties in all of the Issuer’s right, title and interest in and
to the Mortgage Loans pledged to the Trustee for inclusion in the Collateral on
the Closing Date; and

(2) upon the delivery of each Mortgage Note evidencing the obligations of the
borrowers under each Mortgage Loan to the Custodian on behalf of the Trustee, at
the Custodian’s Corporate Trust Office in Minneapolis, Minnesota, the Trustee’s
security interest in all Mortgage Loans shall be a validly perfected, first
priority security interest under the UCC as in effect in the State of Minnesota.

(c) Rating Letters. the Issuer and/or Co-Issuer’s receipt of a signed letter
from each Rating Agency confirming that (i) the Class A Notes have been issued
with ratings of “AAA(sf)” by S&P and “AAA(sf)” by DBRS, (ii) the Class A-S Notes
have been issued with a rating of “AAA(sf)” by DBRS, (iii) the Class B Notes
have been issued with a rating of at least “AA(low)(sf)” by DBRS, (iv) the Class
C Notes have been issued with a rating of at least “A(low)(sf)” by DBRS, (v) the
Class D Notes have been issued with a rating of at least “BBB(low)(sf)” by DBRS,
(vi) the Class E Notes have been issued with a rating of at least “BB(sf)” by
DBRS and (vii) the Class F Notes have been issued with a rating of at least
“B(sf)” by DBRS and that such ratings are in full force and effect on the
Closing Date.

 

-53-



--------------------------------------------------------------------------------

(d) Accounts. Evidence of the establishment of the Payment Account, the Future
Funding Account, the Expense Account, the Preferred Share Distribution Account,
the Custodial Account and the Collection Account.

(e) Deposit to Expense Account. On the Closing Date, the Issuer shall deposit
into the Expense Account from the gross proceeds of the offering of the
Securities, U.S.$25,000.

(f) Issuance of Preferred Shares. The Issuer shall have confirmed that the
Preferred Shares have been, or contemporaneously with the issuance of the Notes
will be, (i) issued by the Issuer and (ii) acquired in their entirety by RSO
Funding.

Section 3.3 Transfer of Collateral.

(a) The Note Administrator, as document custodian (in such capacity, the
“Custodian”), is hereby appointed as Custodian to hold all of the Mortgage
Notes, which shall be delivered to it by the Issuer on the Closing Date, at its
office in Minneapolis, Minnesota. Any successor to the Custodian shall be a U.S.
state or national bank or trust company that is not an Affiliate of the Issuer
or the Co-Issuer and has capital and surplus of at least U.S.$100,000,000 and
whose long term unsecured debt is rated at least “AA (low)” by DBRS. Subject to
the limited right to relocate Collateral set forth in Section 7.5(b), the
Custodian shall hold all Mortgage Loan Documents at its Corporate Trust Office.

(b) All Eligible Investments and other investments purchased in accordance with
this Indenture in the respective Accounts in which the funds used to purchase
such investments shall be held in accordance with Article 10 and, in respect of
each Indenture Account, the Trustee on behalf of the Secured Parties shall have
entered into a securities account control agreement with the Issuer, as debtor
and the Securities Intermediary, as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC as in effect in the State of New
York) and the Trustee, as secured party (the “Securities Account Control
Agreement”) providing, inter alia, that the establishment and maintenance of
such Indenture Account will be governed by the law of the State of New York. The
security interest of the Trustee in Collateral shall be perfected and otherwise
evidenced as follows:

(i) in the case of such Collateral consisting of Security Entitlements, by the
Issuer (A) causing the Securities Intermediary, in accordance with the
Securities Account Control Agreement, to indicate by book entry that a Financial
Asset has been credited to the Custodial Account and (B) causing the Securities
Intermediary to agree pursuant to the Securities Account Control Agreement that
it will comply with Entitlement Orders originated by or on behalf of the Trustee
with respect to each such Security Entitlement without further consent by the
Issuer;

(ii) in the case of Assets that consist of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the

 

-54-



--------------------------------------------------------------------------------

Trustee, to acquire possession of such Minnesota Collateral in the State of
Minnesota or (B) another Person (other than the Issuer or a Person controlling,
controlled by, or under common control with, the Issuer) (1) to (x) take
possession of such Minnesota Collateral in the State of Minnesota and
(y) authenticate a record acknowledging that it holds such possession for the
benefit of the Trustee or (2) to (x) authenticate a record acknowledging that it
will hold possession of such Minnesota Collateral for the benefit of the Trustee
and (y) take possession of such Minnesota Collateral in the State of Minnesota;

(iii) in the case of Collateral that consist of General Intangibles and all
other Collateral of the Issuer in which a security interest may be perfected by
filing a financing statement under Article 9 of the UCC as in effect in the
District of Columbia, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Trustee as secured party, which financing
statement reasonably identifies all such Collateral, with the Recorder of Deeds
of the District of Columbia; and

(iv) in the case of Collateral that consists of Cash on deposit in any Servicing
Account managed by the Servicer pursuant to the terms of the Servicing
Agreement, to deposit such Cash in a Servicing Account, which Servicing Account
is in the name of the Servicer or Special Servicer on behalf of the Trustee.

(c) The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture.

(d) Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).

(e) Without limiting any of the foregoing, in connection with each Grant of a
Mortgage Loan hereunder, the Issuer shall deliver (or cause to be delivered by
the Seller) to the Custodian, in each case to the extent specified on the
closing checklist for such Mortgage Loan provided to the Custodian by the Issuer
(or the Seller) the following documents (collectively, the “Mortgage Loan
File”):

(i) The original mortgage note or promissory note, as applicable, bearing all
intervening endorsements, endorsed in blank or endorsed “Pay to the order of
Resource Capital Corp. CRE Notes 2013, without recourse,” and signed in the name
of the last endorsee by an authorized Person;

 

-55-



--------------------------------------------------------------------------------

(ii) An original of any participation certificate together with any and all
intervening endorsements thereon, endorsed in blank on its face or by
endorsement or stock power attached thereto (without recourse, representation or
warranty, express or implied);

(iii) An original of any participation agreement relating to any item of
collateral that is not evidenced by a promissory note;

(iv) An original blanket assignment of all unrecorded documents with respect to
such Mortgage Loan to the Issuer or in the name of the Issuer, in each case in
form and substance acceptable for recording;

(v) The original of any guarantee executed in connection with the promissory
note, if any;

(vi) The original mortgage with evidence of recording thereon, or a copy thereof
together with an Officer’s Certificate of the Issuer (or the Seller) certifying
that such represents a true and correct copy of the original and that such
original has been submitted or delivered to an escrow agent for recordation in
the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;

(vii) The originals of all assumption, modification, consolidation or extension
agreements with evidence of recording thereon (or a copy thereof together with
an Officer’s Certificate of the Issuer (or the Seller) certifying that such
represents a true and correct copy of the original and that such original has
been submitted or delivered to an escrow agent for recordation in the
appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required), together with any other recorded document relating to the Mortgage
Loan otherwise included in the Mortgage Loan File;

(viii) The original assignment of mortgage in blank or in the name of the
Issuer, in form and substance acceptable for recording and signed in the name of
the last endorsee;

(ix) The originals of all intervening assignments of mortgage, if any, with
evidence of recording thereon, showing an unbroken chain of title from the
originator thereof to the last endorsee, or copies thereof together with an
Officer’s Certificate of the Issuer certifying that such represent true and
correct copies of the originals and that such originals have each been submitted
or delivered to an escrow agent for recordation in the appropriate governmental
recording office of the jurisdiction where the encumbered property is located,
in which case, recordation information shall not be required;

(x) An original mortgagee policy of title insurance or a conformed version of
the mortgagee’s title insurance commitment either marked as binding for
insurance or attached to an escrow closing letter, countersigned by the title
company or its authorized agent if the original mortgagee’s title insurance
policy has not yet been issued;

 

-56-



--------------------------------------------------------------------------------

(xi) The original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage Loan, if any;

(xii) The original assignment of leases and rents, if any, with evidence of
recording thereon, or a copy thereof together with an Officer’s Certificate of
the Issuer certifying that such copy represents a true and correct copy of the
original that has been submitted or delivered to an escrow agent for recordation
in the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;

(xiii) The original assignment of any assignment of leases and rents in blank or
in the name of the Issuer, in form and substance acceptable for recording;

(xiv) A filed copy of the UCC-1 financing statements with evidence of filing
thereon, and UCC-3 assignments in blank, which UCC-3 assignments shall be in
form and substance acceptable for filing;

(xv) The original of the environmental indemnity agreement, if any;

(xvi) The original of any general collateral assignment of all other documents
held by the Issuer in connection with the Mortgage Loan;

(xvii) An original of any disbursement letter from the collateral obligor to the
original mortgagee;

(xviii) An original of the survey of the encumbered property, if any;

(xix) A copy of any property management agreements;

(xx) A copy of any ground leases;

(xxi) A copy of any opinion of counsel;

(xxii) the following additional documents, (1) Allonge, endorsed in blank;
(2) assignment of mortgage, in blank, in form and substance acceptable for
recording; (3) assignment of leases and rents, in blank, in form and substance
acceptable for recording; and (4) blanket assignment, in blank, in form and
substance acceptable for recording.

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original recorded documents to the
Custodian promptly when received by the Issuer (or the Seller) from the
applicable recording office.

(f) The execution and delivery of this Indenture by the Note Administrator shall
constitute certification that (i) each original note required to be delivered to
the Custodian on behalf of the Trustee by the Issuer (or the Seller) and all
allonges thereto, if any, have been

 

-57-



--------------------------------------------------------------------------------

received by the Custodian; and (ii) such original note has been reviewed by the
Custodian and (A) appears regular on its face (handwritten additions, changes or
corrections shall not constitute irregularities if initialed by the borrower),
(B) appears to have been executed and (C) purports to relate to the related
Mortgage Loan. The Custodian agrees to review or cause to be reviewed the
Mortgage Loan Files within 30 days after the Closing Date, and to deliver to the
Issuer, the Note Administrator, the Servicer, and the Trustee a report in the
form of Exhibit D attached hereto, indicating, subject to any exceptions found
by it in such review, (A) those documents referred to in Section 3.3(d) that
have been received, and (B) that such documents have been executed, appear on
their face to be what they purport to be, purport to be recorded or filed (as
applicable) and have not been torn, mutilated or otherwise defaced, and appear
on their faces to relate to the Mortgage Loan. The Custodian shall have no
responsibility for reviewing the Mortgage Loan File except as expressly set
forth in this Section 3.3(e). None of the Trustee, the Note Administrator, and
the Custodian shall be under any duty or obligation to inspect, review, or
examine any such documents, instruments or certificates to independently
determine that they are valid, genuine, enforceable, legally sufficient, duly
authorized, or appropriate for the represented purpose, whether the text of any
assignment or endorsement is in proper or recordable form (except to determine
if the endorsement conforms to the requirements of Section 3.3(d), whether any
document has been recorded in accordance with the requirements of any applicable
jurisdiction, to independently determine that any document has actually been
filed or recorded in the appropriate office, that any document is other than
what it purports to be on its face, or whether the title insurance policies
relate to the Mortgaged Property.

(g) No later than the 90th day after the Closing Date, the Custodian shall
(i) deliver to the Issuer, with a copy to the Note Administrator, the Trustee,
and the Servicer a final exception report as to any remaining documents that are
required to be, but not in the Mortgage Loan File and (ii) request that the
Issuer cause such document deficiency to be cured.

(h) Without limiting the generality of the foregoing:

(i) from time to time upon the request of the Trustee, Servicer or Special
Servicer, the Issuer shall deliver (or cause to be delivered) to the Custodian
any Mortgage Loan Document in the possession of the Issuer and not previously
delivered hereunder (including originals of Mortgage Loan Documents not
previously required to be delivered as originals) and as to which the Trustee,
Servicer or Special Servicer, as applicable, shall have reasonably determined,
or shall have been advised, to be necessary or appropriate for the
administration of such Mortgage Loan hereunder or under the Servicing Agreement
or for the protection of the security interest of the Trustee under this
Indenture;

(ii) in connection with any delivery of documents to the Custodian pursuant to
clauses (i) above, the Custodian shall deliver to the Servicer, on behalf of the
Issuer, a Certification in the form of Exhibit E acknowledging the receipt of
such documents by the Custodian and that it is holding such documents subject to
the terms of this Indenture; and

(iii) from time to time upon request of the Servicer or the Special Servicer,
the Custodian shall, upon delivery by the Servicer or Special Servicer, as
applicable, of a

 

-58-



--------------------------------------------------------------------------------

Request for Release in the form of Exhibit F hereto, release to the Servicer or
Special Servicer, as applicable, such of the Mortgage Loan Documents then in its
custody as the Servicer or Special Servicer, as applicable, reasonably so
requests. By submission of any such Request for Release, the Servicer or the
Special Servicer, as applicable, shall be deemed to have represented and
warranted that it has determined in accordance with the Accepted Servicing
Practices, respectively, set forth in the Servicing Agreement, as the case may
be, that the requested release is necessary for the administration of such
Mortgage Loan hereunder or under the Servicing Agreement or for the protection
of the security interest of the Trustee under this Indenture. The Servicer or
the Special Servicer shall return to the Custodian each Mortgage Loan Document
released from custody pursuant to this clause (iii) within 20 Business Days of
receipt thereof (except such Mortgage Loan Documents as are released in
connection with a sale, exchange or other disposition, in each case only as
permitted under this Indenture, of the related Mortgage Loan that is consummated
within such 20-day period). Notwithstanding the foregoing provisions of this
clause (iii), any note, certificate or other instrument evidencing a Pledged
Mortgage Loan shall be released only for the purpose of (1) a sale, exchange or
other disposition of such Pledged Mortgage Loan that is permitted in accordance
with the terms of this Indenture, (2) presentation, collection, renewal or
registration of transfer of such Mortgage Loan or (3) in the case of any note,
in connection with a payment in full of all amounts owing under such note.

(i) As of the Closing Date (with respect to the Collateral owned or existing as
of the Closing Date) and each date on which any Collateral is acquired (only
with respect to each Collateral so acquired or arising after the Closing Date),
the Issuer represents and warrants as follows:

(i) this Indenture creates a valid and continuing security interest (as defined
in the UCC) in the Collateral in favor of the Trustee for the benefit of the
Secured Parties, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Issuer;

(ii) the Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any Person;

(iii) in the case of each Collateral, the Issuer has acquired its ownership in
such Collateral in good faith without notice of any adverse claim as defined in
Section 8-102(a)(1) of the UCC as in effect on the date hereof;

(iv) other than the security interest granted to the Trustee for the benefit of
the Secured Parties pursuant to this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral;

(v) the Issuer has not authorized the filing of, and is not aware of, any
financing statements against the Issuer that include a description of collateral
covering the Collateral other than any financing statement (x) relating to the
security interest granted to the Trustee for the benefit of the Secured Parties
hereunder or (y) that has been terminated; the Issuer is not aware of any
judgment lien, Pension Benefit Guarantee Corporation lien or tax lien filings
against the Issuer;

 

-59-



--------------------------------------------------------------------------------

(vi) the Issuer has received all consents and approvals required by the terms of
each Collateral and the Transaction Documents to grant to the Trustee its
interest and rights in such Collateral hereunder;

(vii) the Issuer has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Collateral granted to the Trustee for the benefit of the Secured
Parties hereunder;

(viii) all of the Collateral constitutes one or more of the following
categories: an Instrument, a General Intangible, a Certificated Security or an
Uncertificated Security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and Proceeds of all the foregoing;

(ix) the Securities Intermediary has agreed to treat all Collateral credited to
the Custodial Account as a Financial Asset;

(x) the Issuer has delivered a fully executed Securities Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;

(xi) (A) all original executed copies of each promissory note or other writings
that constitute or evidence any pledged obligation that constitutes an
Instrument have been delivered to the Custodian for the benefit of the Trustee
and (B) none of the promissory notes or other writings that constitute or
evidence such collateral has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed by the Issuer to any Person other
than the Trustee;

(xii) each of the Indenture Accounts constitutes a Securities Account in respect
of which Wells Fargo Bank, National Association has accepted to be Securities
Intermediary pursuant to the Securities Account Control Agreement on behalf of
the Trustee as secured party under this Indenture.

(j) The Note Administrator shall cause all Eligible Investments delivered to the
Note Administrator on behalf of the Issuer (upon receipt by the Note
Administrator thereof) to be promptly credited to the applicable Account.

 

-60-



--------------------------------------------------------------------------------

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture.

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, (iv) the rights, protections, indemnities and immunities of
the Note Administrator (in each of its capacities) and the Trustee and the
specific obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Servicer and Special Servicer hereunder and under the
Servicing Agreement, and (vi) the rights of Noteholders as beneficiaries hereof
with respect to the property deposited with the Custodian or Securities
Intermediary on behalf of the Trustee) and payable to all or any of them (and
the Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture) when:

(a) (i) either:

(1) all Notes theretofore authenticated and delivered to Noteholders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
which payment has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3)
have been delivered to the Note Registrar for cancellation; or

(2) all Notes not theretofore delivered to the Note Registrar for cancellation
(A) have become due and payable, or (B) shall become due and payable at their
Stated Maturity Date within one year, or (C) are to be called for redemption
pursuant to Article 9 under an arrangement satisfactory to the Note
Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “AAA” by S&P in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;

 

-61-



--------------------------------------------------------------------------------

(ii) the Issuer and the Co-Issuer have paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Servicing Agreement) by the Issuer and Co-Issuer and no other
amounts are scheduled to be due and payable by the Issuer other than Dissolution
Expenses; and

(iii) the Co-Issuers have delivered to the Trustee and the Note Administrator
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Cadwalader,
Wickersham & Taft LLP, or an opinion of another tax counsel of nationally
recognized standing in the United States experienced in such matters to the
effect that the Noteholders would recognize no income gain or loss for U.S.
federal income tax purposes as a result of such deposit and satisfaction and
discharge of this Indenture; or

(b) (i) each of the Co-Issuers has delivered to the Trustee and Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Servicing Agreement and the Servicing Accounts related thereto and the
Securities Account Control Agreement and the Indenture Accounts related thereto
and (y) Cash in an amount not greater than the Dissolution Expenses) that remain
subject to the lien of this Indenture, and (2) all funds on deposit in or to the
credit of the Accounts have been distributed in accordance with the terms of
this Indenture or have otherwise been irrevocably deposited with the Servicer
under the Servicing Agreement for such purpose; and

(ii) the Co-Issuers have delivered to the Note Administrator and the Trustee
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.

Section 4.2 Application of Amounts held in Trust.

All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.

 

-62-



--------------------------------------------------------------------------------

Section 4.3 Repayment of Amounts Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

Section 4.4 Limitation on Obligation to Incur Company Administrative Expenses.

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer
with respect to the Mortgage Loans in Cash during the current Due Period (as
certified by the Special Servicer in accordance with Accepted Servicing
Practices) is less than the sum of Dissolution Expenses and any accrued and
unpaid Company Administrative Expenses, then notwithstanding any other provision
of this Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates. Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

ARTICLE 5

REMEDIES

Section 5.1 Events of Default.

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) a default in the payment of any interest on any Class A Note, Class A-S Note
or Class B Note (or, if no Class A Notes, Class A-S Notes or Class B Notes are
Outstanding, any Note of the most senior Class Outstanding) when the same
becomes due and payable and the continuation of any such default for three
Business Days after a Trust Officer of the Note Administrator has actual
knowledge or receives notice from any holder of Notes of such payment default;
provided that in the case of a failure to disburse funds due to an
administrative error or omission by the Note Administrator or any paying agent,
such failure continues for five (5) Business Days after a trust officer of the
Note Administrator receives written notice or has actual knowledge of such
administrative error or omission; or

 

-63-



--------------------------------------------------------------------------------

(b) a default in the payment of principal (or the related Redemption Price, if
applicable) of any Class A Note when the same becomes due and payable, at its
Stated Maturity Date or any Redemption Date, or if there are no Class A Notes
Outstanding, a default in the payment of principal (or the related Redemption
Price, if applicable) of any Class A-S Note when the same becomes due and
payable at its Stated Maturity Date or any Redemption Date; or if there are no
Class A Notes or Class A-S Notes Outstanding, a default in the payment of
principal (or the related Redemption Price, if applicable) of any Class B Note
when the same becomes due and payable at its Stated Maturity Date or any
Redemption Date; or if there are no Class A Notes, Class A-S Notes or Class B
Notes Outstanding, a default in the payment of principal (or the related
Redemption Price, if applicable) of any Class C Note when the same becomes due
and payable at its Stated Maturity Date or any Redemption Date, or if there are
no Class A Notes, Class A-S Notes, Class B Notes or Class C Notes Outstanding, a
default in the payment of principal (or the related Redemption Price, if
applicable) of any Class D Note when the same becomes due and payable at its
Stated Maturity Date or any Redemption Date, or if there are no Class A Notes,
Class A-S Notes, Class B Notes, Class C Notes or Class D Notes Outstanding, a
default in the payment of principal (or the related Redemption Price, if
applicable) of any Class E Note when the same becomes due and payable at its
Stated Maturity Date or any Redemption Date, or if there are no Class A Notes,
Class A-S Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes
Outstanding, a default in the payment of principal (or the related Redemption
Price, if applicable) of any Class F Note when the same becomes due and payable
at its Stated Maturity Date or any Redemption Date; provided, in each case, that
in the case of a failure to disburse funds due to an administrative error or
omission by the Note Administrator or any paying agent, such failure continues
for five Business Days after a trust officer of the Note Administrator receives
written notice or has actual knowledge of such administrative error or omission;

(c) the failure on any Payment Date to disburse amounts available in the Payment
Account in accordance with the Priority of Payments set forth under
Section 11.1(a) (other than (i) a default in payment described in clause (a) or
(b) above and (ii) unless the holders of the Preferred Shares object, a failure
to disburse any amounts to the Preferred Share Paying Agent for distribution to
the holders of the Preferred Shares), which failure continues for a period of
three Business Days or, in the case of a failure to disburse such amounts due to
an administrative error or omission by the Note Administrator or Paying Agent,
which failure continues for five (5) Business Days;

(d) either the Issuer, the Co-Issuer or the pool of Collateral becomes an
investment company required to be registered under the 1940 Act;

(e) a default in the performance, or breach, of any other covenant or other
agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above) or any representation or
warranty of the Issuer or Co-Issuer hereunder or in any certificate or other
writing delivered pursuant hereto or in connection herewith proves to be
incorrect in any material respect when made, and the continuation of such
default or breach for a period of 30 days (or, if such default, breach or
failure has an adverse effect on the validity, perfection or priority of the
security interest granted hereunder, 15 days) after either the Issuer or the
Co-Issuer has actual knowledge thereof or after notice thereof to the Issuer and
the Co-Issuer by the Trustee or to the Issuer and the Co-Issuer and the Trustee
by Holders of at least 25% of the Aggregate Outstanding Amount of the
Controlling Class;

 

-64-



--------------------------------------------------------------------------------

(f) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Code, or any bankruptcy, insolvency, reorganization or similar law enacted under
the laws of the Cayman Islands or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;

(g) the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

(h) one or more final judgments being rendered against the Issuer or the
Co-Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for 30 days after such judgment(s)
becomes nonappealable, unless adequate funds have been reserved or set aside for
the payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies; or

(i) the Issuer loses its status as a Qualified REIT Subsidiary or other
disregarded entity of RSO for U.S. federal income tax purposes, unless
(A) within 90 days, the Issuer either (1) delivers an opinion of tax counsel of
nationally recognized standing in the United States experienced in such matters
to the effect that, notwithstanding the Issuer’s loss of Qualified REIT
Subsidiary or disregarded entity status for U.S. federal income tax purposes,
the Issuer is not, and has not been, an association (or publicly traded
partnership) taxable as a corporation, or is not, and has not been, otherwise
subject to U.S. federal income tax on a net basis and the Noteholders are not
otherwise materially adversely affected by the loss of Qualified REIT Subsidiary
or disregarded entity status for U.S. federal income tax purposes or
(2) receives an amount from the Preferred Shareholders sufficient to discharge
in full the amounts then due and unpaid on the Notes and amounts and expenses
described in clauses (1) through (16) under Section 11.1(a)(i) in accordance
with the Priority of Payments or (B) all Classes of the Notes are subject to a
Tax Redemption announced by the Issuer in compliance with this Indenture, and
such redemption has not been rescinded.

 

-65-



--------------------------------------------------------------------------------

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Operating Advisor,
the Preferred Share Paying Agent and the Preferred Shareholders in writing.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default shall occur and be continuing (other than the Events
of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may (and shall at
the direction of a Majority, by outstanding principal amount, of each Class of
Notes voting as a separate Class (excluding any Notes owned by the Issuer, the
Seller or any of their respective Affiliates), declare the principal of and
accrued and unpaid interest on all the Notes to be immediately due and payable.
Upon any such declaration such principal, together with all accrued and unpaid
interest thereon, and other amounts payable thereunder in accordance with the
Priority of Payments will become immediately due and payable. If an Event of
Default described in Section 5.1(f) or 5.1(g) above occurs, such an acceleration
shall occur automatically and without any further action. If the Notes are
accelerated, payments shall be made in the order and priority set forth in
Section 11.1(a) hereof.

(b) At any time after such a declaration of acceleration of Maturity of the
Notes has been made, and before a judgment or decree for payment of the amounts
due has been obtained by the Trustee as hereinafter provided in this Article 5,
a Majority of each Class of Notes (voting as a separate Class), other than with
respect to an Event of Default specified in Section 5.1(d), 5.1(f), 5.1(g), or
5.1(i), by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

(i) the Issuer or the Co-Issuer has paid or deposited with the Note
Administrator a sum sufficient to pay:

(A) all unpaid installments of interest on and principal on the Notes that would
be due and payable hereunder if the Event of Default giving rise to such
acceleration had not occurred;

(B) all unpaid taxes of the Issuer and the Co-Issuer, Company Administrative
Expenses and other sums paid or advanced by or otherwise due and payable to the
Note Administrator or to the Trustee hereunder;

(C) with respect to the Advancing Agent and the Backup Advancing Agent, any
amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and

(D) any Company Administrative Expense due and payable;

(ii) the Trustee has received notice that all Events of Default, other than the
non-payment of the interest and principal on the Notes that have become due
solely by such acceleration, have been cured and a Majority of the Controlling
Class, by written notice to the Trustee, has agreed with such notice (which
agreement shall not be unreasonably withheld or delayed) or waived as provided
in Section 5.14.

 

-66-



--------------------------------------------------------------------------------

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

(c) Subject to Sections 5.4 and 5.5, a Majority of the Controlling Class shall
have the right to direct the Trustee in the conduct of any Proceedings for any
remedy available to the Trustee or in the sale of any or all of the Collateral;
provided that (i) such direction will not conflict with any rule of law or this
Indenture; (ii) the Trustee may take any other action not inconsistent with such
direction; (iii) the Trustee determines that such action will not involve it in
liability (unless the Trustee has received security or indemnity satisfactory to
it against any such liability); and (iv) any direction to undertake a sale of
the Collateral may be made only as described in Section 5.17. The Trustee shall
be entitled to refuse to take any action absent such direction.

(d) As security for the payment by the Issuer of the compensation and expenses
of the Trustee, the Note Administrator, and any sums the Trustee or Note
Administrator shall be entitled to receive as indemnification by the Issuer, the
Issuer hereby grants the Trustee a lien on the Collateral, which lien is senior
to the lien of the Noteholders. The Trustee’s lien shall be subject to the
Priority of Payments and exercisable by the Trustee only if the Notes have been
declared due and payable following an Event of Default and such acceleration has
not been rescinded or annulled.

(e) A Majority of the Aggregate Outstanding Amount of each Class of Notes may,
prior to the time a judgment or decree for the payment of amounts due has been
obtained by the Trustee, waive any past Default on behalf of the holders of all
the Notes and its consequences in accordance with Section 5.14.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee.

(a) The Issuer covenants that if a Default shall occur in respect of the payment
of any interest and principal on any Class of Notes (but only after any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the Issuer and Co-Issuer shall, upon demand of the Trustee or any
affected Noteholder, pay to the Note Administrator on behalf of the Trustee, for
the benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue principal and, to the extent that payments of such interest shall
be legally enforceable, upon

 

-67-



--------------------------------------------------------------------------------

overdue installments of interest, at the applicable interest rate and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Note Administrator, the Trustee and such
Noteholder and their respective agents and counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer or any other obligor upon
the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law. Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or
(z) there shall be any other comparable Proceedings relative to the Issuer or
the Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each

 

-68-



--------------------------------------------------------------------------------

predecessor Trustee, except as a result of negligence or bad faith) and of the
Noteholders allowed in any Proceedings relative to the Issuer, the Co-Issuer or
other obligor upon the Notes or to the creditors or property of the Issuer, the
Co-Issuer or such other obligor;

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

(iii) to collect and receive (or cause the Note Administrator to collect and
receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in
Section 5.5(a) are met and any sale of Collateral contemplated to be conducted
by the Trustee under this Indenture shall be effected by the Special Servicer
pursuant to the terms of the Servicing Agreement, and the Trustee shall have no
liability or responsibility for or in connection with any such sale.

Section 5.4 Remedies.

(a) If an Event of Default has occurred and is continuing, and the Notes have
been declared due and payable and such declaration and its consequences have not
been

 

-69-



--------------------------------------------------------------------------------

rescinded and annulled, the Issuer and the Co-Issuer agree that the Trustee, or,
with respect to any sale of any Mortgage Loans, the Special Servicer, may, after
notice to the Note Administrator and the Noteholders, and shall, upon direction
by a Majority of the Controlling Class, to the extent permitted by applicable
law, exercise one or more of the following rights, privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture (whether by declaration or
otherwise), enforce any judgment obtained and collect from the Collateral any
amounts adjudged due;

(ii) sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof (provided that any such sale
shall be conducted by the Special Servicer pursuant to the Servicing Agreement);

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and

(v) exercise any other rights and remedies that may be available at law or in
equity;

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

(b) If an Event of Default as described in Section 5.1(e) hereof shall have
occurred and be continuing, the Trustee may, and at the request of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

(c) Upon any Sale, whether made under the power of sale hereby given or by
virtue of judicial proceedings, any Noteholder, Preferred Shareholder or the
Servicer or any of its Affiliates may bid for and purchase the Collateral or any
part thereof and, upon compliance with

 

-70-



--------------------------------------------------------------------------------

the terms of Sale, may hold, retain, possess or dispose of such property in its
or their own absolute right without accountability; and any purchaser at any
such Sale may, in paying the purchase money, turn in any of the Notes in lieu of
Cash equal to the amount which shall, upon distribution of the net proceeds of
such sale, be payable on the Notes so turned in by such Holder (taking into
account the Class of such Notes). Such Notes, in case the amounts so payable
thereon shall be less than the amount due thereon, shall either be returned to
the Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

(d) Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction. Nothing in this
Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, the
Note Administrator or any other Secured Party or any other party to any
Transaction Document, or (ii) from commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

-71-



--------------------------------------------------------------------------------

Section 5.5 Preservation of Collateral.

(a) Notwithstanding anything to the contrary herein, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, the
Trustee and the Note Administrator, as applicable, shall (except as otherwise
expressly permitted or required under this Indenture) retain the Collateral
securing the Notes, collect and cause the collection of the proceeds thereof and
make and apply all payments and deposits and maintain all accounts in respect of
the Collateral and the Notes in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the
Collateral, unless either:

(i) The Note Administrator, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Collateral (after deducting
the reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes for principal and
interest (including accrued and unpaid Deferred Interest), and, upon receipt of
information from Persons to whom fees are expenses are payable, all other
amounts payable prior to payment of principal on the Notes due and payable
pursuant to Section 11.1(a)(iii) and the holders of a Majority of the
Controlling Class agrees with such determination; or

(ii) A Supermajority of each Class of Notes (voting as a separate Class) directs
the sale and liquidation of all or a portion of the Collateral.

In the event of a sale of a portion of the Collateral pursuant to clause
(ii) above, the Special Servicer shall sell that portion of the Collateral
identified by the requisite Noteholders and all proceeds of such sale shall be
remitted to the Note Administrator for distribution in the order set forth in
Section 11.1(a). The Note Administrator shall give written notice of the
retention of the Collateral by the Custodian to the Issuer, the Co-Issuer, the
Trustee, the Servicer, the Special Servicer, the Operating Advisor and the
Rating Agencies. So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) above exist.

(b) Nothing contained in Section 5.5(a) shall be construed to require a sale of
the Collateral securing the Notes if the conditions set forth in this
Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Collateral securing the Notes
if prohibited by applicable law.

(c) In determining whether the condition specified in Section 5.5(a)(i) exists,
the Special Servicer shall obtain bid prices with respect to each Mortgage Loan
from two dealers that, at that time, engage in the trading, origination or
securitization of mortgage loans similar to the Mortgage Loans (or, if only one
such dealer can be engaged, then the Special Servicer shall obtain a bid price
from such dealer or, if no such dealer can be engaged, from a pricing service).
The Special Servicer shall compute the anticipated proceeds of sale or
liquidation on the basis of the lowest of such bid prices for each such Mortgage
Loan and provide the Trustee and the Note Administrator with the results
thereof. For the purposes of determining issues relating to the market value of
any Mortgage Loan and the execution of a sale or other liquidation thereof, the
Special Servicer may, but need not, retain at the expense of the Issuer and rely
on an opinion of

 

-72-



--------------------------------------------------------------------------------

an Independent investment banking firm of national reputation or other
appropriate advisors (the cost of which shall be payable as a Company
Administrative Expense) in connection with a determination as to whether the
condition specified in Section 5.5(a)(i) exists.

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i).

Section 5.6 Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7 hereof.

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

Section 5.7 Application of Amounts Collected.

Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.

Section 5.8 Limitation on Suits.

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to the Indenture
is subject to any non-petition covenants set forth in the Indenture), judicial
or otherwise, with respect to this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy hereunder, unless:

(a) such Holder has previously given to the Trustee written notice of an Event
of Default;

(b) except as otherwise provided in Section 5.9 hereof, the Holders of at least
25% of the then Aggregate Outstanding Amount of the Controlling Class shall have
made written request to the Trustee to institute Proceedings in respect of such
Event of Default in its own name as Trustee hereunder and such Holders have
offered to the Trustee indemnity satisfactory to it against the costs, expenses
and liabilities to be incurred in compliance with such request;

(c) the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding; and

 

-73-



--------------------------------------------------------------------------------

(d) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 hereof and the Priority of
Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

Section 5.9 Unconditional Rights of Noteholders to Receive Principal and
Interest.

Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
as such principal, interest and other amounts become due and payable in
accordance with the Priority of Payments and Section 13.1, and, subject to the
provisions of Sections 5.4 and 5.8 to institute Proceedings for the enforcement
of any such payment, and such right shall not be impaired without the consent of
such Holder; provided, however, that the right of such Holder to institute
proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).

Section 5.10 Restoration of Rights and Remedies.

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

Section 5.11 Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

-74-



--------------------------------------------------------------------------------

Section 5.12 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default. Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

Section 5.13 Control by the Controlling Class.

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:

(a) such direction shall not conflict with any rule of law or with this
Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided, however, that, subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);

(c) the Trustee shall have been provided with indemnity satisfactory to it; and

(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Assets shall be performed by the Special Servicer on behalf of the
Trustee, and must satisfy the requirements of Section 5.5.

Section 5.14 Waiver of Past Defaults.

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

(a) in the payment of principal of any Note;

(b) in the payment of interest in respect of the Controlling Class;

(c) in respect of a covenant or provision hereof that, under Section 8.2, cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note adversely affected thereby; or

 

-75-



--------------------------------------------------------------------------------

(d) in respect of any right, covenant or provision hereof for the individual
protection or benefit of the Trustee or the Note Administrator, without the
Trustee’s or the Note Administrator’s express written consent thereto, as
applicable.

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

Section 5.15 Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by
(x) the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

Section 5.16 Waiver of Stay or Extension Laws.

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

-76-



--------------------------------------------------------------------------------

Section 5.17 Sale of Collateral.

(a) The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any one or
more Sales as to any portion of such Collateral remaining unsold, but shall
continue unimpaired until all amounts secured by the Collateral shall have been
paid or if there are insufficient proceeds to pay such amount until the entire
Collateral shall have been sold. The Special Servicer may, upon notice to the
Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three Business Days after the date of the determination by
the Special Servicer pursuant to Section 5.5(a)(i) hereof, such Sale shall not
occur unless and until the Special Servicer has again made the determination
required by Section 5.5(a)(i) hereof. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Special Servicer shall be authorized to deduct the reasonable costs, charges
and expenses incurred by it, or by the Trustee or the Note Administrator in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 hereof.

(b) The Notes need not be produced in order to complete any such Sale, or in
order for the net proceeds of such Sale to be credited against amounts owing on
the Notes.

(c) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof, which, in the case of any Mortgage Loans, shall
be upon request and delivery of any such instruments by the Special Servicer. In
addition, the Special Servicer, with respect to Mortgage Loans, and the Trustee,
with respect to any other Collateral, is hereby irrevocably appointed the agent
and attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Collateral in connection with a Sale thereof, and to take all
action necessary to effect such Sale. No purchaser or transferee at such a Sale
shall be bound to ascertain the Trustee’s or Special Servicer’s authority, to
inquire into the satisfaction of any conditions precedent or to see to the
application of any amounts.

(d) In the event of any Sale of the Collateral pursuant to Section 5.4 or
Section 5.5, payments shall be made in the order and priority set forth in
Section 11.1(a) in the same manner as if the Notes had been accelerated.

(e) Notwithstanding anything herein to the contrary, any sale by the Trustee of
any portion of the Collateral shall be executed by the Special Servicer on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefor.

Section 5.18 Action on the Notes.

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or
the Co-Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral or upon any of the Collateral of the Issuer or the
Co-Issuer.

 

-77-



--------------------------------------------------------------------------------

ARTICLE 6

THE TRUSTEE AND NOTE ADMINISTRATOR

Section 6.1 Certain Duties and Responsibilities.

(a) Except during the continuance of an Event of Default:

(i) Each of the Trustee and the Note Administrator undertakes to perform such
duties and only such duties as are set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee
or the Note Administrator; and any permissive right of the Trustee or the Note
Administrator contained herein shall not be construed as a duty; and

(ii) in the absence of manifest error, or bad faith on its part, each of the
Note Administrator and the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under a duty
to examine the same to determine whether or not they substantially conform to
the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.

(b) In case an Event of Default actually known to the Trustee or the Note
Administrator has occurred and is continuing, the Trustee or the Note
Administrator shall, prior to the receipt of directions, if any, from a Majority
of the Controlling Class (or other Noteholders to the extent provided in Article
5 hereof), exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

(c) If, in performing its duties under this Indenture, the Trustee or the Note
Administrator is required to decide between alternative courses of action, the
Trustee and the Note Administrator may request written instructions from the
Directing Holder as to courses of action desired by it. If the Trustee and the
Note Administrator does not receive such instructions within two Business Days
after it has requested them, it may, but shall be under no duty to, take or
refrain from taking such action. The Trustee and the Note Administrator shall
act in accordance with instructions received after such two Business Day period
except to the extent it has already taken, or committed itself to take, action
inconsistent with such instructions. The

 

-78-



--------------------------------------------------------------------------------

Trustee and the Note Administrator shall be entitled to request and rely on the
advice of legal counsel and Independent accountants in performing its duties
hereunder and be deemed to have acted in good faith and shall not be subject to
any liability if it acts in accordance with such advice.

(d) No provision of this Indenture shall be construed to relieve the Trustee or
the Note Administrator from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that neither the
Trustee nor the Note Administrator shall be liable:

(i) for any error of judgment made in good faith by a Trust Officer, unless it
shall be proven that it was negligent in ascertaining the pertinent facts; or

(ii) with respect to any action taken or omitted to be taken by it in good faith
in accordance with the direction of the Issuer, the Directing Holder, and/or a
Majority of the Controlling Class relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or the Note
Administrator in respect of any Note or exercising any trust or power conferred
upon the Trustee or the Note Administrator under this Indenture.

(e) No provision of this Indenture shall require the Trustee or the Note
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise,

(f) Neither the Trustee nor the Note Administrator shall be liable to the
Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Directing Holder, the Servicer, the Special Servicer,
the Operating Adviser, the Controlling Class, the Trustee (in the case of the
Note Administrator), the Note Administrator (in the case of the Trustee) and/or
a Noteholder under circumstances in which such direction is required or
permitted by the terms of this Indenture.

(g) For all purposes under this Indenture, neither the Trustee nor the Note
Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture. For
purposes of determining the Trustee’s and Note Administrator’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee or Note
Administrator, as applicable, is deemed to have notice as described in this
Section 6.1.

 

-79-



--------------------------------------------------------------------------------

(h) The Trustee and the Note Administrator shall, upon reasonable prior written
notice, permit the Issuer and its designees, during its normal business hours,
to review all books of account, records, reports and other papers of the Trustee
relating to the Notes and to make copies and extracts therefrom (the reasonable
out-of-pocket expenses incurred in making any such copies or extracts to be
reimbursed to the Trustee or the Note Administrator, as applicable, by such
Person).

Section 6.2 Notice of Default.

Promptly (and in no event later than three Business Days) after the occurrence
of any Default known to the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the 17g-5 Information Provider and to the Note Administrator
(who shall post such notice the Note Administrator’s Website) and the Note
Administrator shall deliver to all Holders of Notes as their names and addresses
appear on the Notes Register, and to Preferred Share Paying Agent, notice of
such Default, unless such Default shall have been cured or waived.

Section 6.3 Certain Rights of Trustee and Note Administrator.

Except as otherwise provided in Section 6.1:

(a) the Trustee and the Note Administrator may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c) whenever in the administration of this Indenture the Trustee or the Note
Administrator shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Trustee and the
Note Administrator (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee and the Note Administrator may consult with counsel and the advice of
such counsel or any Opinion of Counsel (including with respect to any matters,
other than factual matters, in connection with the execution by the Trustee or
the Note Administrator of a supplemental indenture pursuant to Section 8.3)
shall be full and complete authorization and protection in respect of any action
taken or omitted by it hereunder in good faith and in reliance thereon;

(e) neither the Trustee nor the Note Administrator shall be under any obligation
to exercise or to honor any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

 

-80-



--------------------------------------------------------------------------------

(f) neither the Trustee nor the Note Administrator shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper documents and shall be entitled to rely conclusively
thereon;

(g) each of the Trustee and the Note Administrator may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys, and upon any such appointment of an agent or
attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;

(h) neither the Trustee nor the Note Administrator shall be liable for any
action it takes or omits to take in good faith that it reasonably and prudently
believes to be authorized or within its rights or powers hereunder;

(i) neither the Trustee nor the Note Administrator shall be responsible for the
accuracy of the books or records of, or for any acts or omissions of, the
Depository, any Transfer Agent (other than the Note Administrator itself acting
in that capacity), Clearstream, Luxembourg, Euroclear, any Calculation Agent
(other than the Note Administrator itself acting in that capacity) or any Paying
Agent (other than the Note Administrator itself acting in that capacity);

(j) neither the Trustee nor the Note Administrator shall be liable for the
actions or omissions of the Issuer, the Co-Issuer, Directing Holder, the
Servicer, the Special Servicer, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee), the
Operating Advisor; and without limiting the foregoing, neither the Trustee nor
the Note Administrator shall be under any obligation to verify compliance by
(any party hereto with the terms of this Indenture (other than itself) to verify
or independently determine the accuracy of information received by it from the
Servicer or Special Servicer (or from any selling institution, agent bank,
trustee or similar source) with respect to the Mortgage Loans;

(k) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee or Note Administrator hereunder, is dependent
upon or defined by reference to generally accepted accounting principles in the
United States in effect from time to time (“GAAP”), the Trustee and Note
Administrator shall be entitled to request and receive (and rely upon)
instruction from the Issuer or the accountants appointed pursuant to
Section 10.12 as to the application of GAAP in such connection, in any instance;

(l) neither the Trustee nor the Note Administrator shall have any responsibility
to the Issuer or the Secured Parties hereunder to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer;

(m) the Note Administrator shall be entitled to all of the same rights,
protections, immunities and indemnities afforded to it as Note Administrator in
each capacity for

 

-81-



--------------------------------------------------------------------------------

which it serves hereunder (including, without limitation, as Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar;

(n) in determining any affiliations of Noteholders with any party hereto or
otherwise, each of the Trustee and the Note Administrator shall be entitled to
request and conclusively rely on a certification provided by a Noteholder;

(o) in no event shall the Trustee or Note Administrator be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trustee or Note
Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

(p) the Trustee shall not be required to give any bond or surety in respect of
the execution of the trusts created hereby or the powers granted hereunder; and

(q) in no event shall the Trustee or the Note Administrator be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, strikes or
work stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond the Trustee’s or the Note Administrator’s control, as applicable, whether
or not of the same class or kind as specifically named above.

Section 6.4 Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness. Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes. Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.

Section 6.5 May Hold Notes.

The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.

 

-82-



--------------------------------------------------------------------------------

Section 6.6 Amounts Held in Trust.

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein. The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.

Section 6.7 Compensation and Reimbursement.

(a) The Issuer agrees:

(i) to pay the Trustee and Note Administrator on each Payment Date in accordance
with the Priority of Payments reasonable compensation for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee or note administrator of an express
trust);

(ii) except as otherwise expressly provided herein, to reimburse the Trustee and
Note Administrator in a timely manner upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee or Note
Administrator in connection with its performance of its obligations under, or
otherwise in accordance with any provision of this Indenture;

(iii) to indemnify the Trustee or Note Administrator and its Officers,
directors, employees and agents for, and to hold them harmless against, any
loss, liability or expense incurred without negligence, willful misconduct or
bad faith on their part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder; and

(iv) to pay the Trustee and Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.

(b) The Issuer may remit payment for such fees and expenses to the Trustee and
Note Administrator or, in the absence thereof, the Note Administrator may from
time to time deduct payment of its and the Trustee’s fees and expenses hereunder
from amounts on deposit in the Payment Account in accordance with the Priority
of Payments.

(c) The Note Administrator, in its capacity as Note Administrator, Paying Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent and Notes Registrar, hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer, the Co-Issuer or any Permitted
Subsidiary until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Notes issued
under this Indenture. This provision shall survive termination of this
Indenture.

(d) The Trustee and Note Administrator agree that the payment of all amounts to
which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and
(a)(iv) shall be subject to

 

-83-



--------------------------------------------------------------------------------

the Priority of Payments, shall be payable only to the extent funds are
available in accordance with such Priority of Payments, shall be payable solely
from the Collateral and following realization of the Collateral, any such claims
of the Trustee or Note Administrator against the Issuer, and all obligations of
the Issuer, shall be extinguished. The Trustee and Note Administrator will have
a lien upon the Collateral to secure the payment of such payments to it in
accordance with the Priority of Payments; provided that the Trustee and Note
Administrator shall not institute any proceeding for enforcement of such lien
except in connection with an action taken pursuant to Section 5.3 hereof for
enforcement of the lien of this Indenture for the benefit of the Noteholders.

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

Section 6.8 Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be a corporation organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
State authority, having a long-term unsecured debt rating of at least “BBB+” by
S&P and “AA(low)” by DBRS (or, if not rated by DBRS, an equivalent rating by any
two other NRSROs (which may include S&P)), or such other lower rating as may be
approved by the applicable Rating Agencies from time to time) and having an
office within the United States. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee or the Note
Administrator shall cease to be eligible in accordance with the provisions of
this Section 6.8, the Trustee or the Note Administrator, as applicable, shall
resign immediately in the manner and with the effect hereinafter specified in
this Article 6.

 

-84-



--------------------------------------------------------------------------------

Section 6.9 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.

(b) Each of the Trustee and the Note Administrator may resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Operating Advisor, the Noteholders, the Note Administrator
(in the case of the Trustee), the Trustee (in the case of the Note
Administrator), and the Rating Agencies. Upon receiving such notice of
resignation, the Issuer and the Co-Issuer shall promptly appoint a successor
trustee or trustees, or a successor Note Administrator, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Note Administrator or the Trustee so resigning and one copy to
the successor Note Administrator, Trustee or Trustees, together with a copy to
each Noteholder, the Servicer, the parties hereto and the Rating Agencies;
provided that such successor Note Administrator and Trustee shall be appointed
only upon the written consent of a Majority of the Notes (or if there are no
Notes Outstanding, a Majority of Preferred Shareholders) or, at any time when an
Event of Default shall have occurred and be continuing or when a successor Note
Administrator and Trustee has been appointed pursuant to Section 6.10, by Act of
a Majority of the Controlling Class. If no successor Note Administrator and
Trustee shall have been appointed and an instrument of acceptance by a successor
Trustee or Note Administrator shall not have been delivered to the Trustee or
the Note Administrator within 30 days after the giving of such notice of
resignation, the resigning Trustee or Note Administrator, as the case may be,
the Controlling Class of Notes or any Holder of a Note, on behalf of himself and
all others similarly situated, may petition any court of competent jurisdiction
for the appointment of a successor Trustee or a successor Note Administrator, as
the case may be. No resignation or removal of the Note Administrator or the
Trustee and no appointment of a successor Note Administrator or Trustee will
become effective until the acceptance of appointment by the successor Note
Administrator or Trustee, as applicable.

(c) The Note Administrator and Trustee may be removed at any time by Act of a
Supermajority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders) or when a successor Trustee has been appointed pursuant
to Section 6.10, by Act of a Majority of the Controlling Class, in each case,
upon written notice delivered to the parties hereto.

(d) If at any time:

(i) the Trustee or the Note Administrator shall cease to be eligible under
Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or

(ii) the Trustee or the Note Administrator shall become incapable of acting or
there shall be instituted any proceeding pursuant to which it could be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or the Note
Administrator

 

-85-



--------------------------------------------------------------------------------

or of its respective property shall be appointed or any public officer shall
take charge or control of the Trustee or the Note Administrator or of its
respective property or affairs for the purpose of rehabilitation, conservation
or liquidation;

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling Class
or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

(e) If the Trustee or the Note Administrator shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Trustee or
the Note Administrator for any reason, the Issuer and the Co-Issuer, by Issuer
Order, shall promptly appoint a successor Trustee or Note Administrator, as
applicable, and the successor Trustee or Note Administrator so appointed shall,
forthwith upon its acceptance of such appointment, become the successor Trustee
or the successor Note Administrator, as the case may be. If the Issuer and the
Co-Issuer shall fail to appoint a successor Trustee or Note Administrator within
30 days after such resignation, removal or incapability or the occurrence of
such vacancy, a successor Trustee or Note Administrator may be appointed by Act
of a Majority of the Controlling Class delivered to the Servicer and the parties
hereto, including the retiring Trustee or the retiring Note Administrator, as
the case may be, and the successor Trustee or Note Administrator so appointed
shall, forthwith upon its acceptance of such appointment, become the successor
Trustee or Note Administrator, as applicable, and supersede any successor
Trustee or Note Administrator proposed by the Issuer and the Co-Issuer. If no
successor Trustee or Note Administrator shall have been so appointed by the
Issuer and the Co-Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to
Section 5.15, the Controlling Class or any Holder may, on behalf of itself or
himself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Trustee or Note Administrator.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Trustee or Note Administrator and each appointment of a
successor Trustee or Note Administrator by mailing written notice of such event
by first class mail, postage prepaid, to the Rating Agencies, the Preferred
Share Paying Agent, the Servicer, the parties hereto, and to the Holders of the
Notes as their names and addresses appear in the Notes Register. Each notice
shall include the name of the successor Trustee or Note Administrator, as the
case may be, and the address of its respective Corporate Trust Office. If the
Issuer or the Co-Issuer fail to mail such notice within ten days after
acceptance of appointment by the successor Trustee or Note Administrator, the
successor Trustee or Note Administrator shall cause such notice to be given at
the expense of the Issuer or the Co-Issuer, as the case may be.

(g) The resignation or removal of the Note Administrator in any capacity in
which it is serving hereunder, including Note Administrator, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, shall be deemed a
resignation or removal, as applicable, in each of the other capacities in which
it serves.

 

-86-



--------------------------------------------------------------------------------

Section 6.10 Acceptance of Appointment by Successor.

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
and the Co-Issuer or a Majority of the Controlling Class or the successor
Trustee or Note Administrator, such retiring Trustee or Note Administrator
shall, upon payment of its fees, indemnities and other amounts then unpaid,
execute and deliver an instrument transferring to such successor Trustee or Note
Administrator all the rights, powers and trusts of the retiring Trustee or Note
Administrator, as the case may be, and shall duly assign, transfer and deliver
to such successor Trustee or Note Administrator all property and amounts held by
such retiring Trustee or Note Administrator hereunder, subject nevertheless to
its lien, if any, provided for in Section 6.7(d). Upon request of any such
successor Trustee or Note Administrator, the Issuer and the Co-Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee or Note Administrator all such rights,
powers and trusts.

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in
Section 6.8, and (c) the Rating Agency Condition is satisfied.

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee and Note Administrator.

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.

 

-87-



--------------------------------------------------------------------------------

Section 6.12 Co-Trustees and Separate Trustee.

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Issuer, the Co-Issuer and the Trustee shall have power to
appoint, one or more Persons to act as co-trustee jointly with the Trustee of
all or any part of the Collateral, with the power to file such proofs of claim
and take such other actions pursuant to Section 5.6 herein and to make such
claims and enforce such rights of action on behalf of the Holders of the Notes
as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

(a) all rights, powers, duties and obligations hereunder in respect of the
custody of securities, Cash and other personal property held by, or required to
be deposited or pledged with, the Trustee hereunder, shall be exercised solely
by the Trustee;

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Issuer and the Co-Issuer evidenced by an Issuer Order,
may accept the resignation of, or remove, any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Issuer or the Co-Issuer. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.12;

 

-88-



--------------------------------------------------------------------------------

(d) No co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder; and

(e) any Act of Securityholders delivered to the Trustee shall be deemed to have
been delivered to each co-trustee.

Section 6.13 Direction to enter into the Servicing Agreement.

The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement.

Section 6.14 Representations and Warranties of the Trustee.

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:

(a) the Trustee is a New York banking corporation, with trust powers, duly and
validly existing under the laws of the State of New York, with corporate power
and authority to execute, deliver and perform its obligations under this
Indenture and the Servicing Agreement, and is duly eligible and qualified to act
as trustee under this Indenture and the Servicing Agreement;

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Trustee and each constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

(c) neither the execution, delivery and performance of this Indenture or the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Trustee to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, or any judgment, order, writ, injunction or
decree that is binding upon the Trustee or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Trustee;
and

(d) there are no proceedings pending or, to the best knowledge of the Trustee,
threatened against the Trustee before any Federal, state or other governmental
agency, authority, administrator or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which could have a material adverse effect on the
Collateral or the performance by the Trustee of its obligations under this
Indenture or the Servicing Agreement.

 

-89-



--------------------------------------------------------------------------------

Section 6.15 Representations and Warranties of the Note Administrator.

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:

(a) the Note Administrator is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Note Administrator under this Indenture and the Servicing
Agreement;

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Note Administrator and each constitutes the valid
and binding obligation of the Note Administrator, enforceable against it in
accordance with its terms except (i) as limited by bankruptcy, fraudulent
conveyance, fraudulent transfer, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles,
regardless of whether considered in a proceeding in equity or at law, and
(ii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;

(c) neither the execution, delivery and performance of this Indenture of the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Note Administrator to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Note Administrator or any of
its properties or Collateral or (ii) will violate the provisions of the
Governing Documents of the Note Administrator; and

(d) there are no proceedings pending or, to the best knowledge of the Note
Administrator, threatened against the Note Administrator before any Federal,
state or other governmental agency, authority, administrator or regulatory body,
arbitrator, court or other tribunal, foreign or domestic, which could have a
material adverse effect on the Collateral or the performance by the Note
Administrator of its obligations under this Indenture or the Servicing
Agreement.

Section 6.16 Requests for Consents.

In the event that the Trustee and Note Administrator receives written notice of
any offer or any request for a waiver, consent, amendment or other modification
with respect to any Mortgage Loan (before or after any default) or in the event
any action is required to be taken in respect to a Mortgage Loan Document, the
Note Administrator shall promptly forward such notice to the Issuer, the
Servicer and the Special Servicer. The Special Servicer shall take such action
as required under the Servicing Agreement as described in Section 10.10(f) of
this Indenture.

 

-90-



--------------------------------------------------------------------------------

Section 6.17 Withholding.

(a) If any amount is required to be deducted or withheld from any payment to any
Noteholder, such amount shall reduce the amount otherwise distributable to such
Noteholder. The Note Administrator is hereby authorized to withhold or deduct
from amounts otherwise distributable to any Noteholder sufficient funds for the
payment of any tax that is legally required to be withheld or deducted (but such
authorization shall not prevent the Note Administrator from contesting any such
tax in appropriate proceedings and legally withholding payment of such tax,
pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to any Noteholder shall be treated as Cash distributed to
such Noteholder at the time it is deducted or withheld by the Issuer or the Note
Administrator, as applicable, and remitted to the appropriate taxing authority.
If there is a possibility that withholding tax is payable with respect to a
distribution, the Note Administrator may in its sole discretion withhold such
amounts in accordance with this Section 6.16. The Issuer and the Co-Issuer agree
to timely provide to the Trustee accurate and complete copies of all
documentation received from Noteholders pursuant to Sections 2.7(f) and 2.11(c)
of this Indenture. Nothing herein shall impose an obligation on the part of the
Note Administrator to determine the amount of any tax or withholding obligation
on the part of the Issuer or in respect of the Notes.

(b) For the avoidance of doubt, the Note Administrator shall reasonably
cooperate with Issuer, at Issuer’s direction and expense, to permit Issuer to
fulfill its obligations under FATCA; provided that the Note Administrator shall
have no independent obligation to cause or maintain Issuer’s compliance with
FATCA and shall have no liability for any withholding on payments to Issuer as a
result of Issuer’s failure to achieve or maintain FATCA compliance.

ARTICLE 7

COVENANTS

Section 7.1 Payment of Principal and Interest.

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer to be withheld,
provided that, despite the failure of the Note Administrator to give such
notice, amounts withheld pursuant to applicable tax laws shall be considered as
having been paid by the Issuer and the Co-Issuer, as provided above.

 

-91-



--------------------------------------------------------------------------------

Section 7.2 Maintenance of Office or Agency.

The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

Section 7.3 Amounts for Note Payments to be Held in Trust.

(a) All payments of amounts due and payable with respect to any Notes that are
to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Issuer and the Co-Issuer by the Note Administrator or a Paying
Agent (in each case, from and to the extent of available funds in the Payment
Account and subject to the Priority of Payments) with respect to payments on the
Notes.

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such

 

-92-



--------------------------------------------------------------------------------

Payment Date with such Paying Agent, if necessary, an aggregate sum sufficient
to pay the amounts then becoming due pursuant to the terms of this Indenture (to
the extent funds are then available for such purpose in the Payment Account, and
subject to the Priority of Payments), such sum to be held for the benefit of the
Persons entitled thereto and (unless such Paying Agent is the Note
Administrator) the Issuer and the Co-Issuer shall promptly notify the Note
Administrator of its action or failure so to act. Any amounts deposited with a
Paying Agent (other than the Note Administrator) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the Note
Administrator for application in accordance with Article 11. Any such Paying
Agent shall be deemed to agree by assuming such role not to cause the filing of
a petition in bankruptcy against the Issuer, the Co-Issuer or any Permitted
Subsidiary for the non-payment to the Paying Agent of any amounts payable
thereto until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Notes issued
under this Indenture.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “AA-” or higher by Fitch, “AA-” or higher by
S&P and “AA (low)” or higher by DBRS (or, if not rated by DBRS, an equivalent
rating by any two other NRSROs (which may include Fitch and/or S&P)) or a
short-term unsecured debt rating of “F1+” by Fitch and “A-1+” by S&P or (ii) the
Rating Agencies confirms that employing such Paying Agent shall not adversely
affect the then-current ratings of the Notes. In the event that such successor
Paying Agent ceases to have a long-term debt rating of “AA-” or higher by Fitch,
“AA-” or higher by S&P, or “AA (low)” or higher by DBRS (or, if not rated by
DBRS, an equivalent rating by any two other NRSROs (which may include Fitch
and/or S&P)), or a short-term debt rating of at least “F1+” by Fitch and “A-1+”
by S&P, the Issuer and the Co-Issuer shall promptly remove such Paying Agent and
appoint a successor Paying Agent. The Issuer and the Co-Issuer shall not appoint
any Paying Agent that is not, at the time of such appointment, a depository
institution or trust company subject to supervision and examination by federal
and/or state and/or national banking authorities. The Issuer and the Co-Issuer
shall cause the Paying Agent other than the Note Administrator to execute and
deliver to the Note Administrator an instrument in which such Paying Agent shall
agree with the Note Administrator (and if the Note Administrator acts as Paying
Agent, it hereby so agrees), subject to the provisions of this Section 7.3, that
such Paying Agent will:

(i) allocate all sums received for payment to the Holders of Notes in accordance
with the terms of this Indenture;

(ii) hold all sums held by it for the payment of amounts due with respect to the
Notes for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided;

 

-93-



--------------------------------------------------------------------------------

(iii) if such Paying Agent is not the Note Administrator, immediately resign as
a Paying Agent and forthwith pay to the Note Administrator all sums held by it
for the payment of Notes if at any time it ceases to meet the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

(iv) if such Paying Agent is not the Note Administrator, immediately give the
Note Administrator notice of any Default by the Issuer or the Co-Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and

(v) if such Paying Agent is not the Note Administrator at any time during the
continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

Section 7.4 Existence of the Issuer and Co-Issuer.

(a) So long as any Note is Outstanding, the Issuer shall, to the maximum extent
permitted by applicable law, maintain in full force and effect its existence and
rights as an exempted company incorporated with limited liability under the laws
of the Cayman Islands and shall obtain and preserve its qualification to do
business as a foreign limited liability company in each jurisdiction in which
such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes or any of the Collateral; provided
that the Issuer shall be entitled to change its jurisdiction of registration
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer so long as (i) such change is not disadvantageous in

 

-94-



--------------------------------------------------------------------------------

any material respect to the Holders of the Notes or the Preferred Shares,
(ii) it delivers written notice of such change to the Note Administrator for
delivery to the Holders of the Notes or Preferred Shares, the Preferred Share
Paying Agent and the Rating Agencies and (iii) on or prior to the 15th Business
Day following delivery of such notice by the Note Administrator to the
Noteholders, the Note Administrator shall not have received written notice from
a Majority of the Controlling Class or a Majority of Preferred Shareholders
objecting to such change. So long as any Rated Notes are Outstanding, the Issuer
will maintain at all times at least one director who is Independent of the
Special Servicer and its Affiliates.

(b) So long as any Note is Outstanding, the Co-Issuer shall maintain in full
force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on or prior to the 15th Business Day following
such delivery of such notice by the Note Administrator to the Noteholders, the
Note Administrator shall not have received written notice from a Majority of the
Controlling Class objecting to such change. So long as any Rated Notes are
Outstanding, the Co-Issuer will maintain at all times at least one director who
is Independent of the Special Servicer and its Affiliates.

(c) So long as any Note is Outstanding, the Issuer shall ensure that all
corporate or other formalities regarding its existence are followed (including
correcting any known misunderstanding regarding its separate existence). So long
as any Note is Outstanding, the Issuer shall not take any action or conduct its
affairs in a manner that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
So long as any Note is Outstanding, the Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Issuer’s obligations hereunder, and the Issuer shall at all times keep
and maintain, or cause to be kept and maintained, separate books, records,
accounts and other information customarily maintained for the performance of the
Issuer’s obligations hereunder. Without limiting the foregoing, so long as any
Note is Outstanding, (i) the Issuer shall (A) pay its own liabilities only out
of its own funds and (B) use separate stationery, invoices and checks, (C) hold
itself out and identify itself as a separate and distinct entity under its own
name; (D) not commingle its assets with assets of any other Person; (E) hold
title to its assets in its own name; (F) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, however, that the Issuer’s assets may be included in a
consolidated financial statement of its Affiliate provided that (1) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Issuer from such Affiliate and to indicate that the Issuer’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (2) such assets shall also be listed
on the Issuer’s own balance sheet; (G) not guarantee any obligation of any
Person, including any Affiliate or become obligated for the debts of any other

 

-95-



--------------------------------------------------------------------------------

Person or hold out its credit or assets as being available to satisfy the
obligations of others; (H) allocate fairly and reasonably any overhead expenses,
including for shared office space; (I) not have its obligations guaranteed by
any Affiliate; (J) not pledge its assets to secure the obligations of any other
Person; (K) correct any known misunderstanding regarding its separate identity;
(L) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; (M) not acquire any securities of any Affiliate of
the Issuer; and (N) not own any asset or property other than property arising
out of the actions permitted to be performed under the Transaction Documents;
and (ii) the Issuer shall not (A) have any subsidiaries (other than a Permitted
Subsidiary and, in the case of the Issuer, the Co-Issuer); (B) engage, directly
or indirectly, in any business other than the actions required or permitted to
be performed under the Transaction Documents; (C) engage in any transaction with
any shareholder that is not permitted under the terms of the Servicing
Agreement; (D) pay dividends other than in accordance with the terms of this
Indenture, its governing documents and the Preferred Share Paying Agency
Agreement; (E) conduct business under an assumed name (i.e., no “DBAs”);
(F) incur, create or assume any indebtedness other than as expressly permitted
under the Transaction Documents; (G) enter into any contract or agreement with
any of its Affiliates, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in arm’s-length
transactions; provided that the foregoing shall not prohibit the Issuer from
entering into the transactions contemplated by the Company Administration
Agreement with the Company Administrator, the Preferred Share Paying Agency
Agreement with the Share Registrar and any other agreement contemplated or
permitted by the Servicing Agreement or this Indenture; (H) make or permit to
remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Issuer may invest in those
investments permitted under the Transaction Documents and may make any advance
required or expressly permitted to be made pursuant to any provisions of the
Transaction Documents and permit the same to remain outstanding in accordance
with such provisions; (I) to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, asset sale or transfer of
ownership interests other than such activities as are expressly permitted
pursuant to any provision of the Transaction Documents.

(d) So long as any Note is Outstanding, the Co-Issuer shall ensure that all
limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers),
(C) join in any transaction with any member that is not permitted under the
terms of the Servicing Agreement or this Indenture, (D) pay dividends other than
in accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.

 

-96-



--------------------------------------------------------------------------------

Section 7.5 Protection of Collateral.

(a) The Note Administrator, at the expense of the Issuer and pursuant to any
Opinion of Counsel received pursuant to Section 7.5(d) shall execute and deliver
all such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Holders and to:

(i) Grant more effectively all or any portion of the Collateral;

(ii) maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv) instruct the Special Servicer with respect to enforcement on any of the
Mortgage Loans or enforce on any other instruments or property included in the
Collateral;

(v) instruct the Special Servicer to preserve and defend title to the Mortgage
Loans and preserve and defend title to the other Collateral and the rights of
the Trustee, the Holders of the Notes in the Collateral against the claims of
all persons and parties; and

(vi) pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause to be
paid any and all taxes levied or assessed upon all or any part of the
Collateral.

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

(b) Neither the Trustee nor the Note Administrator shall (except in accordance
with Section 10.12(a), (b) or (c) and except for payments, deliveries and
distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.

 

-97-



--------------------------------------------------------------------------------

(c) The Issuer shall (i) pay or cause to be paid taxes, if any, levied on
account of the beneficial ownership by the Issuer of any Collateral that secure
the Notes and timely file all tax returns and information statements as
required, (ii) take all actions necessary or advisable to prevent the Issuer
from becoming subject to any withholding or other taxes or assessments and to
allow the Issuer to comply with FATCA, and (iii) if required to prevent the
withholding or imposition of United States income tax, deliver or cause to be
delivered a United States IRS Form W-9 (or the applicable IRS Form W-8, if
appropriate) or successor applicable form, to each borrower, counterparty or
paying agent with respect to (as applicable) an item included in the Collateral
at the time such item is purchased or entered into and thereafter prior to the
expiration or obsolescence of such form.

(d) For so long as the Notes are Outstanding, on or about June 30, 2018 and
every 60 months thereafter, the Issuer shall deliver to the Trustee and the Note
Administrator, for the benefit of the Trustee, the Note Administrator and the
Rating Agencies, at the expense of the Issuer, an Opinion of Counsel stating
what is required, in the opinion of such counsel, as of the date of such
opinion, to maintain the lien and security interest created by this Indenture
with respect to the Collateral, and confirming the matters set forth in the
Opinion of Counsel, furnished pursuant to Section 3.1(d), with regard to the
perfection and priority of such security interest (and such Opinion of Counsel
may likewise be subject to qualifications and assumptions similar to those set
forth in the Opinion of Counsel delivered pursuant to Section 3.1(d)).

Section 7.6 Notice of Any Amendments.

Each of the Issuer and the Co-Issuer shall give notice to the 17g-5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.

Section 7.7 Performance of Obligations.

(a) Each of the Issuer and the Co-Issuer shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any Instrument included in the Collateral, except in the case of
enforcement action taken with respect to any Defaulted Mortgage Loan in
accordance with the provisions hereof and as otherwise required hereby.

(b) The Issuer or the Co-Issuer may, with the prior written consent of the
Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, or the Trustee, for the
performance of actions and obligations to be performed by the Issuer or the
Co-Issuer, as the case may be, hereunder by such Persons and the performance of
the actions and other obligations with respect to the Collateral of the nature
set forth in the Indenture. Notwithstanding any such arrangement, the Issuer or
the Co-Issuer, as the case may be, shall remain primarily liable with respect
thereto. In the event of such contract, the performance of such actions and
obligations by such Persons shall be deemed to be performance of such actions
and obligations by the Issuer or the Co-Issuer; and the Issuer or the Co-Issuer
shall punctually perform, and use commercially reasonable efforts to cause the
Servicer, the Special Servicer or such other Person to perform, all of their
obligations and agreements contained in the Indenture or such other agreement.

 

-98-



--------------------------------------------------------------------------------

(c) Unless the Rating Agency Condition is satisfied with respect thereto, the
Issuer shall maintain the Servicing Agreement in full force and effect so long
as any Notes remain Outstanding and shall not terminate the Servicing Agreement
with respect to any Mortgage Loan except upon the sale or other liquidation of
such Mortgage Loan in accordance with the terms and conditions of this
Indenture.

(d) If the Co-Issuers receive a notice from the Rating Agencies stating that
they are not in compliance with Rule 17g-5, the Co-Issuers shall take such
action as mutually agreed between the Co-Issuers and the Rating Agencies in
order to comply with Rule 17g-5.

Section 7.8 Negative Covenants.

(a) The Issuer and the Co-Issuer shall not:

(i) sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as otherwise expressly
permitted by this Indenture or the Servicing Agreement;

(ii) claim any credit on, make any deduction from, or dispute the enforceability
of, the payment of the principal or interest payable in respect of the Notes
(other than amounts required to be paid, deducted or withheld in accordance with
any applicable law or regulation of any governmental authority) or assert any
claim against any present or future Noteholder by reason of the payment of any
taxes levied or assessed upon any part of the Collateral;

(iii) (A) incur or assume or guarantee any indebtedness, other than the Notes
and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;

(iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes, except as may be expressly permitted hereby; (B) permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof, any interest therein or the proceeds
thereof, except as may be expressly permitted hereby; or (C) take any action
that would permit the lien of this Indenture not to constitute a valid first
priority security interest in the Collateral, except as may be expressly
permitted hereby;

 

-99-



--------------------------------------------------------------------------------

(v) amend the Servicing Agreement, except pursuant to the terms thereof;

(vi) amend the Preferred Share Paying Agency Agreement, except pursuant to the
terms thereof;

(vii) to the maximum extent permitted by applicable law, dissolve or liquidate
in whole or in part, except as permitted hereunder;

(viii) make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture and, in the
case of the Issuer, the Preferred Share Paying Agency Agreement;

(ix) become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

(x) maintain any bank accounts other than the Accounts and the bank account in
the Cayman Islands in which (inter alia) the proceeds of the Issuer’s issued
share capital and the transaction fees paid to the Issuer for agreeing to issue
the Securities will be kept;

(xi) conduct business under an assumed name, or change its name without first
delivering at least 30 days’ prior written notice to the Trustee, the Note
Administrator, the Noteholders and the Rating Agencies and an Opinion of Counsel
to the effect that such name change will not adversely affect the security
interest hereunder of the Trustee or the Secured Parties;

(xii) take any action that would result in it failing to qualify as a Qualified
REIT Subsidiary of RSO for federal income tax purposes (including, but not
limited to, an election to treat the Issuer as a “taxable REIT subsidiary,” as
defined in Section 856(l) of the Code), unless (A) based on an Opinion of
Counsel of Cadwalader, Wickersham & Taft LLP or another nationally-recognized
tax counsel experienced in such matters, the Issuer will be treated as a
Qualified REIT Subsidiary of a REIT other than RSO, or (B) based on an Opinion
of Counsel of Cadwalader, Wickersham & Taft LLP or another nationally-recognized
tax counsel experienced in such matters, the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business in the United States for
U.S. federal income tax purposes;

(xiii) except for any agreements involving the purchase and sale of Mortgage
Loans having customary purchase or sale terms and documented with customary loan
trading documentation, enter into any agreements unless such agreements contain
“non-petition” and “limited recourse” provisions; or

(xiv) amend their respective organizational documents without satisfaction of
the Rating Agency Condition in connection therewith.

 

-100-



--------------------------------------------------------------------------------

(b) Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.

(c) The Co-Issuer shall not invest any of its Collateral in “securities” (as
such term is defined in the 1940 Act) and shall keep all of the Co-Issuer’s
Collateral in Cash.

(d) For so long as any of the Notes are Outstanding, the Co-Issuer shall not
issue any limited liability company membership interests of the Co-Issuer to any
Person other than RSO or a wholly-owned subsidiary of RSO.

(e) The Issuer shall not enter into any material new agreements (other than any
Mortgage Loan Purchase Agreement or other agreement contemplated by this
Indenture) (including, without limitation, in connection with the sale of
Collateral by the Issuer) without the prior written consent of the Holders of a
Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders) and shall provide notice of all new agreements (other
than any Mortgage Loan or other agreement specifically contemplated by this
Indenture) to the Holders of the Notes. The foregoing notwithstanding, the
Issuer may agree to any material new agreements; provided that (i) the Issuer
determines that such new agreements would not, upon becoming effective,
adversely affect the rights or interests of any Class or Classes of Noteholders
and (ii) subject to satisfaction of the Rating Agency Condition.

(f) As long as any Senior Note is Outstanding, RSO Funding may not transfer,
pledge or hypothecate any retained or acquired Notes, the Preferred Shares or
ordinary shares of the Issuer to any other Person (except to an affiliate that
is wholly-owned by RSO and is disregarded for U.S. federal income tax purposes)
unless the Issuer receives an opinion of Cadwalader, Wickersham & Taft LLP or
another nationally recognized tax counsel experienced in such matters that such
transfer, pledge or hypothecation will not cause the Issuer to be treated as a
foreign corporation engaged in a trade or business in the United States for
federal income tax purposes, or has previously received an opinion of
Cadwalader, Wickersham & Taft LLP or another nationally recognized tax counsel
experienced in such matters that the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business in the United States for
federal income tax purposes.

Section 7.9 Statement as to Compliance.

On or before January 31, in each calendar year, commencing in 2015 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the Note
Administrator and the 17g-5 Information Provider an Officer’s Certificate given
on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of the knowledge,
information and belief of such Officer, the Issuer has fulfilled all of its
obligations under this Indenture or, if there has been a Default in the
fulfillment of any such obligation, specifying each such Default known to them
and the nature and status thereof.

 

-101-



--------------------------------------------------------------------------------

Section 7.10 Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms.

(a) The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its Collateral to any Person,
unless permitted by the Governing Documents and Cayman Islands law and unless:

(i) the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall be an entity organized and existing under the laws of the Cayman Islands
or such other jurisdiction approved by a Majority of each and every Class of the
Notes (each voting as a separate Class), and a Majority of Preferred
Shareholders; provided that no such approval shall be required in connection
with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4 hereof; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and other amounts payable hereunder and
under the Servicing Agreement and the performance and observance of every
covenant of this Indenture and the Servicing Agreement on the part of the Issuer
to be performed or observed, all as provided herein;

(ii) the Rating Agency Condition shall be satisfied;

(iii) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;

(iv) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Operating Advisor and the Rating Agencies an Officer’s Certificate
and an Opinion of Counsel each stating that such Person is duly organized,
validly existing and in good standing in the jurisdiction in which such Person
is organized; that such Person has sufficient power and authority to assume the
obligations set forth in Section 7.10(a)(i) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person,

 

-102-



--------------------------------------------------------------------------------

enforceable in accordance with its terms, subject only to bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); that, immediately following the event which causes such Person to become
the successor to the Issuer, (A) such Person has good and marketable title, free
and clear of any lien, security interest or charge, other than the lien and
security interest of this Indenture, to the Collateral securing, in the case of
a consolidation or merger of the Issuer, all of the Notes or, in the case of any
transfer or conveyance of the Collateral securing any of the Notes, such Notes,
(B) the Trustee continues to have a valid perfected first priority security
interest in the Collateral securing, in the case of a consolidation or merger of
the Issuer, all of the Notes, or, in the case of any transfer or conveyance of
the Collateral securing any of the Notes, such Notes and (C) such other matters
as the Trustee, the Note Administrator, or any Noteholder may reasonably
require;

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi) the Issuer shall have delivered to the Trustee, the Note Administrator, the
Preferred Share Paying Agent and each Noteholder, an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article 7 and that
all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with;

(vii) the Issuer has received an opinion from Cadwalader, Wickersham & Taft LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that the Issuer or the Person referred to in clause (a) either will
(a) be treated as a Qualified REIT Subsidiary or (b) be treated as a foreign
corporation not engaged in a U.S. trade or business or otherwise not subject to
U.S. federal income tax on a net income tax basis;

(viii) the Issuer has received an opinion from Cadwalader, Wickersham & Taft LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that such action will not adversely affect the tax treatment of the
Noteholders as described in the Offering Memorandum under the heading “Certain
U.S. Federal Income Tax Considerations” to any material extent; and

(ix) after giving effect to such transaction, the Issuer shall not be required
to register as an investment company under the 1940 Act.

(b) The Co-Issuer shall not consolidate or merge with or into any other Person
or transfer or convey all or substantially all of its Collateral to any Person,
unless no Notes remain Outstanding or:

(i) the Co-Issuer shall be the surviving entity, or the Person (if other than
the Co-Issuer) formed by such consolidation or into which the Co-Issuer is
merged or to

 

-103-



--------------------------------------------------------------------------------

which all or substantially all of the Collateral of the Co-Issuer are
transferred shall be a company organized and existing under the laws of Delaware
or such other jurisdiction approved by a Majority of the Controlling Class;
provided that no such approval shall be required in connection with any such
transaction undertaken solely to effect a change in the jurisdiction of
formation pursuant to Section 7.4; and provided, further, that the surviving
entity shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Note Administrator, and each Noteholder, the due
and punctual payment of the principal of and interest on all Notes and the
performance and observance of every covenant of this Indenture on the part of
the Co-Issuer to be performed or observed, all as provided herein;

(ii) the Rating Agency Condition has been satisfied;

(iii) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;

(iv) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi) the Co-Issuer shall have delivered to the Trustee, the Note Administrator,
the Preferred Share Paying Agent and each Noteholder an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger, transfer
or conveyance and such supplemental indenture comply with this Article 7 and
that all conditions

 

-104-



--------------------------------------------------------------------------------

precedent in this Article 7 provided for relating to such transaction have been
complied with and that no adverse tax consequences will result therefrom to the
Holders of the Notes or the Preferred Shareholders; and

(vii) after giving effect to such transaction, the Co-Issuer shall not be
required to register as an investment company under the 1940 Act.

Section 7.11 Successor Substituted.

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.

Section 7.12 No Other Business.

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith. The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

Section 7.13 Reporting.

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such Holder or
beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner or to the Note Administrator for delivery to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such Holder or beneficial owner. “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto). The

 

-105-



--------------------------------------------------------------------------------

Note Administrator shall reasonably cooperate with the Issuer and/or the
Co-Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
Noteholders or prospective purchasers, at and pursuant to the Issuer’s and/or
the Co-Issuer’s written direction the foregoing materials prepared by or on
behalf of the Issuer and/or the Co-Issuer; provided, however, that the Note
Administrator shall be entitled to prepare and affix thereto or enclose
therewith reasonable disclaimers to the effect that such Rule 144A Information
was not assembled by the Note Administrator, that the Note Administrator has not
reviewed or verified the accuracy thereof, and that it makes no representation
as to such accuracy or as to the sufficiency of such information under the
requirements of Rule 144A or for any other purpose.

Section 7.14 Calculation Agent.

(a) The Issuer and the Co-Issuer hereby agree that for so long as any Notes
remain Outstanding there shall at all times be an agent appointed to calculate
LIBOR in respect of each Interest Accrual Period in accordance with the terms of
Schedule B attached hereto (the “Calculation Agent”). The Issuer and the
Co-Issuer initially have appointed the Note Administrator as Calculation Agent
for purposes of determining LIBOR for each Interest Accrual Period. The
Calculation Agent may be removed by the Issuer at any time. The Calculation
Agent may resign at any time by giving written notice thereof to the Issuer, the
Co-Issuer, the Noteholders and the Rating Agencies. If the Calculation Agent is
unable or unwilling to act as such or is removed by the Issuer in respect of any
Interest Accrual Period, the Issuer and the Co-Issuer shall promptly appoint as
a replacement Calculation Agent a leading bank which is engaged in transactions
in Eurodollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Issuer or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed. If no successor Calculation Agent shall have been
appointed within 30 days after giving of a notice of resignation, the resigning
Calculation Agent or a Majority of the Holders of the Notes, on behalf of
himself and all others similarly situated, may petition a court of competent
jurisdiction for the appointment of a successor Calculation Agent.

(b) The Calculation Agent shall be required to agree that, as soon as
practicable after 11:00 a.m. (London time) on each LIBOR Determination Date (as
defined in Schedule B attached hereto), but in no event later than 11:00 a.m.
(New York time) on the London Banking Day immediately following each LIBOR
Determination Date, the Calculation Agent shall calculate LIBOR for the next
Interest Accrual Period and will communicate such information to the Note
Administrator, who shall include such calculation on the next Monthly Report
following such Libor Determination Date. The Calculation Agent shall notify the
Issuer and the Co-Issuer before 5:00 p.m. (New York time) on each LIBOR
Determination Date if it has not determined and is not in the process of
determining LIBOR and the Interest Distribution Amounts for each Class of Notes,
together with the reasons therefor. The determination of the Note Interest Rates
and the related Interest Distribution Amounts, respectively, by the Calculation
Agent shall, absent manifest error, be final and binding on all parties.

Section 7.15 REIT Status.

(a) RSO shall not take any action that results in the Issuer failing to qualify
as a Qualified REIT Subsidiary of RSO for federal income tax purposes, unless
(A) based on an

 

-106-



--------------------------------------------------------------------------------

Opinion of Counsel, the Issuer will be treated as a Qualified REIT Subsidiary of
a REIT other than RSO, or (B) based on an Opinion of Counsel, the Issuer will be
treated as a foreign corporation that is not engaged in a trade or business in
the United States for U.S. federal income tax purposes.

(b) Without limiting the generality of Section 7.16, If the Issuer is no longer
a Qualified REIT Subsidiary, prior to the time that:

(i) any Mortgage Loan would cause the Issuer to be treated as engaged in a trade
or business in the United States or to become subject to U.S. federal tax on a
net income basis,

(ii) the Issuer would acquire or receive any asset in connection with a workout
or restructuring of a Mortgage Loan that could cause the Issuer to be treated as
engaged in a trade or business in the United States or to become subject to U.S.
federal tax on a net income basis,

(iii) the Issuer would acquire the real property underlying any Mortgage Loan
pursuant to a foreclosure or deed-in-lieu of foreclosure, or

(iv) any Mortgage Loan is modified in such a manner that could cause the Issuer
to be treated as engaged in a trade or business in the United States or to
become subject to U.S. federal tax on a net income basis,

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Mortgage Loan to an existing Permitted Subsidiary, or (z) sell such
Mortgage Loan in accordance with Section 12.1.

Section 7.16 Permitted Subsidiaries.

Notwithstanding any other provision of this Indenture, the Special Servicer on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell to a Permitted Subsidiary at any time any Sensitive
Asset for consideration consisting entirely of the equity interests of such
Permitted Subsidiary (or for an increase in the value of equity interests
already owned). Such Issuer Order shall certify that the sale of a Sensitive
Asset is being made in accordance with satisfaction of all requirements of this
Indenture. The Custodian shall, upon receipt of a Request for Release with
respect to a Sensitive Asset, release such Sensitive Asset and shall deliver
such Sensitive Asset as specified in such Request for Release. The following
provisions shall apply to all Sensitive Asset and Permitted Subsidiaries:

(a) For all purposes under this Indenture, any Sensitive Asset transferred to a
Permitted Subsidiary shall be treated as if it were an asset owned directly by
the Issuer.

(b) Any distribution of Cash by a Permitted Subsidiary to the Issuer shall be
characterized as Interest Proceeds or Principal Proceeds to the same extent that
such Cash would have been characterized as Interest Proceeds or Principal
Proceeds if received directly by the Issuer and each Permitted Subsidiary shall
cause all proceeds of and collections on each Sensitive Asset owned by such
Permitted Subsidiary to be deposited into the Payment Account.

 

-107-



--------------------------------------------------------------------------------

(c) To the extent applicable, the Issuer shall form one or more Securities
Accounts with the Securities Intermediary for the benefit of each Permitted
Subsidiary and shall, to the extent applicable, cause Sensitive Asset to be
credited to such Securities Accounts.

(d) Notwithstanding the complete and absolute transfer of a Sensitive Asset to a
Permitted Subsidiary, the ownership interests of the Issuer in a Permitted
Subsidiary or any property distributed to the Issuer by a Permitted Subsidiary
shall be treated as a continuation of its ownership of the Sensitive Asset that
was transferred to such Permitted Subsidiary (and shall be treated as having the
same characteristics as such Sensitive Asset).

(e) If the Special Servicer on behalf of the Trustee, or any other authorized
party takes any action under this Indenture to sell, liquidate or dispose of all
or substantially all of the Collateral, the Issuer shall cause each Permitted
Subsidiary to sell each Sensitive Asset and all other Collateral held by such
Permitted Subsidiary and distribute the proceeds of such sale, net of any
amounts necessary to satisfy any related expenses and tax liabilities, to the
Issuer in exchange for the equity interest in such Permitted Subsidiary held by
the Issuer.

Section 7.17 Repurchase Requests.

If the Issuer, the Trustee, the Note Administrator, the Servicer or the Special
Servicer receives any written request or demand that a Mortgage Loan be
repurchased or replaced arising from any breach of a representation or warranty
made with respect to such Mortgage Loan or any material document defect (any
such request or demand, a “Repurchase Request”) or a withdrawal of a Repurchase
Request from any Person other than the Servicer or Special Servicer, then the
Trustee or the Note Administrator, as applicable, shall promptly forward such
notice of such Repurchase Request or withdrawal of a Repurchase Request, as the
case may be, to the Servicer (if related to a Performing Mortgage Loan) or
Special Servicer, and include the following statement in the related
correspondence: “This is a “[Repurchase Request]/[withdrawal of a Repurchase
Request]” under Section 3.19 of the Servicing Agreement relating to Resource
Capital Corp. CRE Notes 2013, Ltd. and Resource Capital Corp. CRE Notes 2013,
LLC, requiring action from you as the “Repurchase Request Recipient”
thereunder.” Upon receipt of such Repurchase Request or withdrawal of a
Repurchase Request by the Servicer or Special Servicer pursuant to the prior
sentence, the Servicer or the Special Servicer, as applicable, shall be deemed
to be the Repurchase Request Recipient in respect of such Repurchase Request or
withdrawal of a Repurchase Request, as the case may be, and shall be responsible
for complying with the procedures set forth in Section 3.19 of the Servicing
Agreement with respect to such Repurchase Request.

Section 7.18 Servicing of Mortgage Loans and Control of Servicing Decisions.

The Mortgage Loans will be serviced by the Servicer or, with respect to
Specially Serviced Mortgage Loans, the Special Servicer, in each case pursuant
to the Servicing Agreement, subject to the consultation, consent and direction
rights of the Directing Holder and the Operating Advisor, as set forth in the
Servicing Agreement, subject to those conditions, restrictions or termination
events expressly provided therein. Nothing in this Indenture shall be
interpreted to limit in any respect the rights of the Directing Holder under the
Servicing

 

-108-



--------------------------------------------------------------------------------

Agreement and none of the Issuer, Co-Issuer, Note Administrator and Trustee
shall take any action under the Indenture inconsistent with the Directing
Holder’s rights set forth under the Servicing Agreement.

ARTICLE 8

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures Without Consent of Securityholders.

(a) Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee and the Note Administrator, at any time and from time to time
subject to the requirement provided below in this Section 8.1, may enter into
one or more indentures supplemental hereto, in form satisfactory to the parties
thereto, for any of the following purposes:

(i) evidence the succession of any Person to the Issuer or the Co-Issuer and the
assumption by any such successor of the covenants of the Issuer or the
Co-Issuer, as applicable, herein and in the Notes;

(ii) add to the covenants of the Issuer, the Co-Issuer, the Note Administrator
or the Trustee for the benefit of the Holders of the Notes, Preferred
Shareholders or to surrender any right or power herein conferred upon the Issuer
or the Co-Issuer, as applicable;

(iii) convey, transfer, assign, mortgage or pledge any property to or with the
Trustee, or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes;

(iv) evidence and provide for the acceptance of appointment hereunder of a
successor Trustee or a successor Note Administrator and to add to or change any
of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

(v) correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subject to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject any
additional property to the lien of this Indenture;

(vi) modify the restrictions on and procedures for resales and other transfers
of Notes to reflect any changes in applicable law or regulation (or the
interpretation thereof) or to enable the Issuer and the Co-Issuer to rely upon
any exemption from registration under the Securities Act, the Exchange Act or
the 1940 Act or to remove restrictions on resale and transfer to the extent not
required thereunder;

 

-109-



--------------------------------------------------------------------------------

(vii) accommodate the issuance, if any, of Notes in global or book-entry form
through the facilities of DTC or otherwise;

(viii) take any action commercially reasonably necessary or advisable as
required for the Issuer to comply with the requirements of FATCA to prevent the
Issuer from failing to qualify as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purposes or otherwise
being treated as a foreign corporation engaged in a trade or business in the
United States for federal income tax purposes, or to prevent the Issuer, the
Holders of the Notes, the Holders of the Preferred Shares or the Note
Administrator from being subject to withholding or other taxes, fees or
assessments or otherwise subject to U.S. federal, state, local or foreign income
or franchise tax on a net income tax basis;

(ix) amend or supplement any provision of this Indenture to the extent necessary
to maintain the then-current ratings assigned to the Notes;

(x) accommodate the settlement of the Notes in book-entry form through the
facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

(xi) authorize the appointment of any listing agent, transfer agent, paying
agent or additional registrar for any Class of Notes required or advisable in
connection with the listing of any Class of Notes on any stock exchange, and
otherwise to amend this Indenture to incorporate any changes required or
requested by any governmental authority, stock exchange authority, listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes in connection therewith;

(xii) evidence changes to applicable laws and regulations;

(xiii) reduce the minimum denominations required for transfer of the Notes;

(xiv) modify the provisions of this Indenture with respect to reimbursement of
Nonrecoverable Interest Advances if (a) the Special Servicer determines that the
commercial mortgage securitization industry standard for such provisions has
changed, in order to conform to such industry standard and (b) such modification
does not adversely affect the status of Issuer for federal income tax purposes,
as evidenced by an Opinion of Counsel;

(xv) modify the procedures set forth in this Indenture relating to compliance
with Rule 17g-5 of the Exchange Act; provided that the change would not
materially increase the obligations of the Note Administrator, Trustee, any
paying agent, the Operating Advisor, the Servicer or the Special Servicer (in
each case, without such party’s consent) and would not adversely affect in any
material respect the interests of any Noteholder or holder of the Preferred
Shares; provided, further, that the Special Servicer must provide a copy of any
such amendment to the 17g-5 Information Provider and provide notice of any such
amendment to the Rating Agencies; and

 

-110-



--------------------------------------------------------------------------------

(xvi) make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the required action will
not adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by (A) an opinion of counsel or
(B) satisfaction of the Rating Agency Condition.

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

(b) Notwithstanding Section 8.1(a) or any other provision of this Indenture,
without prior notice to, and without the consent of the Holders of any Notes or
any Preferred Shareholders, the Issuer, the Co-Issuer, when authorized by Board
Resolutions of the Co-Issuers, the Trustee and the Note Administrator, may enter
into one or more indentures supplemental hereto, in form satisfactory to the
Trustee and the Note Administrator, for any of the following purposes:

(i) conform this Indenture to the provisions described in the Offering
Memorandum (or any supplement thereto); and

(ii) to correct any defect or ambiguity in this Indenture in order to address
any manifest error in any provision of this Indenture.

Section 8.2 Supplemental Indentures with Consent of Securityholders.

Except as set forth below, the Note Administrator, the Trustee and the
Co-Issuers may enter into one or more indentures supplemental hereto to add any
provisions to, or change in any manner or eliminate any of the provisions of,
this Indenture or modify in any manner the rights of the Holders of any Class of
Notes or the Preferred Shares under this Indenture only (x) with the written
consent of the Holders of a Majority in Aggregate Outstanding Amount of the
Notes of each Class materially and adversely affected thereby (excluding any
Notes owned by the Issuer, the Seller or any of their Affiliates) and the Holder
of Preferred Shares if materially and adversely affected thereby, by Act of said
Securityholders delivered to the Trustee, the Note Administrator and the
Co-Issuers, and (y) subject to satisfaction of the Rating Agency Condition,
notice of which may be in electronic form. Unless the Trustee and the Note
Administrator are notified (after giving (x) 15 Business Days’ notice of such
change to the Holders of each Class of Notes and the Holder of the Preferred
Shares requesting notification by such Noteholders and holders of the Preferred
Shares if any such Noteholders or holders of the Preferred Shares would be
materially and adversely affected by the proposed supplemental indenture and
(y) following such initial 15 Business Day period, an additional 15 Business
Days’ notice to any holder of Notes or Preferred Shares that did not respond to
the initial notice) by Holders of a Majority in Aggregate Outstanding Amount of
the Notes of any Class that such Class of Notes will be materially and adversely
affected by the proposed supplemental indenture (and upon receipt of an
Officer’s Certificate of the Issuer), the interests of such Class and the
interests of the Preferred

 

-111-



--------------------------------------------------------------------------------

Shares will be deemed not to be materially and adversely affected by such
proposed supplemental indenture and the Trustee will be permitted to enter into
such supplemental indenture. Such determinations shall be conclusive and binding
on all present and future Noteholders. The consent of the Holders of the
Preferred Shares shall be binding on all present and future Holders of the
Preferred Shares. The Note Administrator and the Trustee shall not be liable for
any such determination made in good faith and may rely conclusively on any
Officer’s Certificate or opinion accepted in good faith.

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

(a) change the Stated Maturity Date of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
Note Interest Rate thereon or the Redemption Price with respect to any Note,
change the date of any scheduled distribution on the Preferred Shares, or the
Redemption Price with respect thereto, change the earliest date on which any
Note may be redeemed at the option of the Issuer, change the provisions of this
Indenture that apply proceeds of any Collateral to the payment of principal of
or interest on Notes or of distributions to the Preferred Share Paying Agent for
the payment of distributions in respect of the Preferred Shares or change any
place where, or the coin or currency in which, any Note or the principal thereof
or interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity Date thereof
(or, in the case of redemption, on or after the applicable Redemption Date);

(b) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class or the Notional Amount of Preferred Shares of the Holders
thereof whose consent is required for the authorization of any such supplemental
indenture or for any waiver of compliance with certain provisions of this
Indenture or certain Defaults hereunder or their consequences provided for in
this Indenture;

(c) impair or adversely affect the Collateral except as otherwise permitted in
this Indenture;

(d) permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Collateral or terminate
such lien on any property at any time subject hereto or deprive the Holder of
any Note, or the Holder of any Preferred Share as an indirect beneficiary, of
the security afforded to such Holder by the lien of this Indenture;

(e) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class whose consent is required to request the Trustee to preserve
the Collateral or rescind any election to preserve the Collateral pursuant to
Section 5.5 or to sell or liquidate the Collateral pursuant to Section 5.4 or
5.5 hereof;

(f) modify any of the provisions of this Section 8.2, except to increase any
percentage of Outstanding Notes whose holders’ consent is required for any such
action or to provide that other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Outstanding Note affected
thereby;

 

-112-



--------------------------------------------------------------------------------

(g) modify the definition of the term “Outstanding” or the provisions of
Section 11.1 or Section 13.1 hereof;

(h) modify any of the provisions of this Indenture in such a manner as to affect
the calculation of the amount of any payment of interest on or principal of any
Note on any Payment Date or of distributions to the Preferred Share Paying Agent
for the payment of distributions in respect of the Preferred Shares on any
Payment Date (or any other date) or to affect the rights of the Holders of
Securities to the benefit of any provisions for the redemption of such
Securities contained herein;

(i) reduce the permitted minimum denominations of the Notes below the minimum
denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or

(j) modify any provisions regarding non- recourse or non-petition covenants with
respect to the Issuer and the Co-Issuer.

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer in determining whether or not the Holders of
Securities would be materially or adversely affected by such change (after
giving notice of such change to the Holders of Securities). Such determination
shall be conclusive and binding on all present and future Holders of Securities.
Neither the Trustee nor the Note Administrator shall be liable for any such
determination made in good faith.

It shall not be necessary for any Act of Securityholders under this Section 8.2
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.2, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer, the Operating Advisor and, so long as the Notes are Outstanding and so
rated, the Rating Agencies a copy thereof based on an outstanding rating. Any
failure of the Trustee and the Note Administrator to publish or mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such supplemental indenture.

Section 8.3 Execution of Supplemental Indentures.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied. The Note Administrator and Trustee may, but shall not be obligated
to, enter into any such supplemental indenture which affects its own rights,
duties or immunities under this Indenture or otherwise.

 

-113-



--------------------------------------------------------------------------------

The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or Special Servicer
adversely affect the Servicer or Special Servicer, the Servicer or Special
Servicer, as applicable, shall not be bound (and the Issuer agrees that it will
not permit any such amendment to become effective) unless the Servicer or
Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment. The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms.
In addition, the Servicer and Special Servicer’s written consent shall be
required prior to any amendment to this Indenture by which it is adversely
affected.

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder and each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider a copy of any proposed supplemental
indenture at least 15 Business Days prior to the execution thereof by the Note
Administrator, and following execution shall provide to the 17g-5 Information
Provider a copy of the executed supplemental indenture.

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received an
Opinion of Counsel from Cadwalader, Wickersham & Taft LLP or other nationally
recognized U.S. tax counsel experienced in such matters that the proposed
supplemental indenture will not cause the Issuer to (x) fail to be treated as a
Qualified REIT Subsidiary or other disregarded entity of a REIT for U.S. federal
income tax purposes or (y) be treated as a foreign corporation that is engaged
in a trade or business in the United States for U.S. federal income tax
purposes. The Trustee and the Note Administrator shall be entitled to rely upon
(i) the receipt of notice from the Rating Agencies or the Requesting Party,
which may be in electronic form, that the Rating Agency Condition has been
satisfied and (ii) receipt of an Opinion of Counsel forwarded to the Trustee and
Note Administrator certifying that, following provision of notice of such
supplemental indenture to the Noteholders and holders of the Preferred Shares,
that the Holders of Securities would not be materially and adversely affected by
such supplemental indenture. Such determination shall be conclusive and binding
on all present and future Holders of Securities. Neither the Trustee nor the
Note Administrator shall be liable for any such determination made in good faith
and in reliance upon such Officer’s Certificate or Opinion of Counsel, as the
case may be.

 

-114-



--------------------------------------------------------------------------------

Section 8.4 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

Section 8.5 Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture. If the Issuer and the
Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes. Notwithstanding the foregoing, any Note authenticated and
delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

Section 9.1 Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption.

(a) The Notes shall be redeemed by the Issuer at the option of and at the
direction of a Majority of the Preferred Shareholders by written notice to the
Issuer, the Note Administrator and the Trustee (such redemption, a “Clean-up
Call”), in whole but not in part, at a price equal to the applicable Redemption
Prices on any Payment Date (the “Clean-up Call Date”) on or after the Payment
Date on which the Aggregate Outstanding Amount of the Notes has been reduced to
10% of the Aggregate Outstanding Amount of the Notes on the Closing Date;
provided that that the funds available to be used for such Clean-up Call will be
sufficient to pay the Total Redemption Price. Disposition of Collateral in
connection with a Clean-up Call may include sales of Collateral to more than one
purchaser, including by means of sales of participation interests in one or more
Mortgage Loans to more than one purchaser.

(b) The Notes shall be redeemable, in whole but not in part, at the written
direction delivered to the Issuer, the Note Administrator and the Trustee of a
Majority of Preferred Shares, on the Payment Date (the “Tax Redemption Date”)
following the occurrence of a Tax Event if the Tax Materiality Condition is
satisfied at a price equal to the applicable Redemption Prices (such redemption,
a “Tax Redemption”); provided that that the funds available to be used for such
Tax Redemption will be sufficient to pay the Total Redemption Price. Upon the
receipt of such written direction of a Tax Redemption, the Note Administrator
shall provide written notice thereof to the Securityholders, the Trustee and the
Rating Agencies. Any sale or disposition of a Mortgage Loan by the Special
Servicer in connection with a Tax Redemption shall be performed upon Issuer
Order by the Special Servicer on behalf of the Issuer.

 

-115-



--------------------------------------------------------------------------------

(c) The Notes and the Preferred Shares shall be redeemable, in whole but not in
part and without payment of any penalty or premium, at a price equal to the
applicable Redemption Prices, on any Payment Date after the end of the Non-call
Period, at the written direction of a Majority of the Preferred Shares to the
Issuer, the Note Administrator and the Trustee (such redemption, an “Optional
Redemption”); provided, however, that the funds available to be used for such
Optional Redemption will be sufficient to pay the Total Redemption Price.

(d) The Notes and the Preferred Shares shall be redeemable, in whole but not in
part, at a price equal to the applicable Redemption Prices, on any Payment Date
occurring in March, June, September and December in each year, beginning on the
Payment Date occurring in March 2019, upon the occurrence of a Successful
Auction, as defined in, and pursuant to the procedures set forth in,
Section 3.18(a) of the Servicing Agreement (such redemption, an “Auction Call
Redemption”).

(e) The election by a Majority of Preferred Shareholders to redeem the Notes
pursuant to a Clean-up Call shall be evidenced by Act of the Majority of
Preferred Shareholders directing the Note Administrator to pay to the Paying
Agent the Redemption Price of all of the Notes to be redeemed from funds in the
Payment Account in accordance with the Priority of Payments. In connection with
a Tax Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition shall be evidenced by an Issuer Order certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Act of the Majority of Preferred Shareholders
certifying that the conditions for an Optional Redemption have occurred.

(f) A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall not occur
unless (i) at least 5 Business Days before the scheduled Redemption Date,
(A) the Majority of Preferred Shareholders shall have furnished to the Trustee
and the Note Administrator evidence (in a form reasonably satisfactory to the
Trustee and the Note Administrator) that the Special Servicer, on behalf of the
Issuer, has entered into a binding agreement or agreements with (1) one or more
financial institutions whose long-term unsecured debt obligations (other than
such obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from S&P and DBRS (if rated by DBRS) at least
equal to the highest rating of any Notes then Outstanding or whose short-term
unsecured debt obligations have a credit rating of “A-1” by S&P (as long as the
term of such agreement is 90 days or less) or (2) RSO (or an Affiliate or Agent
thereof) if RSO Funding or one or more Affiliates thereof is Special Servicer,
to sell (directly or by participation or other arrangement) all or part of the
Collateral not later than the Business Day immediately preceding the scheduled
Redemption Date, (B) the Rating Agency Condition has been satisfied with respect
to each Rating Agency, or (C) at least 3 Business Days prior to the scheduled
Redemption Date, RSO (or an Affiliate or Agent thereof) has priced but not yet
closed another securitization transaction, and (ii) the related Sale Proceeds
pursuant to clause (i)(A) or (B) or net proceeds pursuant to clause (i)(C), as
applicable, (in immediately available funds), together with all other available
funds (including proceeds from

 

-116-



--------------------------------------------------------------------------------

the sale of the Collateral, Eligible Investments maturing on or prior to the
scheduled Redemption Date, all amounts in the Accounts and available Cash),
shall be an aggregate amount sufficient to pay all amounts, payments, fees and
expenses in accordance with the Priority of Payments due and owing on such
Redemption Date.

Section 9.2 Notice of Redemption.

(a) In connection with a Clean-up Call pursuant to Section 9.1(a), a Tax
Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date at least ten
(10) Business Days prior to the proposed Redemption Date. The Note Administrator
shall deliver to the Rating Agencies any notice received by it from the Issuer
or the Special Servicer of such proposed Redemption Date, the applicable Record
Date, the principal amount of Notes to be redeemed on such Redemption Date and
the Redemption Price of such Notes in accordance with Section 9.1.

(b) Any such notice of an Optional Redemption, Clean-up Call or Tax Redemption
may be withdrawn by the Issuer and the Co-Issuer at the direction of a
Supermajority of Preferred Shareholders up to the second Business Day prior to
the scheduled Redemption Date by written notice to the Note Administrator, the
Trustee, the Preferred Share Paying Agent, the Servicer, the Special Servicer,
the Operating Advisor and each Holder of Notes to be redeemed. The failure of
any Optional Redemption, Clean-up Call or Tax Redemption that is withdrawn in
accordance with this Indenture shall not constitute an Event of Default.

Section 9.3 Notice of Redemption or Maturity by the Issuer.

Any sale or disposition of a Mortgage Loan by the Trustee in connection with an
Optional Redemption, Clean-up Call, Tax Redemption or Auction Call Redemption
shall be performed upon Issuer Order by the Special Servicer on behalf of the
Issuer, and the Trustee shall have no responsibility or liability therefore.
Notice of redemption or Clean-up Call pursuant to Section 9.1 or the Maturity of
any Notes shall be given by first class mail, postage prepaid, mailed not less
than ten Business Days (or four Business Days where the notice of an Optional
Redemption, a Clean-up Call or a Tax Redemption is withdrawn pursuant to
Section 9.2(b)) prior to the applicable Redemption Date or Maturity, to (unless
the Note Administrator agrees to a shorter notice period) the Trustee, the
Servicer, the Special Servicer, the Operating Advisor, the Preferred Share
Paying Agent and the Rating Agencies each Holder of Notes to be redeemed, at its
address in the Notes Register.

All notices of redemption shall state:

(a) the applicable Redemption Date;

(b) the applicable Redemption Price;

(c) that all the Notes are being paid in full and that interest on the Notes
shall cease to accrue on the Redemption Date specified in the notice; and

 

-117-



--------------------------------------------------------------------------------

(d) the place or places where such Notes to be redeemed in whole are to be
surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

Section 9.4 Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date. Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Co-Issuer, the Note Administrator and the Trustee such security or indemnity
as may be required by them to hold each of them harmless and an undertaking
thereafter to surrender such Note, then, in the absence of notice to the Issuer,
the Note Administrator and the Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender. Payments of interest on the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Amounts; Custodial Account.

(a) Except as otherwise expressly provided herein, the Note Administrator may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all amounts and other property payable to or receivable by the Note
Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral. The
Note Administrator shall segregate and hold all such amounts and property
received by it in trust for the Secured Parties with either (x) its Corporate
Trust Office, in a segregated trust account that is subject to fiduciary funds
on deposit regulations (or internal guidelines) substantially similar to 12
C.F.R. § 9.10(b) or (y) a financial institution having a

 

-118-



--------------------------------------------------------------------------------

long-term unsecured debt rating at least equal to “AA-” by S&P and “AA (low)” by
DBRS (or, if not rated by DBRS, an equivalent rating by any two other NRSROs
(which may include S&P)) and a short-term unsecured debt rating at least equal
to “A-1” by S&P (or, in each case, such lower rating as the applicable Rating
Agency shall approve), and shall apply it as provided in this Indenture.

(b) The Note Administrator in its capacity as Securities Intermediary on behalf
of the Trustee for the benefit of the Secured Parties (the “Securities
Intermediary”) shall, upon receipt, credit all Cash, Eligible Investments and
Investment Property to an Indenture Account.

Section 10.2 [Reserved].

Section 10.3 Payment Account.

The Note Administrator shall, on or prior to the Closing Date, establish a
Securities Account which shall be designated as the “Payment Account,” which
shall be held in trust for the benefit of the Secured Parties and over which the
Note Administrator shall have exclusive control and the sole right of
withdrawal. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Payment Account shall be held in trust by the Note Administrator,
on behalf of the Trustee for the benefit of the Secured Parties. Except as
provided in Sections 11.1 and 11.2, the only permitted withdrawal from or
application of funds on deposit in, or otherwise to the credit of, the Payment
Account shall be (i) to pay the interest on and the principal of the Notes and
make other payments in respect of the Notes in accordance with their terms and
the provisions of this Indenture, (ii) to deposit into the Preferred Share
Distribution Account for distributions to the Preferred Shareholders, (iii) upon
Issuer Order, to pay other amounts specified therein, and (iv) otherwise to pay
amounts payable pursuant to and in accordance with the terms of this Indenture,
each in accordance with the Priority of Payments. The Note Administrator agrees
to give the Issuer immediate notice if it becomes aware that the Payment Account
or any funds on deposit therein, or otherwise to the credit of the Payment
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process. The Issuer shall have no legal,
equitable or beneficial interest in the Payment Account other than in accordance
with the Priority of Payments. The Payment Account shall remain at all times
with either (x) the Note Administrator’s Corporate Trust Office, in a segregated
trust account that is subject to fiduciary funds on deposit regulations (or
internal guidelines) substantially similar to 12 C.F.R. § 9.10(b) or (y) a
financial institution having a long-term unsecured debt rating at least equal to
“AA-” by S&P and “AA (low)” by DBRS (or, if not rated by DBRS, an equivalent
rating by any two other NRSROs (which may include S&P)), and a short-term
unsecured debt rating at least equal to “A-1” by S&P and the equivalent by DBRS
(if rated by DBRS) (or, in each case, such lower rating as the applicable Rating
Agency shall approve).

 

-119-



--------------------------------------------------------------------------------

Section 10.4 [Reserved].

Section 10.5 Expense Account.

(a) The Note Administrator shall on or prior to the Closing Date establish a
Securities Account, which may be a subaccount of the Payment Account, and which
shall be designated as the “Expense Account” which shall be held in trust in the
name of the Note Administrator, for the benefit of the Trustee for the benefit
of the Secured Parties. The only permitted withdrawal from or application of
funds on deposit in, or otherwise standing to the credit of, the Expense Account
shall be to pay accrued and unpaid Company Administrative Expenses. Payments
from the Expense Account shall be made, to the extent of available funds
therefore, pursuant to the terms of this Indenture on each Payment Date. On the
Closing Date, the Issuer shall remit to the Note Administrator for deposit into
the Expense Account an amount equal to U.S.$25,000. On the date on which all or
substantially all of the Collateral has been sold or otherwise disposed of, the
Issuer by Issuer Order executed by an Authorized Officer shall direct the Note
Administrator to, and, upon receipt of such Issuer Order, the Note Administrator
shall, transfer all amounts on deposit in the Expense Account to the Payment
Account for application pursuant to Section 11.1(a)(i) as Interest Proceeds.
Amounts credited to the Expense Account shall be applied on or before the first
Payment Date to the extent necessary to pay any outstanding amounts due in
connection with the issuance of the Notes.

(b) On the day prior to each Payment Date, the Special Servicer may designate
Interest Proceeds (in an amount not to exceed U.S.$25,000 on such Payment Date)
after application of amounts payable pursuant to clauses (1) through (16) of
Section 11.1(a)(i) for deposit into the Expense Account.

(c) The Note Administrator agrees to give the Issuer prompt notice if it becomes
aware that the Expense Account or any funds on deposit therein, or otherwise to
the credit of the Expense Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Issuer shall
not have any legal, equitable or beneficial interest in the Expense Account. The
Expense Account shall remain at all times with either (x) the Note
Administrator’s Corporate Trust Office, in a segregated trust account that is
subject to fiduciary funds on deposit regulations (or internal guidelines)
substantially similar to 12 C.F.R. § 9.10(b) or (y) a financial institution
having a long-term unsecured debt rating at least equal to “AA-” by S&P and
“AA (low)” by DBRS (or, if not rated by DBRS, an equivalent rating by any two
other NRSROs (which may include S&P)), and a short-term unsecured debt rating at
least equal to “A-1” by S&P and the equivalent by DBRS (if rated by DBRS) (or,
in each case, such lower rating as the applicable Rating Agency shall approve).

Section 10.6 Future Funding Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
Securities Account which shall be designated as the “Future Funding Account,”
which shall be held in trust for the benefit of the Secured Parties and over
which the Note Administrator shall have exclusive control and the sole right of
withdrawal. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Payment Account shall be held in trust by the Note Administrator,
on behalf of the Trustee for the benefit of the Secured Parties. The Note

 

-120-



--------------------------------------------------------------------------------

Administrator shall retain all amounts credited to the Future Funding Account
unless and until (i) the Special Servicer provides written notice to the Note
Administrator that an advance is payable in respect of a Future Advance Loan,
which written notice shall specify the related Future Funding Amount to be
released, the date on which such amounts shall be released and the wire transfer
or other payment instructions with respect to payment of the future funding
advance related to such Future Advance Loan, (ii) the Special Servicer provides
written notice to the Note Administrator that: (x) a Future Advance Loan is sold
or otherwise disposed of before the full Future Funding Amount committed in
respect of such Future Advance Loan has been advanced, (y) the Special Servicer
has determined, in accordance with Accepted Servicing Practices, that all future
funding obligations with respect to such Future Advance Loan have terminated
pursuant to the terms of the related Mortgage Loan Documents and such funding
obligations cannot be revived, or (z) the borrower under a Future Advance Loan
has acknowledged in writing that it has no further rights to receive all or a
portion of the Future Funding Amount or has irrevocably waived such right (each
of the above, a “Future Funding Termination”), or (iii) the Maturity Date or
Redemption Date has occurred.

(b) Upon receipt of written notice that an advance is payable in respect of a
Future Advance Loan pursuant to clause (i) of Section 10.6(a), the Note
Administrator shall release the Future Funding Amount specified in such written
notice from the Future Funding Account on the date specified in such written
notice pursuant to the payment instructions set forth in such written notice
(which payment instructions may specify release to one or more accounts
maintained by the Special Servicer).

(c) Upon receipt of written notice of a Future Funding Termination pursuant to
clause (ii) of Section 10.6(a), the Note Administrator shall transfer the Future
Funding Amount specified in such written notice from the Future Funding Account
to the Payment Account.

(d) Upon the occurrence of the Maturity Date, the Payment Date occurring after
liquidation of the Collateral in connection with an acceleration of the Notes
following an Event of Default or a Redemption Date, the Note Administrator shall
release all amounts in the Future Funding Account for payment pursuant to the
applicable provision of Section 11.1(a).

(e) The Future Funding Account shall remain at all times with either (x) the
Note Administrator’s Corporate Trust Office, in a segregated trust account that
is subject to fiduciary funds on deposit regulations (or internal guidelines)
substantially similar to 12 C.F.R. § 9.10(b) or (y) a financial institution
having a long-term unsecured debt rating at least equal to “AA-” by S&P and
“AA (low)” by DBRS (or, if not rated by DBRS, an equivalent rating by any two
other NRSROs (which may include S&P)), and a short-term unsecured debt rating at
least equal to “A-1” by S&P and the equivalent by DBRS (if rated by DBRS) (or,
in each case, such lower rating as the applicable Rating Agency shall approve).

Section 10.7 Interest Advances.

(a) With respect to each Payment Date for which the sum of Interest Proceeds
and, if applicable, Principal Proceeds, collected during the related Due Period
and remitted to the Note Administrator that are available to pay interest on the
Class A Notes, Class A-S Notes and

 

-121-



--------------------------------------------------------------------------------

Class B Notes in accordance with the Priority of Payments, are insufficient to
remit the interest due and payable with respect to the Class A Notes, Class A-S
Notes and Class B Notes on such Payment Date as a result of interest shortfalls
on the Mortgage Loans (or the application of interest received on the Mortgage
Loans to pay certain expenses in accordance with the terms of the Servicing
Agreement) (the amount of such insufficiency, an “Interest Shortfall”), the Note
Administrator shall provide the Advancing Agent with email notice of such
Interest Shortfall no later than the close of business on the Business Day
preceding such Payment Date, at the following addresses:
jbrotman@resourceamerica.com and jlee@resourcerei.com, or such other email
address as provided by the Advancing Agent to the Note Administrator. The Note
Administrator shall provide the Advancing Agent with additional email notice,
prior to any funding of an Interest Advance by the Advancing Agent, of any
additional interest remittances received by the Note Administrator after
delivery of such initial notice that reduces such Interest Shortfall. No later
than 10:00 a.m. (New York time) on the related Payment Date, the Advancing Agent
shall advance the difference between such amounts (each such advance, an
“Interest Advance”) by deposit of an amount equal to such Interest Advance in
the Payment Account, subject to a determination of recoverability by the
Advancing Agent as described in Section 10.7(b), and subject to a maximum limit
in respect of any Payment Date equal to the lesser of (i) the aggregate of such
Interest Shortfalls that would otherwise occur on the Class A Notes, Class A-S
Notes and Class B Notes and (ii) the aggregate of the interest payments not
received in respect of Mortgage Loans with respect to such Payment Date
(including, for such purpose, interest payments received on the Mortgage Loans
but applied to pay certain expenses in accordance with the terms of the
Servicing Agreement).

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Mortgage Loan to the extent
that the aggregate outstanding amount of all unreimbursed Interest Advances
would exceed the aggregate outstanding principal amount of the Senior Notes. In
addition, in no event will the Advancing Agent or Backup Advancing Agent be
required to advance any payments in respect of interest on any Class of Notes
other than the Class A Notes, Class A-S Notes and Class B Notes or principal of
any Note. Any Interest Advance made by the Advancing Agent with respect to a
Payment Date that is in excess of the actual Interest Shortfall for such Payment
Date shall be refunded to the Advancing Agent by the Note Administrator on the
related Payment Date (or, if such Interest Advance is made prior to final
determination by the Note Administrator of such Interest Shortfall, on the
Business Day of such final determination).

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date. If the Advancing Agent shall fail to make any
required Interest Advance by 11 a.m. (New York time) on the Payment Date upon
which distributions are to be made pursuant to Section 11.1(a)(i), the Note
Administrator shall remove the Advancing Agent in its capacity as advancing
agent hereunder as permitted in Section 16.5(d) and the Backup Advancing Agent
shall be required to make such Interest Advance no later than 11 a.m. (New York
time) on the Payment Date, subject to a determination of recoverability by the
Backup Advancing Agent as described in Section 10.7(b). Based upon available
information at the time, the Backup Advancing Agent and the Advancing Agent, as
applicable, will provide 15 days prior notice to the Rating Agencies if recovery
of a Nonrecoverable Interest Advance would result in an Interest

 

-122-



--------------------------------------------------------------------------------

Shortfall on the next succeeding Payment Date. No later than the close of
business on the Determination Date related to a Payment Date on which the
recovery of a Nonrecoverable Interest Advance would result in an Interest
Shortfall, the Special Servicer will provide the Rating Agencies notice of such
recovery.

(b) Notwithstanding anything herein to the contrary, neither the Advancing Agent
nor the Backup Advancing Agent, as applicable, shall be required to make any
Interest Advance unless such Person determines, in its sole discretion,
exercised in good faith that such Interest Advance, or such proposed Interest
Advance, plus interest expected to accrue thereon at the Reimbursement Rate,
will not be an Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:

(i) amounts that may be realized on each Mortgaged Property in its “as is” or
then-current condition and occupancy;

(ii) the potential length of time before such Interest Advance may be reimbursed
and the resulting degree of uncertainty with respect to such reimbursement; and

(iii) the possibility and effects of future adverse changes with respect to the
Mortgaged Properties, and

(iv) the fact that Interest Advances are intended to provide liquidity only and
not credit support to the Holders of the Class A Notes, the Class A-S Notes and
the Class B Notes.

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Notes.

(c) Each of the Advancing Agent and the Backup Advancing Agent may recover any
previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall

 

-123-



--------------------------------------------------------------------------------

be entitled to recover all outstanding Interest Advances from the Collection
Accounts pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date. The Advancing
Agent shall be permitted (but not obligated) to defer or otherwise structure the
timing of recoveries of Nonrecoverable Interest Advances in such manner as the
Advancing Agent determines is in the best interest of the Class A Notes, the
Class A-S Notes and the Class B Notes, as a collective whole, which may include
being reimbursed for Nonrecoverable Interest Advances in installments.

(d) The Advancing Agent and the Backup Advancing Agent will each be entitled
with respect to any Interest Advance made by it (including Nonrecoverable
Interest Advances) to interest accrued on the amount of such Interest Advance
for so long as it is outstanding at the Reimbursement Rate.

(e) The obligations of the Advancing Agent and the Backup Advancing Agent to
make Interest Advances in respect of the Class A Notes, Class A-S Notes and
Class B Notes will continue through the Stated Maturity Date, unless the Class A
Notes, Class A-S Notes and Class B Notes are previously redeemed or repaid in
full.

(f) In no event will the Advancing Agent, in its capacity as such hereunder or
the Note Administrator, in its capacity as Backup Advancing Agent hereunder, be
required to advance any amounts in respect of payments of principal of any
Mortgage Loan or Note.

(g) In consideration of the performance of its obligations hereunder, the
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the Priority of Payments, to the extent funds are available therefor,
the Advancing Agent Fee. For so long as RCC Real Estate, Inc. (or any of its
affiliates) (i) is the Advancing Agent and (ii) any of its affiliates owns the
Class E Notes, the Class F Notes and the Preferred Shares, RCC Real Estate, Inc.
hereby agrees, on behalf of itself and its affiliates, to waive its rights to
receive the Advancing Agent Fee and any Reimbursement Interest. The Note
Administrator shall not be entitled to an additional fee in respect of its role
as Backup Advancing Agent. If the Advancing Agent is terminated for failing to
make, an Interest Advance hereunder (as provided in Section 16.5(d)) or
Servicing Advance under the Servicing Agreement that the Advancing Agent did not
determine to be nonrecoverable, the Backup Advancing Agent or any subsequent
successor advancing agent will be entitled to receive the Advancing Agent Fee
(plus Reimbursement Interest on any Interest Advance made by the Backup
Advancing Agent or subsequent successor advancing agent).

(h) The determination by the Advancing Agent or the Backup Advancing Agent (in
its capacity as successor Advancing Agent), as applicable, (i) that it has made
a Nonrecoverable Interest Advance (together with Reimbursement Interest thereon)
or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
17g-5 Information Provider, setting forth the basis for such determination;
provided that failure to give such notice, or any defect therein, shall not
impair or affect the validity of, or the Advancing Agent or the Backup Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.

 

-124-



--------------------------------------------------------------------------------

Section 10.8 Reports by Parties.

(a) The Note Administrator shall supply, in a timely fashion, to the Issuer, the
Trustee, the Special Servicer and the Directing Holder any information regularly
maintained by the Note Administrator that the Issuer, the Trustee, the Special
Servicer, the Servicer or the Directing Holder may from time to time request in
writing with respect to the Collateral or the Indenture Accounts and provide any
other information reasonably available to the Note Administrator by reason of
its acting as Note Administrator hereunder and required to be provided by
Section 10.9. Each of the Issuer, the Servicer, and the Special Servicer shall
promptly forward to the Trustee and the Note Administrator any information in
their possession or reasonably available to them concerning any of the
Collateral that the Trustee or the Note Administrator reasonably may request or
that reasonably may be necessary to enable the Note Administrator to prepare any
report or to enable the Trustee or the Note Administrator to perform any duty or
function on its part to be performed under the terms of this Indenture.

Section 10.9 Reports; Accountings.

(a) Based on the CREFC® Loan Periodic Update File prepared by the Servicer and
delivered by the Servicer to the Note Administrator no later than 2:00 p.m. (New
York time) on the second Business Day before the Payment Date, the Note
Administrator shall prepare and make available on its website initially located
at www.ctslink.com (or, upon written request from registered Holders of the
Notes or from those parties that cannot receive such statement electronically,
provide by first class mail), on each Payment Date to Privileged Persons, a
report in the form of Exhibit H hereto (the “Monthly Report”), setting forth the
following information:

(i) the amount of the distribution of principal and interest on such Payment
Date to the Noteholders and any reduction of the Aggregate Outstanding Amount of
the Notes;

(ii) the aggregate amount of compensation paid to the Note Administrator, the
Trustee and servicing compensation paid to the Servicer during the related Due
Period;

(iii) the Aggregate Collateral Balance outstanding immediately before and
immediately after the Payment Date;

(iv) the number, Aggregate Collateral Balance, weighted average remaining term
to maturity and weighted average interest rate of the Mortgage Loans as of the
end of the related Due Period;

(v) the number and aggregate principal balance of Mortgage Loans (A) delinquent
30-59 days, (B) delinquent 60-89 days, (C) delinquent 90 days or more and
(D) current but Specially Serviced Mortgage Loans or in foreclosure but not an
REO property;

(vi) the value of any REO property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Mortgage
Loan basis, based on the most recent appraisal or valuation;

 

-125-



--------------------------------------------------------------------------------

(vii) the amount of Interest Proceeds and Principal Proceeds received in the
related Due Period;

(viii) the amount of any Interest Advances made by the Advancing Agent or the
Backup Advancing Agent, as applicable;

(ix) the payments due pursuant to the Priority of Payments with respect to each
clause thereof;

(x) the number and related principal balances of any Mortgage Loans extended or
modified during the related Due Period on an individual Mortgage Loan basis;

(xi) the amount of any remaining unpaid Interest Shortfalls as of the close of
business on the Payment Date;

(xii) a listing of each Mortgage Loan that was the subject of a principal
prepayment during the related collection period and the amount of principal
prepayment occurring;

(xiii) the aggregate unpaid principal balance of the Mortgage Loans outstanding
as of the close of business on the related Determination Date;

(xiv) with respect to any Mortgage Loan as to which a liquidation occurred
during the related Due Period (other than through a payment in full), (A) the
number thereof and (B) the aggregate of all liquidation proceeds which are
included in the Payment Account and other amounts received in connection with
the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

(xv) with respect to any REO property owned by the Issuer or any Permitted
Subsidiary thereof, as to which the Special Servicer determined that all
payments or recoveries with respect to the related property have been ultimately
recovered during the related collection period, (A) the related Mortgage Loan
and (B) the aggregate of all liquidation proceeds and other amounts received in
connection with that determination (separately identifying the portion thereof
allocable to distributions on the Securities);

(xvi) the aggregate amount of interest on monthly debt service advances in
respect of the Mortgage Loans paid to the Advancing Agent and/or the Backup
Advancing Agent since the prior Payment Date;

(xvii) a listing of each modification, extension or waiver made with respect to
each Mortgage Loan;

(xviii) an itemized listing of any Special Servicer Fees received from the
Special Servicer or any of its affiliates during the related Due Period;

(xix) the amount of any dividends or other distributions to the Preferred Shares
on the Payment Date; and

 

-126-



--------------------------------------------------------------------------------

(xx) the Net Outstanding Portfolio Balance and whether any Control Termination
Event or Consultation Termination Event has occurred and, if either such event
has occurred, whether either such event is continuing.

(b) The Note Administrator will post on the Note Administrator’s Website, any
report received from the Servicer or Special Servicer detailing any breach of
the representations and warranties with respect to any Mortgage Loan by RSO QRS
or its affiliates and the steps taken by RSO QRS or its affiliates to cure such
breach; a listing of any breach of the representations and warranties with
respect to any Mortgage Loan by RSO QRS or its affiliates and the steps taken by
RSO QRS or its affiliates to cure such breach;

(c) All information made available on the Note Administrator’s Website will be
restricted and the Note Administrator will only provide access to such reports
to Privileged Persons in accordance with this Indenture. In connection with
providing access to its website, the Note Administrator may require registration
and the acceptance of a disclaimer.

(d) Not more than five Business Days after receiving an Issuer Request
requesting information regarding a Clean-up Call, a Tax Redemption, an Auction
Call Redemption or an Optional Redemption as of a proposed Redemption Date, the
Note Administrator shall, subject to its timely receipt of the necessary
information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Preferred Shareholders and the Preferred Share
Paying Agent:

(i) the Aggregate Outstanding Amount of the Notes of the Class or Classes to be
redeemed as of such Redemption Date;

(ii) the amount of accrued interest due on such Notes as of the last day of the
Due Period immediately preceding such Redemption Date;

(iii) the Redemption Price;

(iv) the sum of all amounts due and unpaid under Section 11.1(a) (other than
amounts payable of the Notes being redeemed or to the Noteholders thereof); and

(v) the amount in the Collection Account and the Indenture Accounts (other than
the Preferred Share Distribution Account) available for application to the
redemption of such Notes.

Section 10.10 Release of Mortgage Loans; Release of Collateral.

(a) If no Event of Default has occurred and is continuing and subject to Article
12 hereof, the Issuer may direct the Special Servicer on behalf of the Trustee
to release a Pledged Mortgage Loan from the lien of this Indenture, by Issuer
Order delivered to the Trustee and the Custodian at least two Business Days
prior to the settlement date for any sale of a Pledged Mortgage Loan certifying
that (i) it has sold such Pledged Mortgage Loan pursuant to and in compliance
with Article 12 or (ii) in the case of a redemption pursuant to Section 9.1, the
proceeds from any such sale of Mortgage Loans are sufficient to redeem the Notes
pursuant to

 

-127-



--------------------------------------------------------------------------------

Section 9.1, and, upon receipt of a Request for Release of such Mortgage Loan
from the Special Servicer, the Custodian shall deliver any such Pledged Mortgage
Loan, if in physical form, duly endorsed to the broker or purchaser designated
in such Issuer Order or to the Issuer if so requested in the Issuer Order, or,
if such Pledged Mortgage Loan is represented by a Security Entitlement, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as set forth in such Issuer Order. If requested, the
Custodian may deliver any such Pledged Mortgage Loan in physical form for
examination (prior to receipt of the sales proceeds) in accordance with street
delivery custom. The Custodian shall (i) deliver any agreements and other
documents in its possession relating to such Pledged Mortgage Loan and (ii) the
Trustee, if applicable, duly assign each such agreement and other document, in
each case, to the broker or purchaser designated in such Issuer Order or to the
Issuer if so requested in the Issuer Order.

(b) The Issuer (or the Special Servicer on behalf of the Issuer) may deliver to
the Trustee and Custodian at least three Business Days prior to the date set for
redemption or payment in full of a Pledged Mortgage Loan, an Issuer Order
certifying that such Pledged Mortgage Loan is being paid in full. Thereafter,
the Special Servicer, by delivery of a Request for Release, may direct the
Custodian to deliver such Pledged Mortgage Loan and the related Mortgage Loan
File therefor on or before the date set for redemption or payment, to the
Special Servicer for redemption against receipt of the applicable redemption
price or payment in full thereof.

(c) With respect to any Mortgage Loan subject to a workout or restructuring, the
Issuer (or the Special Servicer on behalf of the Issuer) may, by Issuer Order
delivered to the Trustee and Custodian at least two Business Days prior to the
date set for an exchange, tender or sale, certify that a Mortgage Loan is
subject to a workout or restructuring and setting forth in reasonable detail the
procedure for response thereto. Thereafter, the Special Servicer may, in
accordance with the terms of, and subject to any required consent and
consultation obligations set forth in the Servicing Agreement, direct the
Custodian, by delivery to the Custodian of a Request for Release, to deliver any
Collateral to the Special Servicer in accordance with such Request for Release.

(d) The Special Servicer shall remit to the Servicer for deposit into the
Collection Account any proceeds received by it from the disposition of a Pledged
Mortgage Loan and treat such proceeds as Principal Proceeds, for remittance by
the Servicer to the Note Administrator on the first Remittance Date occurring
thereafter. None of the Trustee, the Note Administrator and the Custodial
Securities Intermediary shall be responsible for any loss resulting from
delivery or transfer of any such proceeds prior to receipt of payment in
accordance herewith.

(e) The Trustee shall, upon receipt of an Issuer Order declaring that there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release the Collateral from the lien of this Indenture.

(f) Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Mortgage Loan, or
in the event any action is required to be taken in respect to a Mortgage Loan
Document, the Special Servicer

 

-128-



--------------------------------------------------------------------------------

on behalf of the Issuer will promptly notify the Directing Holder, the Operating
Advisor and the Special Servicer of such request, and the Special Servicer shall
grant any waiver or consent, and enter into any amendment or other modification
pursuant to the Servicing Agreement in accordance with Accepted Servicing
Practices. In the case of any modification or amendment that results in the
release of the related Mortgage Loan, notwithstanding anything to the contrary
in Section 5.5(a), the Custodian, upon receipt of a Request for Release, shall
release the related Mortgage Loan File upon the written instruction of the
Servicer or the Special Servicer, as applicable.

Section 10.11 [Reserved].

Section 10.12 Information Available Electronically.

(a) The Note Administrator shall make available to any Privileged Person the
following items (in each case, as applicable, to the extent received by it) by
means of the Note Administrator’s Website the following items (to the extent
such items were prepared by or delivered to the Note Administrator in electronic
format);

(i) The following documents, which will initially be available under a tab or
heading designated “deal documents”:

(1) the final Offering Circular related to the Notes offered thereunder;

(2) this Indenture, and any schedules, exhibits and supplements thereto;

(3) the CREFC® Loan Setup file;

(4) the Issuer Charter,

(5) the Servicing Agreement, any schedules, exhibits and supplements thereto:

(6) the Preferred Share Paying Agency Agreement, and any schedules, exhibits and
supplements thereto;

(ii) The following documents will initially be available under a tab or heading
designated “periodic reports”:

(1) the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and

(2) certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator and the
Servicer) known as the “CREFC® Investor Reporting Package” relating to the
Mortgage Loans to the extent that the Note Administrator receives such
information and reports from the Servicer from time to time;

 

-129-



--------------------------------------------------------------------------------

(iii) The following documents, which will initially be available under a tab or
heading designated “Additional Documents”:

(1) inspection reports delivered to the Note Administrator under the terms of
the Servicing Agreement; and

(2) appraisals delivered to the Note Administrator under the terms of the
Servicing Agreement;

(iv) The following documents, which will initially be available under a tab or
heading designated “special notices”:

(1) notice of final payment on the Notes delivered to the Note Administrator
pursuant to Section 2.7(d);

(2) notice of termination of the Servicer or the Special Servicer;

(3) notice of a Servicer Termination Event or a Special Servicer Termination
Event, each as defined in the Servicing Agreement and delivered to the Note
Administrator under the terms of the Servicing Agreement;

(4) notice of the resignation of any party to the Indenture and notice of the
acceptance of appointment of a replacement for any such party, to the extent
such notice is prepared or received by the Note Administrator;

(5) officer’s certificates supporting the determination that any Interest
Advance was (or, if made, would be) a Nonrecoverable Interest Advance delivered
to the Note Administrator pursuant to Section 10.7(b);

(6) any direction received by the Note Administrator from the Directing Holder
for the termination of the Special Servicer during any period when such Person
is entitled to make such a direction, and any direction of a Majority of the
Notes to terminate the Special Servicer in response to the recommendation of the
Operating Advisor; and

(7) any direction received by the Note Administrator from a Majority of the
Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c);

(v) the “Investor Q&A Forum” pursuant to Section 10.13; and

(vi) solely to Noteholders and holders of any Preferred Shares, the “Investor
Registry” pursuant to Section 10.13.

Privileged Persons who execute Exhibit I-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website.

 

-130-



--------------------------------------------------------------------------------

The Note Administrator’s Website shall initially be located at www.ctslink.com.
The foregoing information shall be made available by the Note Administrator on
the Note Administrator’s Website promptly following receipt. The Note
Administrator may change the titles of the tabs and headings on portions of its
website, and may re-arrange the files as it deems proper. The Note Administrator
shall have no obligation or duty to verify, confirm or otherwise determine
whether the information being delivered is accurate, complete, conforms to the
transaction, or otherwise is or is not anything other than what it purports to
be. In the event that any such information is delivered or posted in error, the
Note Administrator may remove it from the Note Administrator’s Website. The Note
Administrator has not obtained and shall not be deemed to have obtained actual
knowledge of any information posted to the Note Administrator’s Website to the
extent such information was not produced by the Note Administrator. In
connection with providing access to the Note Administrator’s Website, the Note
Administrator may require registration and the acceptance of a disclaimer. The
Note Administrator shall not be liable for the dissemination of information in
accordance with the terms of this Agreement, makes no representations or
warranties as to the accuracy or completeness of such information being made
available, and assumes no responsibility for such information. Assistance in
using the Note Administrator’s Website can be obtained by calling 866-846-4526.

Section 10.13 Investor Q&A Forum; Investor Registry.

(a) The Note Administrator shall make the Investor Q&A Forum available to
Privileged Persons by means of the Note Administrator’s Website, where
Noteholders (including beneficial owners of Notes) and prospective purchasers of
Notes may (i) submit inquiries to the Note Administrator relating to the Monthly
Reports, and submit inquiries to the Servicer, the Special Servicer or the
Operating Advisor (each, a “Q&A Respondent”) relating to any servicing reports
prepared by that party, the Mortgage Loans, or the properties related thereto
(each an “Inquiry” and collectively, “Inquiries”), and (ii) view Inquiries that
have been previously submitted and answered, together with the answers thereto.
Upon receipt of an Inquiry for a Q&A Respondent, the Note Administrator shall
forward the Inquiry to the applicable Q&A Respondent, in each case via email
within a commercially reasonable period of time following receipt thereof.
Following receipt of an Inquiry, the Note Administrator and the applicable Q&A
Respondent, unless such party determines not to answer such Inquiry as provided
below, shall reply to the Inquiry, which reply of the applicable Q&A Respondent
shall be by email to the Note Administrator. The Note Administrator shall post
(within a commercially reasonable period of time following preparation or
receipt of such answer, as the case may be) such Inquiry and the related answer
to the Note Administrator‘s Website. If the Note Administrator or the applicable
Q&A Respondent determines, in its respective sole discretion, that (i) any
Inquiry is not of a type described above, (ii) answering any Inquiry would not
be in the best interests of the Issuer or the Noteholders, (iii) answering any
Inquiry would be in violation of applicable law, the Mortgage Loan Documents,
this Indenture or the Servicing Agreement, (iv) answering any Inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, the Note Administrator, the Servicer, the Special Servicer or the
Operating Advisor, as applicable or (v) answering any such inquiry would
reasonably be expected to result in the waiver of an attorney client privilege
or the disclosure of attorney work product, or is otherwise not advisable to
answer, it shall not be required to answer such Inquiry and shall promptly
notify the Note Administrator of such determination. The Note Administrator
shall notify the Person

 

-131-



--------------------------------------------------------------------------------

who submitted such Inquiry in the event that the Inquiry shall not be answered
in accordance with the terms of this Agreement. Any notice by the Note
Administrator to the Person who submitted an Inquiry that shall not be answered
shall include the following statement: “Because the Indenture and the Servicing
Agreement provides that the Note Administrator, Servicer, Special Servicer and
Operating Advisor shall not answer an Inquiry if it determines, in its
respective sole discretion, that (i) any Inquiry is beyond the scope of the
topics described in the Indenture, (ii) answering any Inquiry would not be in
the best interests of the Issuer and/or the Noteholders, (iii) answering any
Inquiry would be in violation of applicable law or the Mortgage Loan Documents,
this Indenture or the Servicing Agreement, (iv) answering any Inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, the Trustee, the Servicer, the Special Servicer or the Operating
Advisor, as applicable, or (v) answering any such inquiry would reasonably be
expected to result in the waiver of an attorney client privilege or the
disclosure of attorney work product, or is otherwise not advisable to answer, no
inference shall be drawn from the fact that the Trustee, the Servicer, the
Special Servicer or the Operating Advisor has declined to answer the Inquiry.”
Answers posted on the Investor Q&A Forum shall be attributable only to the
respondent, and shall not be deemed to be answers from any of the Issuer, the
Co-Issuer, the Placement Agents or any of their respective Affiliates except the
Special Servicer. None of the Placement Agents, the Issuer, the Co-Issuer, the
Servicer, the Special Servicer, the Operating Advisor, the Note Administrator or
the Trustee, or any of their respective Affiliates shall certify to any of the
information posted in the Investor Q&A Forum and no such party shall have any
responsibility or liability for the content of any such information. The Note
Administrator shall not be required to post to the Note Administrator’s Website
any Inquiry or answer thereto that the Note Administrator determines, in its
sole discretion, is administrative or ministerial in nature. The Investor Q&A
Forum shall not reflect questions, answers and other communications that are not
submitted via the Note Administrator’s Website. Additionally, the Note
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Q&A Forum.

(b) The Note Administrator shall make available to any Noteholder or holder of
Preferred Shares and any beneficial owner of a Note, the Investor Registry. The
“Investor Registry” shall be a voluntary service available on the Note
Administrator’s Website, where Noteholders and beneficial owners of Notes can
register and thereafter obtain information with respect to any other Noteholder
or beneficial owner that has so registered. Any Person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder, a
beneficial owner of a Note or a holder of a Preferred Share and (ii) it grants
authorization to the Note Administrator to make its name and contact information
available on the Investor Registry for at least 45 days from the date of such
certification to other registered Noteholders and registered beneficial owners
or Notes. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, and phone number. If any Noteholder or
beneficial owner of a Note notifies the Note Administrator that it wishes to be
removed from the Investor Registry (which notice may not be within 45 days of
its registration), the Note Administrator shall promptly remove it from the
Investor Registry. The Note Administrator shall not be responsible for verifying
or validating any information submitted on the Investor Registry, or for
monitoring or otherwise maintaining the accuracy of any information thereon. The
Note Administrator may require acceptance of a waiver and disclaimer for access
to the Investor Registry.

 

-132-



--------------------------------------------------------------------------------

(c) Certain information concerning the Collateral and the Notes, including the
Monthly Reports, CREFC® Reports and supplemental notices, shall be provided by
the Trustee to certain market data providers upon receipt by the Note
Administrator from such persons of a certification in the form of Exhibit J
hereto, which certification may be submitted electronically via the Note
Administrator’s Website. The Issuer hereby authorizes the provision of such
information to Bloomberg, L.P., Trepp, LLC, Intex Solutions, Inc., CMBS.com,
Inc., Markit, LLC, Interactive Data Corporation, and Thomson Reuters
Corporation.

(d) [Reserved].

(e) The 17g-5 Information Provider will make the “Rating Agency Q&A Forum and
Servicer Document Request Tool” available to NRSROs via the 17g-5 Information
Providers Website, where NRSROs may (i) submit inquiries to the Trustee relating
to the Monthly Report, (ii) submit inquiries to the Servicer or the Special
Servicer relating to servicing reports, or the Collateral, except to the extent
already obtained, (iii) submit requests for loan-level reports and information,
and (iv) view previously submitted inquiries and related answers or reports, as
the case may be. The Trustee, the Note Administrator, the Servicer or the
Special Servicer, as applicable, will be required to answer each inquiry, unless
it determines that (a) answering the inquiry would be in violation of applicable
law, Acceptable Servicing Practices, the Indenture, the Servicing Agreement or
the applicable loan documents, (b) answering the inquiry would or is reasonably
expected to result in a waiver of an attorney-client privilege or the disclosure
of attorney work product, or (c) answering the inquiry would materially increase
the duties of, or result in significant additional cost or expense to, such
party, and the performance of such additional duty or the payment of such
additional cost or expense is beyond the scope of its duties under the Indenture
or the Servicing Agreement, as applicable. In the event that any of the Trustee,
the Note Administrator, the Servicer or the Special Servicer declines to answer
an inquiry, it shall promptly email the 17g-5 Information Provider with the
basis of such declination. The 17g-5 Information Provider will be required to
post the inquiries and the related answers (or reports, as applicable) on the
Rating Agency Q&A Forum and Servicer Document Request Tool promptly upon
receipt, or in the event that an inquiry is unanswered, the inquiry and the
basis for which it was unanswered. The Rating Agency Q&A Forum and Servicer
Document Request Tool may not reflect questions, answers, or other
communications which are not submitted through the 17g-5 Website. Answers and
information posted on the Rating Agency Q&A Forum and Servicer Document Request
Tool will be attributable only to the respondent, and will not be deemed to be
answers from any other Person. No such other Person will have any responsibility
or liability for, and will not be deemed to have knowledge of, the content of
any such information.

Section 10.14 Certain Procedures.

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer will ensure that any Bloomberg screen containing information about
the Rule 144A Global Notes includes the following (or similar) language:

(i) the “Note Box” on the bottom of the “Security Display” page describing the
Rule 144A Global Notes will state: “Iss’d Under 144A”;

 

-133-



--------------------------------------------------------------------------------

(ii) the “Security Display” page will have the flashing red indicator “See Other
Available Information”; and

(b) the indicator will link to the “Additional Security Information” page, which
will state that the Notes “are being offered in reliance on the exemption from
registration under Rule 144A of the Securities Act to persons who are qualified
institutional buyers (as defined in Rule 144A under the Securities Act).

ARTICLE 11

APPLICATION OF FUNDS

Section 11.1 Disbursements of Amounts from Payment Account.

(a) Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 hereof, on each Payment Date, the Note
Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):

(i) Interest Proceeds. On each Payment Date that is not a Redemption Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, Interest Proceeds with
respect to the related Due Period shall be distributed in the following order of
priority:

(1) to the payment of taxes and filing fees (including any registered office and
government fees) owed by the Issuer, if any;

(2) (a) first, to the extent not previously reimbursed, to the Backup Advancing
Agent and the Advancing Agent, in that order, the aggregate amount of any
Nonrecoverable Interest Advances due and payable to such party; (b) second, to
the Backup Advancing Agent if the Advancing Agent has failed to make any
Interest Advance required to be made by the Advancing Agent pursuant to the
terms hereof and the Advancing Agent, in that order, the Advancing Agent Fee and
any previously due but unpaid Advancing Agent Fee (with respect to amounts owed
to the Advancing Agent, unless waived by the Advancing Agent) (provided that the
Advancing Agent or Backup Advancing Agent, as applicable, has not failed to make
any Interest Advance required to be made in respect of any Payment Date pursuant
to this Indenture); and (c) third, to the Backup Advancing Agent and the
Advancing Agent, in that order, to the extent due and payable to such party,
Reimbursement Interest and reimbursement of any outstanding Interest Advances
not to exceed, in each case, the amount that would result in an Interest
Shortfall with respect to such Payment Date;

(3) (a) first, pro rata to the payment to the Note Administrator of the accrued
and unpaid fees in respect of its services equal to U.S. $3,250.00, and to the
Trustee of accrued and unpaid fees in respect of its services equal to U.S.
$250.00, in each case payable monthly, (b) second, to the payment of other

 

-134-



--------------------------------------------------------------------------------

accrued and unpaid Company Administrative Expenses of the Note Administrator,
the Trustee, the Paying Agent and the Preferred Share Paying Agent not to exceed
the sum of U.S. $250,000 per Expense Year, (c) third, to the payment of any
other accrued and unpaid Company Administrative Expenses, the aggregate of all
such amounts in this clause (c) per Expense Year (including such amounts paid
since the previous Payment Date from the Expense Account) not to exceed the
greater of (i) 0.10% per annum of the Aggregate Outstanding Portfolio Balance
and (ii) U.S. $250,000 per annum;

(4) to the payment of the Class A Interest Distribution Amount, plus, any
Class A Defaulted Interest Amount;

(5) to the payment of the Class A-S Interest Distribution Amount, plus, any
Class A-S Defaulted Interest Amount;

(6) to the payment of the Class B Interest Distribution Amount, plus, any Class
B Defaulted Interest Amount;

(7) to the payment of the Class C Interest Distribution Amount, and if no
Class A Notes, Class A-S Notes and Class B Notes are outstanding, any Class C
Defaulted Interest Amount;

(8) to the payment of Deferred Interest in respect of the Class C Notes (in
reduction of the Aggregate Outstanding Amount of the Class C Notes);

(9) to the payment of the Class D Interest Distribution Amount, and if no
Class A Notes, Class A-S Notes, Class B Notes and Class C Notes are outstanding,
any Class D Defaulted Interest Amount;

(10) to the payment of Deferred Interest in respect of the Class D Notes (in
reduction of the Aggregate Outstanding Amount of the Class D Notes);

(11) to the payment of the Class E Interest Distribution Amount, and if no
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes and Class D Notes
are outstanding, any Class E Defaulted Interest Amount;

(12) to the payment of Deferred Interest in respect of the Class E Notes (in
reduction of the Aggregate Outstanding Amount of the Class E Notes);

(13) to the payment of the Class F Interest Distribution Amount, and if no
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes and
Class E Notes are outstanding, any Class F Defaulted Interest Amount;

(14) to the payment of Deferred Interest in respect of the Class F Notes (in
reduction of the Aggregate Outstanding Amount of the Class F Notes);

(15) to the payment of any Company Administrative Expenses not paid pursuant to
clause (3) above in the order specified therein;

 

-135-



--------------------------------------------------------------------------------

(16) upon direction of the Special Servicer, for deposit into the Expense
Account in an amount not to exceed U.S.$25,000 in respect of such Payment Date;

(17) on and after the Payment Date in April 2019, (a) to the payment of
principal of the Class A Notes until the Class A Notes have been paid in full,
(b) to the payment of principal of the Class A-S Notes until the Class A-S Notes
have been paid in full, (c) to the payment of principal of the Class B Notes
until the Class B Notes have been paid in full, (d) to payment of principal of
the Class C Notes (including the Class C Deferred Interest Amount), until the
Class C Notes have been paid in full, (e) to payment of principal of the Class D
Notes (including the Class D Deferred Interest Amount), until the Class D Notes
have been paid in full, (f) to payment of principal of the Class E Notes
(including the Class E Deferred Interest Amount), until the Class E Notes have
been paid in full and (g) to payment of principal of the Class F Notes
(including the Class F Deferred Interest Amount), until the Class F Notes have
been paid in full, in that order; and

(18) any remaining Interest Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holder of the Preferred Shares as payments of the Preferred
Shares Distribution Amount subject to and in accordance with the provisions of
the Preferred Share Paying Agency Agreement.

(ii) Principal Proceeds. On each Payment Date that is not a Redemption Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, Principal Proceeds with
respect to the related Due Period shall be distributed in the following order of
priority:

(1) to the payment of the amounts referred to in clauses (1) through (4) of
Section 11.1(a)(i) in the same order of priority specified therein, without
giving effect to any limitations on amounts payable set forth therein, but only
to the extent not paid in full thereunder;

(2) to the payment of principal of the Class A Notes until the Class A Notes
have been paid in full;

(3) to the payment of the amounts referred to in clause (5) of
Section 11.1(a)(i), but only to the extent not paid in full thereunder;

(4) to the payment of principal of the Class A-S Notes until the Class A-S Notes
have been paid in full;

(5) to the payment of the amounts referred to in clause (6) of
Section 11.1(a)(i), but only to the extent not paid in full thereunder;

(6) to the payment of principal of the Class B Notes until the Class B Notes
have been paid in full;

 

-136-



--------------------------------------------------------------------------------

(7) to the payment of the amounts referred to in clause (7) of
Section 11.1(a)(i), in the same order of priority set forth therein, but only to
the extent not paid in full thereunder;

(8) to payment of principal of the Class C Notes (including the Class C Deferred
Interest Amount), until the Class C Notes have been paid in full;

(9) to the payment of the amounts referred to in clause (9) of
Section 11.1(a)(i), in the same order of priority set forth therein, but only to
the extent not paid in full thereunder;

(10) to payment of principal of the Class D Notes (including the Class D
Deferred Interest Amount), until the Class D Notes have been paid in full;

(11) to the payment of the amounts referred to in clause (11) of
Section 11.1(a)(i), in the same order of priority set forth therein, but only to
the extent not paid in full thereunder;

(12) to payment of principal of the Class E Notes (including the Class E
Deferred Interest Amount), until the Class E Notes have been paid in full;

(13) to the payment of the amounts referred to in clause (13) of
Section 11.1(a)(i), in the same order of priority set forth therein, but only to
the extent not paid in full thereunder;

(14) to payment of principal of the Class F Notes (including the Class F
Deferred Interest Amount), until the Class F Notes have been paid in full; and

(15) any remaining Principal Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holders of the Preferred Shares as payments of the Preferred
Shares Distribution Amount subject to and in accordance with the provisions of
the Preferred Share Paying Agency Agreement.

(iii) Redemption Dates and Payment Dates During Events of Default. On any
Redemption Date, the Stated Maturity Date or a Payment Date following the
occurrence and continuation of an Event of Default, Interest Proceeds and
Principal Proceeds with respect to the related Due Period will be distributed in
the following order of priority:

(1) to the payment of the amounts referred to in clauses (1) through (3) of
Section 11.1(a)(i) in the same order of priority specified therein, but without
giving effect to any limitations on amounts payable set forth therein;

(2) to the payment of any out-of-pocket fees and expenses of the Issuer, the
Note Administrator and Trustee (including legal fees and expenses) incurred in
connection with an acceleration of the Notes following an Event of Default,
including in connection with sale and liquidation of any of the Collateral in
connection therewith;

 

-137-



--------------------------------------------------------------------------------

(3) to the payment of the Class A Interest Distribution Amount, plus, any
Class A Defaulted Interest Amount;

(4) to the payment in full of principal of the Class A Notes;

(5) to the payment of the Class A-S Interest Distribution Amount, plus, any
Class A-S Defaulted Interest Amount;

(6) to the payment in full of principal of the Class A-S Notes;

(7) to the payment of the Class B Interest Distribution Amount, plus, any Class
B Defaulted Interest Amount;

(8) to the payment in full of principal of the Class B Notes; and

(9) to the payment of the Class C Interest Distribution Amount (including, if no
Class A Notes, Class A-S Notes and Class B Notes are outstanding, any Class C
Defaulted Interest Amount), plus, any Class C Deferred Interest Amount;

(10) to the payment in full of the principal of the Class C Notes;

(11) to the payment of the Class D Interest Distribution Amount (including, if
no Class A Notes, Class A-S Notes, Class B Notes and Class C Notes are
outstanding, any Class D Defaulted Interest Amount), plus, any Class D Deferred
Interest Amount;

(12) to the payment in full of the principal of the Class D Notes;

(13) to the payment of the Class E Interest Distribution Amount (including, if
no Class A Notes, Class A-S Notes, Class B Notes, Class C Notes and Class D
Notes are outstanding, any Class E Defaulted Interest Amount), plus, any Class E
Deferred Interest Amount;

(14) to the payment in full of the principal of the Class E Notes;

(15) to the payment of the Class F Interest Distribution Amount (including, if
no Class A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes
and Class E Notes are outstanding, any Class F Defaulted Interest Amount), plus,
any Class F Deferred Interest Amount;

(16) to the payment in full of the principal of the Class F Notes; and

(17) any remaining Interest Proceeds and Principal Proceeds to be released from
the lien of the Indenture and paid (upon standing order of the

 

-138-



--------------------------------------------------------------------------------

Issuer) to the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the holder of the Preferred Shares
subject to and in accordance with the provisions of the Preferred Share Paying
Agency Agreement.

(b) On or before the Business Day prior to each Payment Date, the Issuer shall,
pursuant to Section 10.2(e), remit or cause to be remitted to the Note
Administrator for deposit in the Payment Account an amount of Cash sufficient to
pay the amounts described in Section 11.1(a) required to be paid on such Payment
Date.

(c) If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period are insufficient to make the full
amount of the disbursements required by any clause of Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.

(d) In connection with any required payment by the Issuer to the Servicer or the
Special Servicer pursuant to the Servicing Agreement of any amount scheduled to
be paid from time to time between Payment Dates from amounts received with
respect to the Mortgage Loans, the Servicer or the Special Servicer, as
applicable, shall be entitled to retain or withdraw such amounts from the
Collection Account pursuant to the terms of the Servicing Agreement.

(e) In connection with any required payment by the Issuer to the Operating
Advisor pursuant to the Servicing Agreement of any amount scheduled to be paid
from time to time between Payment Dates from amounts received with respect to
the Mortgage Loans, such amounts shall be paid to the Operating Advisor pursuant
to the terms of the Servicing Agreement.

Section 11.2 Securities Accounts.

All amounts held by, or deposited with the Note Administrator in the Future
Funding Account and the Expense Account pursuant to the provisions of this
Indenture shall be invested in Eligible Investments as directed by Issuer Order
and credited to the Indenture Account that is the source of funds for such
investment. Any amounts not so invested in Eligible Investments as herein
provided, shall be credited to one or more securities accounts established and
maintained pursuant to the Securities Account Control Agreement at the Corporate
Trust Office of the Note Administrator, or at another financial institution
whose long-term rating is at least equal to, “A” by S&P and “A” by DBRS (or, if
not rated by DBRS, an equivalent rating by any two other NRSROs (which may
include S&P)) (or, in each case, such lower rating as the applicable Rating
Agency shall approve) and agrees to act as a Securities Intermediary on behalf
of the Note Administrator on behalf of the Secured Parties pursuant to an
account control agreement in form and substance similar to the Securities
Account Control Agreement.

 

-139-



--------------------------------------------------------------------------------

ARTICLE 12

SALE OF MORTGAGE LOANS

Section 12.1 Sales of Mortgage Loans.

(a) Except as otherwise expressly permitted or required by this Indenture, the
Issuer shall not sell or otherwise dispose of any Mortgage Loan. The Issuer may
sell a Mortgage Loan in the following circumstances:

(i) In the event that a Mortgage Loan is a Defaulted Mortgage Loan and the
Special Servicer determines in accordance with Accepted Servicing Practices that
the sale of such Mortgage Loan is in the best interest of the Noteholders, the
Special Servicer may, on behalf of the Issuer, sell such Mortgage Loan.

(ii) In the event that the Holder of a majority of the aggregate Notional Amount
of the Preferred Shares notifies the Issuer, the Trustee, the Note Administrator
and the Servicer that it is exercising its right under Section 12.1(g) to
purchase a Defaulted Mortgage Loan or an Impaired Mortgage Loan at the Par
Purchase Price for such Mortgage Loan, the Special Servicer shall, on behalf of
the Issuer, sell such Mortgage Loan to such Holder.

(iii) In the event the Seller is required to repurchase such Mortgage Loan for
the par value thereof plus accrued and unpaid interest thereon as a result of a
Material Document Defect or Material Breach of representation or warranty set
forth in the Mortgage Loan Purchase Agreement; and

(iv) In the event of a Clean-up Call, Tax Redemption, Optional Redemption or
Auction Call Redemption pursuant to Sections 9.1(a), (b), (c), or
(d) respectively.

(b) After the Issuer has notified the Trustee and the Note Administrator of an
Optional Redemption, a Clean-Up Call, a Tax Redemption or an Auction Call
Redemption in accordance with Section 9.1, any disposition of Mortgage Loans
shall be effected by the Special Servicer upon Issuer Order to the Special
Servicer with a copy to the Trustee and the Note Administrator (directly or by
means of participation or other arrangement) in a manner reasonably acceptable
to the Special Servicer, and the Special Servicer shall sell in such manner, any
Mortgage Loan without regard to the foregoing limitations in Section 12.1(a);
provided that:

(i) the Sale Proceeds therefrom must be used to pay certain expenses and redeem
all of the Notes in whole but not in part pursuant to Section 9.1, and upon any
such sale the Trustee shall release the lien of such Mortgage Loan, and the
Custodian shall, upon receipt of a Request for Release, release the related
Mortgage File, pursuant to Section 10.10;

(ii) the Special Servicer on behalf of the Issuer shall not sell (and the
Trustee shall not be required to release) a Mortgage Loan pursuant to this
Section 12.1(b) unless the Special Servicer certifies to the Trustee and the
Note Administrator that, based on calculations included in the certification
(which shall include the sales prices of the

 

-140-



--------------------------------------------------------------------------------

Mortgage Loans), the Sale Proceeds from the sale of one or more of the Mortgage
Loans and all Cash and proceeds from Eligible Investments shall be sufficient to
pay the Total Redemption Price.

(iii) in connection with an Optional Redemption, a Clean-up Call or a Tax
Redemption, all the Mortgage Loans to be sold pursuant to this Section 12.1(b)
must be sold in accordance with the requirements set forth in Section 9.1(e).

(c) In the event that any Notes remain Outstanding as of the Payment Date
occurring six months prior to the Stated Maturity Date of the Notes, the Special
Servicer will be required to determine whether the proceeds expected to be
received on the Collateral prior to the Stated Maturity Date of the Notes will
be sufficient to pay in full the principal amount of (and accrued interest on)
the Notes on the Stated Maturity Date. If the Special Servicer determines, in
its sole discretion, that such proceeds will not be sufficient to pay the
outstanding principal amount of and accrued interest on the Notes (a “Note
Liquidation Event”) on the Stated Maturity Date of the Notes, the Issuer will be
obligated to liquidate the portion of Mortgage Loans sufficient to pay the
remaining principal amount of and interest on the Notes on or before the Stated
Maturity Date. The Mortgage Loans to be liquidated will be selected by the
Special Servicer.

(d) Under no circumstance shall the Trustee be required to acquire any Mortgage
Loans or property related thereto.

(e) Any Mortgage Loan sold pursuant to this Section 12.1 shall be released from
the lien of this Indenture.

(f) Pursuant to the terms of this Agreement, any time when RSO Funding holds
100% of the Preferred Shares, it may contribute additional Cash and Eligible
Investments to the Issuer.

(g) The Holder of a majority of the aggregate Notional Amount of the Preferred
Shares shall have an assignable right to purchase any Defaulted Mortgage Loan or
Impaired Mortgage Loan for a Cash purchase price equal to the Par Purchase Price
for such Mortgage Loan.

ARTICLE 13

NOTEHOLDERS’ RELATIONS

Section 13.1 Subordination.

(a) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class A
Notes that the rights of the holders of the Class A-S Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes and Class F Notes shall be
subordinate and junior to the Class A Notes to the extent and in the manner set
forth in Article XI of this Indenture; provided that on each Redemption Date and
each Payment Date as a result of the occurrence and continuation of the

 

-141-



--------------------------------------------------------------------------------

acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class A Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class A Notes consent, other than in Cash, before any
further payment or distribution is made on account of any other Class of Notes,
to the extent and in the manner provided in Section 11.1(a)(iii).

(b) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the
Class A-S Notes that the rights of the holders of the Class B Notes, Class C
Notes, Class D Notes, Class E Notes and Class F Notes shall be subordinate and
junior to the Class A-S Notes to the extent and in the manner set forth in
Article XI of this Indenture; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class A-S Notes shall be
paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class A-S Notes consent, other than in Cash, before any further
payment or distribution is made on account of any of the Class B Notes, Class C
Notes, Class D Notes, Class E Notes or Class F Notes, to the extent and in the
manner provided in Section 11.1(a)(iii).

(c) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class B
Notes that the rights of the holders of the Class C Notes, Class D Notes,
Class E Notes and Class F Notes shall be subordinate and junior to the Class B
Notes to the extent and in the manner set forth in Article XI of this Indenture;
provided that on each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class B Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class B Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class C Notes, Class D Notes,
Class E Notes or Class F Notes, to the extent and in the manner provided in
Section 11.1(a)(iii).

(d) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class C
Notes that the rights of the holders of the Class D Notes, Class E Notes and
Class F Notes shall be subordinate and junior to the Class C Notes to the extent
and in the manner set forth in Article XI of this Indenture; provided that on
each Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class C Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class C Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class D Notes, Class E Notes or Class F Notes, to the extent and in the
manner provided in Section 11.1(a)(iii).

(e) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class D
Notes that the rights of the holders of the Class E Notes and Class F Notes
shall be subordinate and junior to the Class D Notes to the extent and in the
manner set forth in Article XI of this Indenture;

 

-142-



--------------------------------------------------------------------------------

provided that on each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class D Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class D Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class E Notes or Class F Notes, to
the extent and in the manner provided in Section 11.1(a)(iii).

(f) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class E
Notes that the rights of the holders of the Class F Notes shall be subordinate
and junior to the Class E Notes to the extent and in the manner set forth in
Article XI of this Indenture; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class E Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class E Notes consent, other than in Cash, before any further
payment or distribution is made on account of any of the Class F Notes, to the
extent and in the manner provided in Section 11.1(a)(iii).

(g) In the event that notwithstanding the provisions of this Indenture, any
Holders of any Class of Notes shall have received any payment or distribution in
respect of such Class contrary to the provisions of this Indenture, then, unless
and until all accrued and unpaid interest on and outstanding principal of all
more senior Classes of Notes have been paid in full in accordance with this
Indenture, such payment or distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the Note
Administrator, which shall pay and deliver the same to the Holders of the more
senior Classes of Notes in accordance with this Indenture.

(h) Each Holder of any Class of Notes agrees with the Note Administrator on
behalf of the Secured Parties that such Holder shall not demand, accept, or
receive any payment or distribution in respect of such Notes in violation of the
provisions of this Indenture including Section 11.1(a) and this Section 13.1;
provided, however, that after all accrued and unpaid interest on, and principal
of, each Class of Notes senior to such Class have been paid in full, the Holders
of such Class of Notes shall be fully subrogated to the rights of the Holders of
each Class of Notes senior thereto. Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of such Class of Notes any amounts
due and payable hereunder.

(i) The Holders of each Class of Notes agree, for the benefit of all Holders of
the Notes, not to institute against, or join any other person in instituting
against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any petition for
bankruptcy, reorganization, arrangement, moratorium, liquidation or similar
proceedings under the laws of any jurisdiction before one year and one day or,
if longer, the applicable preference period then in effect, have elapsed since
the final payments to the holders of the Notes.

 

-143-



--------------------------------------------------------------------------------

Section 13.2 Standard of Conduct.

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

ARTICLE 14

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to the Trustee and Note Administrator.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Servicer or any other Person, stating that the information with respect to such
factual matters is in the possession of the Issuer, the Co-Issuer, the Servicer
or such other Person, unless such Authorized Officer of the Issuer or the
Co-Issuer or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Any Opinion of
Counsel also may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer or the Co-Issuer, or the Servicer on behalf of the Issuer, certifying as
to the factual matters that form a basis for such Opinion of Counsel and stating
that the information with respect to such matters is in the possession of the
Issuer or the Co-Issuer or the Servicer on behalf of the Issuer, unless such
counsel knows that the certificate or opinion or representations with respect to
such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

-144-



--------------------------------------------------------------------------------

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(e).

Section 14.2 Acts of Securityholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Securityholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Securityholders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and the Note Administrator, and, where it is hereby expressly
required, to the Issuer and/or the Co-Issuer. Such instrument or instruments
(and the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Securityholders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee or the Note Administrator
deems sufficient.

(c) The principal amount and registered numbers of Notes held by any Person, and
the date of his holding the same, shall be proved by the Notes Register. The
Notional Amount and registered numbers of the Preferred Shares held by any
Person, and the date of his holding the same, shall be proved by the register
maintained with respect to the Preferred Shares. Notwithstanding the foregoing,
the Trustee and Note Administrator may conclusively rely on an Investor
Certification to determine ownership of any Notes.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Securityholder shall bind such Securityholder (and any
transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Share Registrar, the Issuer
or the Co-Issuer in reliance thereon, whether or not notation of such action is
made upon such Security.

 

-145-



--------------------------------------------------------------------------------

Section 14.3 Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Placement Agents and the
Rating Agencies.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(a) the Trustee by any Securityholder or by the Note Administrator, the Issuer
or the Co-Issuer shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery or by facsimile in legible form, to the Trustee addressed to it at
1761 East St. Andrew Place, Santa Ana, California 92705-4934, Attention: Trust
Administration-RC13CN, or at any other address previously furnished in writing
to the parties hereto and the Servicing Agreement, and to the Securityholders;

(b) the Note Administrator by the Trustee or by any Securityholder shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the Note
Administrator addressed to it at Wells Fargo Bank, National Association 9062 Old
Annapolis Road, Columbia, Maryland 21045, or at any other address previously
furnished in writing to the parties hereto and the Servicing Agreement, and to
the Securityholders.

(c) the Issuer by the Trustee, the Note Administrator or by any Securityholder
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Issuer addressed to it at Resource Capital Corp. CRE Notes 2013, Ltd. at c/o
Appleby Trust (Cayman) Ltd., Clifton House, P.O. Box 190, 75 Fort Street,
KY1-1104 Cayman Islands, Facsimile number: (345) 949-4901, Attention: The
Directors, or at any other address previously furnished in writing to the
Trustee or the Note Administrator by the Issuer, with a copy to the Special
Servicer.

(d) the Co-Issuer by the Trustee, the Note Administrator or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Co-Issuer addressed to it in c/o Puglisi & Associates, 850
Library Avenue, Suite 204, Newark, Delaware 19711, Attention: Donald J. Puglisi,
facsimile number: (302) 738-7210, or at any other address previously furnished
in writing to the Trustee and the Note Administrator by the Co-Issuer, with a
copy to the Special Servicer at its address set forth below;

(e) the Advancing Agent by the Trustee, the Note Administrator, the Issuer or
the Co-Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Advancing Agent addressed to it at RCC Real Estate, Inc.,
712 Fifth Avenue, 12th Floor, New York, New York 10019, Attention: Jeffrey

 

-146-



--------------------------------------------------------------------------------

Brotman, or at any other address previously furnished in writing to the Trustee,
the Note Administrator, and the Co-Issuers, with a copy to the Special Servicer
at its address set forth below.

(f) the Preferred Share Paying Agent shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;

(g) the Servicer by the Issuer, the Note Administrator, the Co-Issuer or the
Trustee shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Servicer addressed to it at
Wells Fargo Bank, National Association, Commercial Mortgage Servicing, MAC
D1086-120, 550 South Tryon Street, 14th Floor, Charlotte, North Carolina, 28202,
Attention: Resource CRE 2013 Asset Manager, or at any other address previously
furnished in writing to the Issuer, the Note Administrator, the Co-Issuer or the
Trustee;

(h) the Special Servicer by the Issuer, the Co-Issuer, the Note Administrator,
or the Trustee shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Special Servicer addressed to it
at Resource Real Estate, Inc., 1845 Walnut Street, 18th Floor, Philadelphia, PA
19103, Attention: Mark A. Arencibia, or at any other address previously
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator or the
Trustee;

(i) the Operating Advisor by the Issuer, the Co-Issuer, the Note Administrator,
or the Trustee shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Operating Advisor addressed to
it at Park Bridge Lender Services, LLC, 560 Lexington Avenue, 17th Floor, New
York, New York 10022, Attention: David Rodgers (with a copy sent via email to
david.rodgers@parkbridgefinancial.com), or at any other address previously
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator or the
Trustee;

(j) the Rating Agencies, as applicable, by the Issuer, the Co-Issuer, the
Servicer, the Note Administrator or the Trustee shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Rating Agencies addressed to it
at (i) Standard & Poor’s Ratings Services, 55 Water Street, 41st Floor, New
York, New York 10041, Attention: Commercial Mortgage Surveillance Manager (or by
electronic mail at cmbs_info_17g5@standardandpoors.com) and (ii) DBRS, Inc., 101
N. Wacker, Suite 100, Chicago, Illinois 60606, Attention: Commercial Mortgage
Surveillance, Fax: (312) 332-3492 (or by electronic mail at
cmbs.surveillance@dbrs.com) or such other address that either Rating Agency
shall designate in the future; provided that any request, demand,

 

-147-



--------------------------------------------------------------------------------

authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agencies (“17g-5
Information”) shall be given in accordance with, and subject to, the provisions
of Section 14.13 hereof;

(k) Wells Fargo Securities, LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Servicer shall be
sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form to Wells Fargo Securities, LLC, 375 Park Avenue, 2nd
Floor, New York, New York 10152, Attention: Darren Esser, Fax: (212) 214-5600;

(l) Resource Securities, Inc., as a Placement Agent, by the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Servicer shall be
sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form to Resource Securities, Inc., 712 Fifth Avenue, 12th
Floor, New York, New York 10019, Attention: David Jansky;

(m) the Directing Holder shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Directing
Holder addressed to it at Resource Real Estate Funding 2013 Notes Investor, LLC,
c/o RCC Real Estate, Inc., 712 Fifth Avenue, 12th Floor, New York, New York
10019, Attention: David Bloom, or at any other address furnished in writing to
the Issuer, the Note Administrator and the Trustee; and

(n) the Note Administrator, shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid hand delivered, sent by
overnight courier service or by facsimile in legible form to the Corporate Trust
Office of the Note Administrator.

Section 14.4 Notices to Noteholders; Waiver.

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Notes of any event,

(a) such notice shall be sufficiently given to Holders of Notes if in writing
and mailed, first class postage prepaid, to each Holder of a Note affected by
such event, at the address of such Holder as it appears in the Notes Register,
not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;

(b) such notice shall be in the English language; and

(c) all reports or notices to Preferred Shareholders shall be sufficiently given
if provided in writing and mailed, first class postage prepaid, to the Preferred
Share Paying Agent.

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

 

-148-



--------------------------------------------------------------------------------

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

Section 14.5 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 14.6 Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

Section 14.7 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 14.8 Benefits of Indenture.

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Servicer, the Special Servicer, the Operating Advisor, the
Preferred Shareholders, the Preferred Share Paying Agent, the Share Registrar
and the Noteholders (each of whom, in the case of this clause (ii), shall be an
express third party beneficiary hereunder), any benefit or any legal or
equitable right, remedy or claim under this Indenture.

Section 14.9 Governing Law.

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

-149-



--------------------------------------------------------------------------------

Section 14.10 Submission to Jurisdiction.

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court. Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2. Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 14.11 Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 14.12 Liability of Co-Issuers.

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively. In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.

Section 14.13 17g-5 Information.

(a) The Co-Issuers shall comply with their obligations under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by their or their agent’s
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agency, all information that the Issuer or other parties
on its behalf, including the Trustee, the Note Administrator, the Servicer an
the Special Servicer, provide to the Rating Agency for the purposes of
determining the initial credit rating of the Notes or undertaking credit rating
surveillance of the Notes (the “17g-5 Information”); provided that no party
other than the Issuer, the Trustee, the Note Administrator, the Servicer or the
Special Servicer may provide

 

-150-



--------------------------------------------------------------------------------

information to the Rating Agencies on the Issuer’s behalf without the prior
written consent of the Special Servicer. At all times while any Notes are rated
by any Rating Agency or any other NRSRO, the Issuer shall engage a third party
to post 17g-5 Information to the 17g-5 Website. The Issuer hereby engages the
Note Administrator (in such capacity, the “17g-5 Information Provider”), to post
17g-5 Information it receives from the Issuer, the Trustee, the Note
Administrator, the Servicer or the Special Servicer to the 17g-5 Website in
accordance with this Section 14.13, and the Note Administrator hereby accepts
such engagement.

(b) Any information required to be delivered to the 17g-5 Information Provider
by any party under this Agreement or the Servicing Agreement shall be delivered
to it via electronic mail at 17g5InformationProvider@wellsfargo.com,
specifically with a subject reference of “Resource Capital Corp. CRE Notes 2013”
and an identification of the type of information being provided in the body of
such electronic mail, or via any alternative electronic mail address following
notice to the parties hereto or any other delivery method established or
approved by the 17g-5 Information Provider.

(c) The 17g-5 Information Provider shall make available, solely to NRSROs, the
following items to the extent such items are delivered to it via email at
17g5informationprovider@wellsfargo.com, specifically with a subject reference of
“Resource Capital Corp CRE Notes 2013” and an identification of the type of
information being provided in the body of the email, or via any alternate email
address following notice to the parties hereto or any other delivery method
established or approved by the 17g-5 Information Provider if or as may be
necessary or beneficial:

(i) any statements as to compliance and related Officer’s Certificates delivered
under Section 7.9;

(ii) any information requested by the Issuer or the Rating Agencies (it being
understood the 17g-5 Information Provider shall not disclose on the Note
Administrator’s Website which Rating Agency requested such information as
provided in Section 14.13);

(iii) any notice to the Rating Agencies relating to the Special Servicer’s
determination to take action without satisfaction of the Rating Agency
Condition;

(iv) any requests for satisfaction of the Rating Agency Condition that are
delivered to the 17g-5 Information Provider pursuant to Section 14.14;

(v) any summary of oral communications with the Rating Agencies that are
delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agency the communication was with;

(vi) any amendment to this Agreement pursuant to Section 8.3; and

(vii) the “Rating Agency Q&A Forum and Servicer Document Request Tool” pursuant
to Section 10.13(e).

 

-151-



--------------------------------------------------------------------------------

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

(d) Information shall be posted on the same Business Day of receipt provided
that such information is received by 12:00 p.m. (eastern time) or, if received
after 12:00 p.m., on the next Business Day. The 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the transaction,
or otherwise is or is not anything other than what it purports to be. In the
event that any information is delivered or posted in error, the 17g-5
Information Provider may remove it from the website. The 17g-5 Information
Provider (and the Trustee) has not obtained and shall not be deemed to have
obtained actual knowledge of any information posted to the 17g-5 Website to the
extent such information was not produced by it. Access will be provided by the
17g-5 Information Provider to NRSROs upon receipt of an NRSRO Certification in
the form of Exhibit G hereto (which certification may be submitted
electronically via the 17g-5 Website).

(e) Upon request of the Issuer or the Rating Agency, the 17g-5 Information
Provider shall post on the 17g-5 Website any additional information requested by
the Issuer or the Rating Agency to the extent such information is delivered to
the 17g-5 Information Provider electronically in accordance with this
Section 14.13. In no event shall the 17g-5 Information Provider disclose on the
17g-5 Website the Rating Agency or NRSRO that requested such additional
information.

(f) The 17g-5 Information Provider shall provide a mechanism to notify each
Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Agreement each time an additional document is
posted to the 17g-5 Website.

(g) Any other information required to be delivered to the Rating Agency pursuant
to this agreement shall be furnished to the Rating Agency only after the earlier
of (x) receipt of confirmation (which may be by email) from the 17g-5
Information Provider that such information has been posted to the 17g-5 Website
and (y) two Business Days after such information has been delivered to the 17g-5
Information Provider in accordance with this Section 14.13.

(h) Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.13 shall not constitute a Default or Event of Default.

Section 14.14 Rating Agency Condition.

Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request. Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic
format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic

 

-152-



--------------------------------------------------------------------------------

email notification of posting delivered by the 17g-5 Website to such party), the
Requesting Party shall send the request for satisfaction of such Condition to
the Rating Agencies in accordance with the instructions for notices set forth in
Section 14.3 hereof.

Section 14.15 Patriot Act Compliance.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee and Note Administrator may be required to obtain, verify and record
certain information relating to individuals and entities which maintain a
business relationship with the Trustee or Note Administrator, as the case may
be. Accordingly, each of the parties agrees to provide to the Trustee and the
Note Administrator, upon its request from time to time, such identifying
information and documentation as may be available for such party in order to
enable the Trustee and the Note Administrator, as applicable, to comply with
Applicable Law.

ARTICLE 15

ASSIGNMENT OF THE MORTGAGE LOAN PURCHASE AGREEMENTS

Section 15.1 Assignment of Mortgage Loan Purchase Agreement.

(a) The Issuer, in furtherance of the covenants of this Indenture and as
security for the Notes and amounts payable to the Secured Parties hereunder and
the performance and observance of the provisions hereof, hereby collaterally
assigns, transfers, conveys and sets over to the Trustee, for the benefit of the
Noteholders (and to be exercised on behalf of the Issuer by persons responsible
therefor pursuant to this Agreement and the Servicing Agreement), all of the
Issuer’s estate, right, title and interest in, to and under the Mortgage Loan
Purchase Agreement (now or hereafter entered into) (an “Article 15 Agreement”),
including, without limitation, (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination and to
take any legal action upon the breach of an obligation of the Seller thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity, (iii) the right to receive all notices, accountings, consents, releases
and statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Issuer reserves for itself a license to exercise all of the
Issuer’s rights pursuant to the Article 15 Agreement without notice to or the
consent of the Trustee or any other party hereto (except as otherwise expressly
required by this Indenture, including, without limitation, as set forth in
Section 15.1(f)) which license shall be and is hereby deemed to be automatically
revoked upon the occurrence of an Event of Default hereunder until such time, if
any, that such Event of Default is cured or waived.

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreement, nor shall any of the obligations contained in each of the Article 15
Agreement be imposed on the Trustee.

 

-153-



--------------------------------------------------------------------------------

(c) Upon the retirement of the Notes and the release of the Collateral from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Noteholders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under each of the
Article 15 Agreement shall revert to the Issuer and no further instrument or act
shall be necessary to evidence such termination and reversion.

(d) The Issuer represents that it has not executed any assignment of the Article
15 Agreement other than this collateral assignment.

(e) The Issuer agrees that this assignment is irrevocable, and that it shall not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer shall, from time to time upon the
request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

(f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Seller in the Mortgage Loan Purchase Agreement to the following:

(i) the Seller consents to the provisions of this collateral assignment and
agrees to perform any provisions of this Indenture made expressly applicable to
the Seller pursuant to the applicable Article 15 Agreement;

(ii) the Seller acknowledges that the Issuer is collaterally assigning all of
its right, title and interest in, to and under the Mortgage Loan Purchase
Agreement to the Trustee for the benefit of the Noteholders, and the Seller
agrees that all of the representations, covenants and agreements made by the
Seller in the Article 15 Agreement are also for the benefit of, and enforceable
by, the Trustee and the Noteholders;

(iii) the Seller shall deliver to the Trustee duplicate original copies of all
notices, statements, communications and instruments delivered or required to be
delivered to the Issuer pursuant to the applicable Article 15 Agreement; and

(iv) none of the Issuer or the Seller shall enter into any agreement amending,
modifying or terminating the applicable Article 15 Agreement, (other than in
respect of an amendment or modification to cure any inconsistency, ambiguity or
manifest error) or selecting or consenting to a successor without notifying the
Rating Agencies and without the prior written consent and written confirmation
of the Rating Agencies that such amendment, modification or termination will not
cause its then-current ratings of the Notes to be downgraded or withdrawn.

 

-154-



--------------------------------------------------------------------------------

ARTICLE 16

ADVANCING AGENT

Section 16.1 Liability of the Advancing Agent.

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

Section 16.2 Merger or Consolidation of the Advancing Agent.

(a) The Advancing Agent will keep in full effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction in which it was
formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

(b) Any Person into which the Advancing Agent may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the
Advancing Agent shall be a party, or any Person succeeding to the business of
the Advancing Agent shall be the successor of the Advancing Agent, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding (it
being understood and agreed by the parties hereto that the consummation of any
such transaction by the Advancing Agent shall have no effect on the Backup
Advancing Agent’s obligations under Section 10.7, which obligations shall
continue pursuant to the terms of Section 10.7).

Section 16.3 Limitation on Liability of the Advancing Agent and Others.

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

 

-155-



--------------------------------------------------------------------------------

Section 16.4 Representations and Warranties of the Advancing Agent.

The Advancing Agent represents and warrants that:

(a) the Advancing Agent (i) has been duly organized, is validly existing and is
in good standing under the laws of the State of Maryland, (ii) has full power
and authority to own the Advancing Agent’s Collateral and to transact the
business in which it is currently engaged, and (iii) is duly qualified and in
good standing under the laws of each jurisdiction where the Advancing Agent’s
ownership or lease of property or the conduct of the Advancing Agent’s business
requires, or the performance of this Indenture would require, such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, Collateral
or financial condition of the Advancing Agent or the ability of the Advancing
Agent to perform its obligations under, or on the validity or enforceability of,
the provisions of this Indenture applicable to the Advancing Agent;

(b) the Advancing Agent has full power and authority to execute, deliver and
perform this Indenture; this Indenture has been duly authorized, executed and
delivered by the Advancing Agent and constitutes a legal, valid and binding
agreement of the Advancing Agent, enforceable against it in accordance with the
terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

(c) neither the execution and delivery of this Indenture nor the performance by
the Advancing Agent of its duties hereunder conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under: (i) the Articles of Incorporation and bylaws of the
Advancing Agent, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement or other evidence of indebtedness or other
agreement, obligation, condition, covenant or instrument to which the Advancing
Agent is a party or is bound, (iii) any law, decree, order, rule or regulation
applicable to the Advancing Agent of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having jurisdiction over
the Advancing Agent or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this Section 16.4(c), either individually or in the
aggregate, a material adverse effect on the business, operations, Collateral or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under this Indenture;

(d) no litigation is pending or, to the best of the Advancing Agent’s knowledge,
threatened, against the Advancing Agent that would materially and adversely
affect the execution, delivery or enforceability of this Indenture or the
ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

(e) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other Person is
required for the performance by the Advancing Agent of its duties hereunder,
except such as have been duly made or obtained.

 

-156-



--------------------------------------------------------------------------------

Section 16.5 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Advancing Agent and no appointment of a
successor Advancing Agent pursuant to this Article 17 shall become effective
until the acceptance of appointment by the successor Advancing Agent under
Section 16.6.

(b) The Advancing Agent may, subject to Section 16.5(a), resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Servicer, the Operating Advisor, the Noteholders
and the Rating Agencies.

(c) The Advancing Agent may be removed at any time by Act of Supermajority of
the Preferred Shares upon written notice delivered to the Trustee and to the
Issuer and the Co-Issuer.

(d) If the Advancing Agent fails to make a required Interest Advance and it has
not determined such Interest Advance to be a Nonrecoverable Interest Advance,
the Note Administrator shall terminate such Advancing Agent in its capacity as
advancing agent under this Indenture and in its capacity as advancing agent
under the Servicing Agreement and replace such Advancing Agent with a successor
advancing agent, subject to the satisfaction of the Rating Agency Condition. If
the Advancing Agent fails to make an Interest Advance required by this Indenture
with respect to a Payment Date, the Backup Advancing Agent shall be required to
make such Interest Advance.

(e) Subject to Section 16.5(d), if the Advancing Agent shall resign or be
removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Trustee, the Note Administrator,
the Servicer, the Special Servicer and the Operating Advisor; provided that such
successor Advancing Agent shall be appointed only subject to satisfaction of the
Rating Agency Condition, upon the written consent of a Majority of Preferred
Shareholders. If no successor Advancing Agent shall have been appointed and an
instrument of acceptance by a successor Advancing Agent shall not have been
delivered to the Advancing Agent within 30 days after the giving of such notice
of resignation, the resigning Advancing Agent, the Trustee, the Note
Administrator, or any Preferred Shareholder, on behalf of himself and all others
similarly situated, may petition any court of competent jurisdiction for the
appointment of a successor Advancing Agent.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Advancing Agent and each appointment of a successor
Advancing Agent by mailing written notice of such event by first class mail,
postage prepaid, to the Rating Agencies, the Trustee, the Note Administrator,
and to the Holders of the Notes as their names and addresses appear in the Notes
Register.

 

-157-



--------------------------------------------------------------------------------

Section 16.6 Acceptance of Appointment by Successor Advancing Agent.

(a) Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Trustee, the Operating Advisor, the Note Administrator, and the
retiring Advancing Agent an instrument accepting such appointment. Upon delivery
of the required instruments, the resignation or removal of the retiring
Advancing Agent shall become effective and such successor Advancing Agent,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts, duties and obligations of the retiring Advancing Agent.

(b) No appointment of a successor Advancing Agent shall become effective unless
(1) the Rating Agency Condition has been satisfied with respect to the
appointment of such successor Advancing Agent and (2) such successor has a
long-term unsecured debt rating of at least “A” by S&P and “A” by DBRS (or, if
not rated by DBRS, an equivalent rating by any two other NRSROs (which may
include S&P)) and whose short-term unsecured debt rating from S&P is at least
“A-1.”

Section 16.7 Removal and Replacement of Backup Advancing Agent. The Note
Administrator shall replace any such successor Advancing Agent (excluding the
Note Administrator in its capacity as Backup Advancing Agent) whose long-term
unsecured debt rating at any time becomes lower than “A” by S&P and “A” by DBRS
(or, if not rated by DBRS, an equivalent rating by any two other NRSROs (which
may include S&P)) and whose short-term unsecured debt rating from S&P at any
time becomes lower than “A-1”, with a successor Advancing Agent that has a
long-term unsecured debt rating of at least “A” by S&P and “A” by DBRS (or, if
not rated by DBRS, an equivalent rating by any two other NRSROs (which may
include S&P)) and whose short-term unsecured debt rating from S&P is at least
“A-1.”

 

-158-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By  

/s/ George Bashforth

  Name:   George Bashforth   Title:   Director

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:   Resource Real Estate Funding 2013 Notes Investor, LLC, its sole member By:
  RCC Real Estate Inc., its sole member By:  

/s/ Jeffrey F. Brotman

  Name:   Jeffrey F. Brotman   Title:   Senior Vice President RCC REAL ESTATE,
INC., as Advancing Agent By:  

/s/ Jeffrey F. Brotman

  Name:   Jeffrey F. Brotman   Title:   Senior Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

/s/ Amy Doyle

  Name:   Amy Doyle   Title:   Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee

By:  

/s/ Karlene Benvenuto

  Name:   Karlene Benvenuto   Title:   Associate By:  

/s/ Mei Nghia

  Name:   Mei Nghia   Title:   Assistant Vice President



--------------------------------------------------------------------------------

SCHEDULE A

MORTGAGE LOANS

SunTrust Portfolio

Los Arboles

Montecito Creek

Bluffs at Paradise Creek

Bristol Place

Columbus Airport Hotel Portfolio

Stone Ranch

140 Second Street

Mountain View Apartments

Prune Tree Shopping Center

Forest Apartments

Avenida Crossing

580 Market Street

Research Center Pointe

Ridgeview Plaza

Telegraph Commons

Summit Ridge Apartments

Presidio at Clear Lake

Orange Blossom Shopping Center

West Sunset Square

Lodge at Main

Indian Creek Shopping Center

Richardson Village

143 Second Street

Southern Pines Apartments

Peppertree Park



--------------------------------------------------------------------------------

SCHEDULE B

LIBOR

Calculation of LIBOR

For purposes of calculating the London Interbank Offer Rate (“LIBOR”), the
Issuer and the Co-Issuer will initially appoint the Note Administrator as
calculation agent (in such capacity, the “Calculation Agent”). LIBOR with
respect to any Interest Accrual Period will be determined by the Calculation
Agent in accordance with the following provisions:

1. On the second London Banking Day preceding the first Business Day of an
Interest Accrual Period (each such day, a “LIBOR Determination Date”), LIBOR
(other than for the initial Interest Accrual Period) will equal the rate, as
obtained by the Calculation Agent, for deposits in U.S. Dollars for a period of
one month, which appears on the Reuters Page LIBOR01 (or such other page that
may replace that page on such service for the purpose of displaying comparable
rates) as reported by Bloomberg Financial Markets Commodities News as of 11:00
a.m., London time, on the LIBOR Determination Date. “London Banking Day” means
any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in London, England.

2. If, on any LIBOR Determination Date, such rate does not appear on Reuters
Screen LIBOR01, the Calculation Agent will determine LIBOR on the basis of the
rates at which deposits in U.S. Dollars are offered by Reference Banks at
approximately 11:00 a.m. (London time) on the LIBOR Determination Date to prime
banks in the London interbank market for a period of one month commencing on the
LIBOR Determination Date and in a representative amount of $1,000. The
Calculation Agent will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If at least two such
quotations are provided, the rate for that LIBOR Determination Date will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that LIBOR Determination Date will be the arithmetic
mean of the rates quoted by major banks in New York City, selected by the
Calculation Agent, at approximately 11:00 a.m. (New York City time) on the LIBOR
Determination Date for loans in U.S. Dollars to leading European banks for a
period of three months commencing on the LIBOR Determination Date and in a
representative amount of $1,000. As used herein, “Reference Banks” means four
major banks in the London interbank market selected by the Calculation Agent.

3. In respect of the initial Interest Accrual Period, LIBOR will be determined
on the second London Banking Day preceding the Closing Date.



--------------------------------------------------------------------------------

In making the above calculations, (A) all percentages resulting from the
calculation (other than the calculation determined pursuant to clause (c) above)
will be rounded, if necessary, to the nearest one hundred thousandth of a
percentage point (0.00001%) and (B) all percentages determined pursuant to
clause (c) above will be rounded, if necessary, in accordance with the method
set forth in (A), but to the same degree of accuracy as the two rates used to
make the determination (except that such percentages will not be rounded to a
lower degree of accuracy than the nearest one thousandth of a percentage point
(0.001%)).



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT TAKING ITS NOTE IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE
LEGAL AND BENEFICIAL OWNER THEREOF, IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO
HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-1-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1  Regulation S Global Securities.

 

A-1-2



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028

 

  No. [Reg. S][144A]-                    Up to   CUSIP No. [76121AAA9]2   
[G75274AA1]3    U.S.$136,949,000   ISIN: [US76121AAA97]4    [USG75274AA19]5   

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to one hundred
thirty-six million nine hundred forty-nine thousand United States Dollars
(U.S.$136,949,000), or such other principal sum as is equal to the aggregate
principal amount of the Class A Notes identified from time to time on the
records of the Trustee and Schedule A hereto as being represented by this [Rule
144A] [Regulation S] Global Security, on the Payment Date occurring in December
2028 (the “Stated Maturity”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class A Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
January 15, 2014, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class A Notes
shall accrue at the Class A Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

2  For Rule 144A Global Security.

3  For Regulation S Global Security.

4  For Rule 144A Global Security.

5  For Regulation S Global Security.

 

A-1-3



--------------------------------------------------------------------------------

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$136,949,000 issued under an
indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$78,494,000 Class A-S

 

A-1-4



--------------------------------------------------------------------------------

Second Priority Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”),
(b) up to U.S.$30,777,000 Class B Third Priority Secured Floating Rate Notes Due
2028 (the “Class B Notes”), (c) up to U.S.$14,620,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2028 (the “Class C Notes” and, together with the
Class A Notes, the Class A-S Notes and the Class B Notes, the “Offered Notes”),
(d) up to U.S. $13,850,000 Class D Fifth Priority Secured Floating Rate Notes
Due 2028 (the “Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority
Secured Floating Rate Notes Due 2028 (the “Class E Notes”) and (f) up to
$6,925,000 Class F Seventh Priority Secured Floating Rate Notes Due 2028 (the
“Class F Notes” and, together with the Offered Notes, the Class D Notes and the
Class E Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class A Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class A Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class A Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

 

A-1-5



--------------------------------------------------------------------------------

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”), or an entity whose underlying assets include plan assets of any such
Benefit Plan, or (B) if the funds being used to pay the purchase price for such
Notes include plan assets of any Benefit Plan, its purchase and holding will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or in the case of any Benefit Plan subject to
Similar Law, will not constitute or result in a non-exempt violation of Similar
Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-1-6



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-1-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.,
as Issuer

By:  

 

  Name:   Title:

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:   Title:

 

A-1-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-1-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-1-10



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[$136,949,000]6[0]7 on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Security    Amount of
Increase in
Principal
Amount of this
Global Security    Principal
Amount of
this Global
Security
following such
decrease (or
increase)    Signature of
authorized
officer
of Trustee or
securities
Custodian            

 

6  Rule 144A Global Security

7  Regulation S Global Security

 

A-1-11



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028 DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-2-1



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028

 

  No. [IAI-         ] [144A-        ]         CUSIP No. 76121AAB7      
U.S.$136,949,000   ISIN: US76121AAB70      

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to [            ] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of one hundred
thirty-six million nine hundred forty-nine thousand United States Dollars
(U.S.$136,949,000) on the Payment Date occurring in December 2028 (the “Stated
Maturity”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class A Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially in January, 2014, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class A Notes shall accrue at the
Class A Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

 

A-2-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$136,949,000 issued under an
indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$78,494,000 Class A-S Second Priority Secured
Floating Rate Notes Due 2028 (the “Class A-S Notes”), (b) up to U.S.$30,777,000
Class B Third Priority Secured Floating Rate Notes Due 2028 (the “Class B
Notes”), (c) up to U.S.$14,620,000 Class C Fourth Priority Secured Floating Rate
Notes Due 2028 (the “Class C Notes” and, together with the Class A Notes, the
Class A-S Notes and the Class B Notes, the “Offered Notes”), (d) up to U.S.
$13,850,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028 (the
“Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority Secured Floating
Rate Notes Due 2028 (the “Class E Notes”) and (f) up to $6,925,000 Class F
Seventh Priority Secured Floating Rate Notes Due 2028 (the “Class F Notes” and,
together with the Offered Notes, the Class D Notes and the Class E Notes, the
“Notes”).

 

A-2-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class A Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class A Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class A Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

 

A-2-4



--------------------------------------------------------------------------------

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”), or an entity whose underlying assets include plan assets of any such
Benefit Plan, or (B) if the funds being used to pay the purchase price for such
Notes include plan assets of any Benefit Plan, its purchase and holding will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or in the case of any Benefit Plan subject to
Similar Law, will not constitute or result in a non-exempt violation of Similar
Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-2-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-2-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By:  

 

  Name:   Title:

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:   Title:

 

A-2-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-2-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-2-9



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-3-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1  Regulation S Global Securities.

 

A-3-2



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

  No. [Reg. S][144A]-                Up to   CUSIP No. [76121AAQ4]2   
[G75274AH6]3    U.S.$78,494,000   ISIN: [US76121AAQ40]4    [USG75274AH61]5   

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to seventy-eight
million four hundred ninety-four thousand United States Dollars
(U.S.$78,494,000), or such other principal sum as is equal to the aggregate
principal amount of the Class A-S Notes identified from time to time on the
records of the Trustee and Schedule A hereto as being represented by this [Rule
144A] [Regulation S] Global Security, on the Payment Date occurring in December
2028 (the “Stated Maturity”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Class A-S Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
January 15, 2014, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class A-S
Notes shall accrue at the Class A-S Rate and shall be computed on the basis of
the actual number of days in the related Interest Accrual Period divided by 360.
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

2  For Rule 144A Global Security.

3  For Regulation S Global Security.

4  For Rule 144A Global Security.

5  For Regulation S Global Security.



 

A-3-3



--------------------------------------------------------------------------------

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A-S
Notes”), limited in aggregate principal amount to U.S.$78,494,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A

 

A-3-4



--------------------------------------------------------------------------------

Senior Secured Floating Rate Notes Due 2028 (the “Class A Notes”), (b) up to
U.S.$30,777,000 Class B Third Priority Secured Floating Rate Notes Due 2028 (the
“Class B Notes”), (c) up to U.S.$14,620,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2028 (the “Class C Notes” and, together with the Class A
Notes, the Class A-S Notes and the Class B Notes, the “Offered Notes”), (d) up
to U.S. $13,850,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028
(the “Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2028 (the “Class E Notes”) and (f) up to $6,925,000
Class F Seventh Priority Secured Floating Rate Notes Due 2028 (the “Class F
Notes” and, together with the Offered Notes, the Class D Notes and the Class E
Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class A-S Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class A-S Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class A-S Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

 

A-3-5



--------------------------------------------------------------------------------

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”), or an entity whose underlying assets include plan assets of any such
Benefit Plan, or (B) if the funds being used to pay the purchase price for such
Notes include plan assets of any Benefit Plan, its purchase and holding will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or in the case of any Benefit Plan subject to
Similar Law, will not constitute or result in a non-exempt violation of Similar
Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-3-6



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-3-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.,
as Issuer

By:  

 

  Name:   Title:

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:   Title:

 

A-3-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-3-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-3-10



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[78,494,000]6[0]7 on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Security    Amount of
Increase in
Principal
Amount of this
Global Security    Principal
Amount of
this Global
Security
following such
decrease (or
increase)    Signature of
authorized
officer
of Trustee or
securities
Custodian            

 

6  Rule 144A Global Security

7  Regulation S Global Security

 

A-3-11



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028 DEFINITIVE
NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-4-1



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

  No. [IAI-         ] [144A-        ]         CUSIP No. 76121AAR2      
U.S.$78,494,000   ISIN: US76121AAR23      

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to [            ] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of
seventy-eight million four hundred ninety-four thousand United States Dollars
(U.S.$78,494,000) on the Payment Date occurring in December 2028 (the “Stated
Maturity”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class A-S Interest Distribution Amount allocable to
this Note in accordance with the Indenture payable initially in January, 2014,
and thereafter monthly on the 4th Business day following each Determination Date
(or if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class A-S Notes shall accrue at the
Class A-S Rate and shall be computed on the basis of the actual number of days
in the related Interest Accrual Period divided by 360. The interest so payable
on any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

 

A-4-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A-S
Notes”), limited in aggregate principal amount to U.S.$78,494,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A Senior Secured Floating
Rate Notes Due 2028 (the “Class A Notes”), (b) up to U.S.$30,777,000 Class B
Third Priority Secured Floating Rate Notes Due 2028 (the “Class B Notes”),
(c) up to U.S.$14,620,000 Class C Fourth Priority Secured Floating Rate Notes
Due 2028 (the “Class C Notes” and, together with the Class A Notes, the
Class A-S Notes and the Class B Notes, the “Offered Notes”), (d) up to U.S.
$13,850,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028 (the
“Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority Secured Floating
Rate Notes Due 2028 (the “Class E Notes”) and (f) up to $6,925,000 Class F
Seventh Priority Secured Floating Rate Notes Due 2028 (the “Class F Notes” and,
together with the Offered Notes, the Class D Notes and the Class E Notes, the
“Notes”).

 

A-4-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class A-S Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class A-S Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class A-S Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

 

A-4-4



--------------------------------------------------------------------------------

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”), or an entity whose underlying assets include plan assets of any such
Benefit Plan, or (B) if the funds being used to pay the purchase price for such
Notes include plan assets of any Benefit Plan, its purchase and holding will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or in the case of any Benefit Plan subject to
Similar Law, will not constitute or result in a non-exempt violation of Similar
Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-4-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-4-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By:  

 

  Name:   Title:

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:   Title:

 

A-4-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-4-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-4-9



--------------------------------------------------------------------------------

EXHIBIT A-5

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-5-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1  Regulation S Global Securities.

 

A-5-2



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

  No. [Reg. S][144A]-                Up to   CUSIP No. [76121AAC5]2   
[G75274AB9]3    U.S.$30,777,000   ISIN: [US76121AAC53]4    [USG75274AB91]5   

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to thirty million
seven hundred seventy-seven United States Dollars (U.S.$30,777,000), or such
other principal sum as is equal to the aggregate principal amount of the Class B
Notes identified from time to time on the records of the Trustee and Schedule A
hereto as being represented by this [Rule 144A] [Regulation S] Global Security,
on the Payment Date occurring in December 2028 (the “Stated Maturity”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class B Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on January 15, 2014, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class B Notes shall accrue at the
Class B Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

2  For Rule 144A Global Security.

3  For Regulation S Global Security.

4  For Rule 144A Global Security.

5  For Regulation S Global Security.



 

A-5-3



--------------------------------------------------------------------------------

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class B
Notes”), limited in aggregate principal amount to U.S.$30,777,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A

 

A-5-4



--------------------------------------------------------------------------------

Senior Secured Floating Rate Notes Due 2028 (the “Class A Notes”), (b) up to
U.S.$78,494,000 Class A-S Second Priority Secured Floating Rate Notes Due 2028
(the “Class A-S Notes”), (c) up to U.S.$14,620,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2028 (the “Class C Notes” and, together with the
Class A Notes, the Class A-S Notes and the Class B Notes, the “Offered Notes”),
(d) up to U.S. $13,850,000 Class D Fifth Priority Secured Floating Rate Notes
Due 2028 (the “Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority
Secured Floating Rate Notes Due 2028 (the “Class E Notes”) and (f) up to
$6,925,000 Class F Seventh Priority Secured Floating Rate Notes Due 2028 (the
“Class F Notes” and, together with the Offered Notes, the Class D Notes and the
Class E Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Payments of principal of the Class B Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class B Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class B Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class B Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

 

A-5-5



--------------------------------------------------------------------------------

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”), or an entity whose underlying assets include plan assets of any such
Benefit Plan, or (B) if the funds being used to pay the purchase price for such
Notes include plan assets of any Benefit Plan, its purchase and holding will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or in the case of any Benefit Plan subject to
Similar Law, will not constitute or result in a non-exempt violation of Similar
Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-5-6



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-5-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.,
as Issuer

By:  

 

  Name:   Title:

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:   Title:

 

A-5-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-5-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-5-10



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[$30,777,000]6[0]7 on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Security    Amount of
Increase in
Principal
Amount of this
Global Security    Principal
Amount of
this Global
Security
following such
decrease (or
increase)    Signature of
authorized
officer
of Trustee or
securities
Custodian            

 

6  Rule 144A Global Security

7  Regulation S Global Security

 

A-5-11



--------------------------------------------------------------------------------

EXHIBIT A-6

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-6-1



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

  No. [IAI-             ] [144A-            ]         CUSIP No. 76121AAF8      
U.S.$30,777,000   ISIN: US76121AAF84      

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to [            ] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of thirty
million seven hundred seventy-seven thousand United States Dollars
(U.S.$30,777,000) on the Payment Date occurring in December 2028 (the “Stated
Maturity”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class B Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially in January, 2014, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class B Notes shall accrue at the
Class B Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

 

A-6-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A
Notes”), limited in aggregate principal amount to U.S.$30,777,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A Senior Secured Floating
Rate Notes Due 2028 (the “Class A Notes”), (b) up to U.S.$78,494,000 Class A-S
Second Priority Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”),
(c) up to U.S.$14,620,000 Class C Fourth Priority Secured Floating Rate Notes
Due 2028 (the “Class C Notes” and, together with the Class A Notes, the
Class A-S Notes and the Class B Notes, the “Offered Notes”), (d) up to U.S.
$13,850,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028 (the
“Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority Secured Floating
Rate Notes Due 2028 (the “Class E Notes”) and (f) up to $6,925,000 Class F
Seventh Priority Secured Floating Rate Notes Due 2028 (the “Class F Notes” and,
together with the Offered Notes, the Class D Notes and the Class E Notes, the
“Notes”).

 

A-6-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class B Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class B Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class B Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

 

A-6-4



--------------------------------------------------------------------------------

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”), or an entity whose underlying assets include plan assets of any such
Benefit Plan, or (B) if the funds being used to pay the purchase price for such
Notes include plan assets of any Benefit Plan, its purchase and holding will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or in the case of any Benefit Plan subject to
Similar Law, will not constitute or result in a non-exempt violation of Similar
Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-6-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-6-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By:  

 

  Name:   Title:

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:   Title:

 

A-6-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-6-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-6-9



--------------------------------------------------------------------------------

EXHIBIT A-7

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-7-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY
HOLDER OF THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF
THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE
YIELD TO MATURITY OF THE NOTE.

 

1  Regulation S Global Securities.

 

A-7-2



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

  No. [Reg. S][144A]-               Up to   CUSIP No. [76121AAE1]2   
[G75274AC7]3    U.S.$14,620,000   ISIN: [US76121AAE10]4    [USG75274AC74]5   

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to fourteen million
six hundred twenty thousand United States Dollars (U.S.$14,620,000), or such
other principal sum as is equal to the aggregate principal amount of the Class C
Notes identified from time to time on the records of the Trustee and Schedule A
hereto as being represented by this [Rule 144A] [Regulation S] Global Security,
on the Payment Date occurring in December 2028 (the “Stated Maturity”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class C Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on January 15, 2014, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class C Notes shall accrue at the
Class C Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

2  For Rule 144A Global Security.

3  For Regulation S Global Security.

4  For Rule 144A Global Security.

5  For Regulation S Global Security.

 

A-7-3



--------------------------------------------------------------------------------

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$14,620,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A

 

A-7-4



--------------------------------------------------------------------------------

Senior Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”), (b) up to
U.S.$78,494,000 Class A-S Second Priority Secured Floating Rate Notes Due 2028
(the “Class A-S Notes”), (c) up to U.S.$30,777,000 Class B Third Priority
Secured Floating Rate Notes Due 2028 (the “Class B Notes” and, together with the
Class A Notes, the Class A-S Notes and the Class C Notes, the “Offered Notes”),
(d) up to U.S. $13,850,000 Class D Fifth Priority Secured Floating Rate Notes
Due 2028 (the “Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority
Secured Floating Rate Notes Due 2028 (the “Class E Notes”) and (f) up to
$6,925,000 Class F Seventh Priority Secured Floating Rate Notes Due 2028 (the
“Class F Notes” and, together with the Offered Notes, the Class D Notes and the
Class E Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class C Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class C Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class C Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

A-7-5



--------------------------------------------------------------------------------

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar

 

A-7-6



--------------------------------------------------------------------------------

Law”) that is substantially similar to Section 406 of ERISA or Section 4975 of
the Code (each a “Benefit Plan”), or an entity whose underlying assets include
plan assets of any such Benefit Plan, or (B) if the funds being used to pay the
purchase price for such Notes include plan assets of any Benefit Plan, its
purchase and holding will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or in the
case of any Benefit Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-7-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.,

as Issuer

By:  

 

  Name:   Title:

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:   Title:

 

A-7-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-7-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-7-10



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[14,620,000]6[0]7 on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Security    Amount of
Increase in
Principal
Amount of this
Global Security    Principal
Amount of
this Global
Security
following such
decrease (or
increase)    Signature of
authorized
officer
of Trustee or
securities
Custodian            

 

6  Rule 144A Global Security

7  Regulation S Global Security

 

A-7-11



--------------------------------------------------------------------------------

Exhibit A-8

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-8-1



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

  No. [IAI-              ] [144A-        ]      CUSIP No. 76121AAF8   
U.S.$14,620,000   ISIN: US76121AAF84   

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to [            ] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of fourteen
million six hundred twenty thousand United States Dollars (U.S.$136,949,000) on
the Payment Date occurring in December 2028 (the “Stated Maturity”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class C Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially in January, 2014, and thereafter
monthly on the 4th Business day following each Determination Date (or if such
day is not a Business Day, then on the next succeeding Business Day) (each, a
“Payment Date”). Interest on the Class C Notes shall accrue at the Class C Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the last Business
Day of the preceding calendar month immediately preceding the month in which the
applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

 

A-8-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$14,620,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A Senior Priority Secured
Floating Rate Notes Due 2028 (the “Class A Notes”), (b) up to U.S.$78,494,000
Class A-S Second Priority Secured Floating Rate Notes Due 2028 (the “Class A-S
Notes”), (c) up to U.S.$30,777,000 Class B Third Priority Secured Floating Rate
Notes Due 2028 (the “Class B Notes” and, together with the Class A Notes, the
Class A-S Notes and the Class C Notes, the “Offered Notes”), (d) up to U.S.
$13,850,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028 (the
“Class D Notes”), (e) up to $9,233,000 Class E Sixth Priority Secured Floating
Rate Notes Due 2028 (the “Class E Notes”) and (f) up to $6,925,000 Class F
Seventh Priority Secured Floating Rate Notes Due 2028 (the “Class F Notes” and,
together with the Offered Notes, the Class D Notes and the Class E Notes, the
“Notes”).

 

A-8-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class C Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class C Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class C Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

A-8-4



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, Co-Issuers, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that either (A) no part of the funds being used to pay the
purchase price for such Notes constitutes an asset of any “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the

 

A-8-5



--------------------------------------------------------------------------------

Code (each a “Benefit Plan”), or an entity whose underlying assets include plan
assets of any such Benefit Plan, or (B) if the funds being used to pay the
purchase price for such Notes include plan assets of any Benefit Plan, its
purchase and holding will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or in the
case of any Benefit Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-8-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By:  

 

  Name:     Title:  

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:     Title:  

 

A-8-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-8-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-8-9



--------------------------------------------------------------------------------

EXHIBIT A-9

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-9-1



--------------------------------------------------------------------------------

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY
HOLDER OF THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF
THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE
YIELD TO MATURITY OF THE NOTE.

 

1  Regulation S Global Securities.

 

A-9-2



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

   No. [Reg. S][144A]-               Up to    CUSIP No. [76121AAG6]2   
[G75274AD5]3    U.S.$13,850,000    ISIN: [US76121AAG67]4    [USG75274AD57]5   

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to thirteen million
eight hundred fifty thousand United States Dollars (U.S.$13,850,000), or such
other principal sum as is equal to the aggregate principal amount of the Class D
Notes identified from time to time on the records of the Trustee and Schedule A
hereto as being represented by this [Rule 144A] [Regulation S] Global Security,
on the Payment Date occurring in December 2028 (the “Stated Maturity”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class D Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on January 15, 2014, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class D Notes shall accrue at the
Class D Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

2  For Rule 144A Global Security.

3  For Regulation S Global Security.

4  For Rule 144A Global Security.

5  For Regulation S Global Security.

 

A-9-3



--------------------------------------------------------------------------------

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class D Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$13,850,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A

 

A-9-4



--------------------------------------------------------------------------------

Senior Priority Secured Floating Rate Notes Due 2028 (the “Class A Notes”),
(b) up to U.S.$78,494,000 Class A-S Second Priority Secured Floating Rate Notes
Due 2028 (the “Class A-S Notes”), (c) up to U.S.$30,777,000 Class B Third
Priority Secured Floating Rate Notes Due 2028 (the “Class B Notes”), (d) up to
U.S.$14,620,000 Class C Fourth Priority Secured Floating Rate Notes Due 2028
(the “Class C Notes” and, together with the Class A Notes, the Class A-S Notes
and the Class B Notes, the “Offered Notes”), (e) up to $9,233,000 Class E Sixth
Priority Secured Floating Rate Notes Due 2028 (the “Class E Notes”) and (f) up
to $6,925,000 Class F Seventh Priority Secured Floating Rate Notes Due 2028 (the
“Class F Notes” and, together with the Offered Notes, the Class D Notes and the
Class E Notes, the “Notes”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class D Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class D Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class D Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class D Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class D Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

A-9-5



--------------------------------------------------------------------------------

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that no part of the funds being used to pay the purchase price
for such Notes constitutes an asset of any “employee benefit plan” (as defined
in Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of the
Code) that is subject to Title I of ERISA or Section 4975 of the Code or any
other employee benefit plan or plan which is subject to any federal, state or
local law (“Similar Law”) that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (each a “Benefit Plan”), or an entity whose
underlying assets include plan assets of any such Benefit Plan.

 

A-9-6



--------------------------------------------------------------------------------

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-9-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.,

as Issuer

By:  

 

  Name:     Title:  

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:     Title:  

 

A-9-8



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-9-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                   

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-9-10



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of U.S.$[0]6[0]7 on
the Closing Date. The following exchanges of a part of this [Rule
144A][Regulation S] Global Security have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal
Amount of this
Global Security    Amount of
Increase in
Principal
Amount of this
Global Security    Principal
Amount of
this Global
Security
following such
decrease (or
increase)    Signature of
authorized
officer
of Trustee or
securities
Custodian            

 

6  Rule 144A Global Security

7  Regulation S Global Security

 

A-9-11



--------------------------------------------------------------------------------

EXHIBIT A-10

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

A-10-1



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

   No. [IAI-              ] [144A-    ]       CUSIP No. 76121AAH4   
U.S.$13,850,000    ISIN: US76121AAH41   

Each of RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and RESOURCE CAPITAL CORP. CRE
NOTES 2013, LLC, a Delaware limited liability company (the “Co-Issuer”) for
value received, hereby promises to pay to [            ] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of thirteen
million eight hundred fifty thousand United States Dollars (U.S.$13,850,000) on
the Payment Date occurring in December 2028 (the “Stated Maturity”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class D Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially in January, 2014, and thereafter
monthly on the 4th Business day following each Determination Date (or if such
day is not a Business Day, then on the next succeeding Business Day) (each, a
“Payment Date”). Interest on the Class D Notes shall accrue at the Class D Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the last Business
Day of the preceding calendar month immediately preceding the month in which the
applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Loans and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Loans and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class D Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

 

A-10-2



--------------------------------------------------------------------------------

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$13,850,000 issued under
an indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Note Administrator”), paying agent, calculation agent, transfer
agent, custodial securities intermediary, backup advancing agent and notes
registrar and RCC Real Estate, Inc., as advancing agent. Also authorized under
the Indenture are (a) up to U.S.$136,949,000 Class A Senior Priority Secured
Floating Rate Notes Due 2028 (the “Class A Notes”), (b) up to U.S.$78,494,000
Class A-S Second Priority Secured Floating Rate Notes Due 2028 (the “Class A-S
Notes”), (c) up to U.S.$30,777,000 Class B Third Priority Secured Floating Rate
Notes Due 2028 (the “Class B Notes”), (d) up to U.S.$14,620,000 Class C Fourth
Priority Secured Floating Rate Notes Due 2028 (the “Class C Notes” and, together
with the Class A Notes, the Class A-S Notes and the Class B Notes, the “Offered
Notes”), (e) up to $9,233,000 Class E Sixth Priority Secured Floating Rate Notes
Due 2028 (the “Class E Notes”) and (f) up to $6,925,000 Class F Seventh Priority
Secured Floating Rate Notes Due 2028 (the “Class F Notes” and, together with the
Offered Notes, the Class D Notes and the Class E Notes, the “Notes”).

 

A-10-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class D Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class D Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class D Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class D Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class D Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

A-10-4



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that no part of the funds being used to pay the purchase price
for such Notes constitutes an asset of any “employee benefit plan” (as defined
in Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of the
Code) that is subject to Title I of ERISA or Section 4975 of the Code or any
other employee benefit plan or plan which is subject to any federal, state or
local law (“Similar Law”) that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (each a “Benefit Plan”), or an entity whose
underlying assets include plan assets of any such Benefit Plan.

 

A-10-5



--------------------------------------------------------------------------------

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-10-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By:  

 

  Name:     Title:  

RESOURCE CAPITAL CORP. CRE NOTES 2013, LLC, as Co-Issuer

By:  

 

  Name:     Title:  

 

A-10-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-10-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

A-10-9



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

B-1-1



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

  No. [IAI-              ] [144A-        ]      CUSIP No. 76121AAJ0   
U.S.$9,233,000   ISIN: US76121AAJ07   

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted company
with limited liability (the “Issuer”) for value received, hereby promises to pay
to [            ] or its registered assigns (a) upon presentation and surrender
of this Note (except as otherwise permitted by the Indenture referred to below),
the principal sum of nine million two hundred thirty-three thousand United
States Dollars (U.S.$9,233,000) on the Payment Date occurring in December 2028
(the “Stated Maturity”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class E Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially in
January, 2014, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class E Notes
shall accrue at the Class E Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Mortgage Loans and
other Collateral pledged by the Issuer as security for the Notes under the
Indenture, and in the event the Mortgage Loans and such other Collateral are
insufficient to satisfy such obligations, any claims of the Holders of the Notes
shall be extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class E Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall

 

B-1-2



--------------------------------------------------------------------------------

have provided wiring instructions to the Trustee on or before the related Record
Date, or, if wire transfer cannot be effected, by Dollar check drawn on a bank
as provided in the Indenture and mailed to the Registered Holder at its address
in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class E Sixth Priority Secured
Floating Rate Notes Due 2028, of the Issuer (the “Class E Notes”), limited in
aggregate principal amount to U.S.$9,233,000 issued under an indenture dated as
of December 23, 2013 (the “Indenture”) by and among the Issuer, Resource Capital
Corp. CRE Notes 2013, LLC (the “Co-Issuer”), Deutsche Bank Trust Company
Americas, as trustee (in such capacity and together with any successor trustee
permitted under the Indenture, the “Trustee”), Wells Fargo Bank, National
Association, as note administrator (in such capacity and together with any
successor trustee permitted under the Indenture, the “Note Administrator”),
paying agent, calculation agent, transfer agent, custodial securities
intermediary, backup advancing agent and notes registrar and RCC Real Estate,
Inc., as advancing agent. Also authorized under the Indenture are (a) up to
U.S.$136,949,000 Class A Senior Priority Secured Floating Rate Notes Due 2028
(the “Class A Notes”), (b) up to U.S.$78,494,000 Class A-S Second Priority
Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”), (c) up to
U.S.$30,777,000 Class B Third Priority Secured Floating Rate Notes Due 2028 (the
“Class B Notes”), (d) up to U.S.$14,620,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2028 (the “Class C Notes” and, together with the Class A
Notes, the Class A-S Notes and the Class B Notes, the “Offered Notes”), (e) up
to U.S. $13,850,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028
(the “Class D Notes”) and (f) up to $6,925,000 Class F Seventh Priority Secured
Floating Rate Notes Due 2028 (the “Class F Notes” and, together with the Offered
Notes, the Class D Notes and the Class E Notes, the “Notes”).

 

B-1-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class E Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class E Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class E Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class E Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

B-1-4



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that no part of the funds being used to pay the purchase price
for such Notes constitutes an asset of any “employee benefit plan” (as defined
in Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of the
Code) that is subject to Title I of ERISA or Section 4975 of the Code or any
other employee benefit plan or plan which is subject to any federal, state or
local law (“Similar Law”) that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (each a “Benefit Plan”), or an entity whose
underlying assets include plan assets of any such Benefit Plan.

 

B-1-5



--------------------------------------------------------------------------------

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-1-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By:  

 

  Name:     Title:  

 

B-1-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

B-1-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

B-1-9



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CLASS F SEVENTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE
THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.
ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

B-2-1



--------------------------------------------------------------------------------

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD.

CLASS F SEVENTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028

 

   No. [IAI-              ] [144A-        ]       CUSIP No. 76121AAL5   
U.S.$6,925,000    ISIN: US76121AAL52   

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., a Cayman Islands exempted company
with limited liability (the “Issuer”) for value received, hereby promises to pay
to [            ] or its registered assigns (a) upon presentation and surrender
of this Note (except as otherwise permitted by the Indenture referred to below),
the principal sum of six million nine hundred twenty-five thousand United States
Dollars (U.S.$6,925,000) on the Payment Date occurring in December 2028 (the
“Stated Maturity”), to the extent not previously paid, in accordance with the
Indenture referred to below unless the unpaid principal of this Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class F Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially in
January, 2014, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class F Notes
shall accrue at the Class F Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Mortgage Loans and
other Collateral pledged by the Issuer as security for the Notes under the
Indenture, and in the event the Mortgage Loans and such other Collateral are
insufficient to satisfy such obligations, any claims of the Holders of the Notes
shall be extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class F Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall

 

B-2-2



--------------------------------------------------------------------------------

have provided wiring instructions to the Trustee on or before the related Record
Date, or, if wire transfer cannot be effected, by Dollar check drawn on a bank
as provided in the Indenture and mailed to the Registered Holder at its address
in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

This Note is one of a duly authorized issue of Class F Seventh Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class F
Notes”), limited in aggregate principal amount to U.S.$6,925,000 issued under an
indenture dated as of December 23, 2013 (the “Indenture”) by and among the
Issuer, Resource Capital Corp. CRE Notes 2013, LLC (the “Co-Issuer”), Deutsche
Bank Trust Company Americas, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), Wells Fargo
Bank, National Association, as note administrator (in such capacity and together
with any successor trustee permitted under the Indenture, the “Note
Administrator”), paying agent, calculation agent, transfer agent, custodial
securities intermediary, backup advancing agent and notes registrar and RCC Real
Estate, Inc., as advancing agent. Also authorized under the Indenture are (a) up
to U.S.$136,949,000 Class A Senior Priority Secured Floating Rate Notes Due 2028
(the “Class A Notes”), (b) up to U.S.$78,494,000 Class A-S Second Priority
Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”), (c) up to
U.S.$30,777,000 Class B Third Priority Secured Floating Rate Notes Due 2028 (the
“Class B Notes”), (d) up to U.S.$14,620,000 Class C Fourth Priority Secured
Floating Rate Notes Due 2028 (the “Class C Notes” and, together with the Class A
Notes, the Class A-S Notes and the Class B Notes, the “Offered Notes”), (e) up
to U.S. $13,850,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028
(the “Class D Notes”) and (f) up to $9,233,000 Class E Sixth Priority Secured
Floating Rate Notes Due 2028 (the “Class E Notes” and, together with the Offered
Notes, the Class D Notes and the Class F Notes, the “Notes”).

 

B-2-3



--------------------------------------------------------------------------------

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class F Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class F Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class F Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class F Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class F Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

B-2-4



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator and the
Operating Advisor that no part of the funds being used to pay the purchase price
for such Notes constitutes an asset of any “employee benefit plan” (as defined
in Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of the
Code) that is subject to Title I of ERISA or Section 4975 of the Code or any
other employee benefit plan or plan which is subject to any federal, state or
local law (“Similar Law”) that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (each a “Benefit Plan”), or an entity whose
underlying assets include plan assets of any such Benefit Plan.

 

B-2-5



--------------------------------------------------------------------------------

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-2-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of December 23, 2013

 

RESOURCE CAPITAL CORP. CRE NOTES 2013, LTD., as Issuer

By:  

 

  Name:     Title:  

 

B-2-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

B-2-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

 

 

 

Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

  Date:     Your Signature:  

 

        (Sign exactly as your name appears on this Note)

 

B-2-9



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A GLOBAL SECURITY OR
DEFINITIVE NOTE TO A REGULATION S GLOBAL SECURITY

(Transfer pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479-0113

Attention: Note Transfers - Resource Capital Corp. CRE Notes 2013

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CMBS – Resource Capital Corp. CRE Notes 2013

 

  Re: Resource Capital Corp. CRE Notes 2013, Ltd., as Issuer and Resource
Capital Corp. CRE Notes 2013, LLC, as Co-Issuer of: the Class [A][B][C][D]
Notes, Due 2028 (the “Transferred Notes”)

Reference is hereby made to the Indenture, dated as of December 23, 2013 (the
“Indenture”) by and among Resource Capital Corp. CRE Notes 2013, Ltd., as Issuer
and Resource Capital Corp. CRE Notes 2013, LLC, as Co-Issuer, Wells Fargo Bank,
National Association, as Note Administrator (the “Note Administrator”), Deutsche
Bank Trust Company Americas, as Trustee (the “Trustee”), and RCC Real Estate,
Inc., as Advancing Agent. Capitalized terms used but not defined herein will
have the meanings assigned to such terms in the Indenture and if not defined in
the Indenture then such terms will have the meanings assigned to them in
Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”), under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules promulgated
thereunder.

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] Notes being transferred for
an equivalent beneficial interest in a Regulation S Global Note of the same
Class in the name of Cede & Co., as nominee of the Depository Trust Company
(“DTC”), on behalf of DTC’s participant for account of [name of transferee] (the
“Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated as of December 12,
2013, and hereby represents, warrants and agrees for the benefit of the Issuer,
the Co-Issuer, the Note Administrator and the Trustee and their counsel that:

(i) at the time the buy order was originated, the Transferee was outside the
United States;

(ii) the Transferee is not a U.S. Person (“U.S. Person”), as defined in
Regulation S;

 

C-1-1



--------------------------------------------------------------------------------

(iii) the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

(iv) the Transferee will notify future transferees of the transfer restrictions;

(v) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

(vi) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Placement Agents, the Issuer and the Co-Issuer, including without limitation, an
opportunity to access to such legal and tax representation as the Transferee
deemed necessary or appropriate;

(vii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Trustee, the Advancing Agent or any of their respective affiliates is acting as
a fiduciary or financial or investment adviser for the Transferee; (B) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any written or oral advice, counsel or representations of the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Trustee, the Advancing Agent, or any of their respective affiliates, other than
any statements in the final Offering Memorandum, dated December 12, 2013,
relating to such Transferred Notes and any representations expressly set forth
in a written agreement with such party; (C) the Transferee has read and
understands the final offering memorandum relating to the Transferred Notes
(including, without limitation, the descriptions therein of the structure of the
transaction in which the Transferred Notes are being issued and the risks to
purchasers of the Notes); (D) none of the Issuer, the Co-Issuer, the Placement
Agents, the Note Administrator, the Trustee, the Advancing Agent, or any of
their respective affiliates has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect,

 

C-1-2



--------------------------------------------------------------------------------

consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Transferred Notes;
(E) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Note Administrator, the Trustee, the Advancing Agent, or
any of their respective affiliates; (F) the Transferee will hold and transfer at
least the minimum denomination of such Transferred Notes; (G) the Transferee was
not formed for the purpose of investing in the Transferred Notes; and (H) the
Transferee is purchasing the Transferred Notes with a full understanding of all
of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks;

(viii) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(ix) the Transferee represents that either (a) it is not an “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code, or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”) or an entity whose underlying assets include plan assets of any such
Benefit Plan or (b) in the case of the Class A Notes, Class A-S Notes, Class B
Notes or Class C Notes, its purchase and holding of the Transferred Notes will
not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Benefit
Plan subject to Similar Law, do not result in a non-exempt violation of Similar
Law;

(x) Except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

(xi) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2013 Revision);

(xii) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the

 

C-1-3



--------------------------------------------------------------------------------

holder of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certification of Foreign Status of Beneficial Owner), IRS Form W-8IMY
(Certification of Foreign Intermediary Status), IRS Form W 9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certification of Foreign Person’s Claim for Exemption from Withholding on
Income Effectively Connected with Conduct of a U.S. Trade or Business) or any
successors to such IRS forms); (B) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Note Administrator,
the Trustee or the Paying Agent will require the Transferee to provide the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
with any correct, complete and accurate information that may be required for the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
to comply with FATCA requirements and will take any other actions necessary for
the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying
Agent to comply with FATCA requirements and, in the event the Transferee fails
to provide such information or take such actions, (1) the Issuer, the Co-Issuer,
the Note Administrator, the Trustee and the Paying Agent are authorized to
withhold amounts otherwise distributable to the Transferee as compensation for
any amount withheld from payments to the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent as a result of such failure,
(2) to the extent necessary to avoid an adverse effect on the Issuer or any
other holder of Notes as a result of such failure, the Transferee may be
compelled to sell its Notes or, if the Transferee does not sell its Notes within
10 business days after notice from the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent, such Notes may be sold at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account any taxes incurred
by the Issuer in connection with such sale) to the Transferee as payment in full
for such Notes and (3) the Issuer may also assign each such Note a separate
CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the Transferee is a
“foreign financial institution” or other foreign financial entity subject to
FATCA and does not provide the Issuer, Co-Issuer, Note Administrator, the
Trustee or Paying Agent with evidence that it has complied with the applicable
FATCA requirements, the Issuer, Co-Issuer, Note Administrator, Trustee or Paying
Agent may be required to withhold amounts under FATCA on payments to the
Transferee; and (E) the Transferee agrees to provide any certification requested
pursuant to this paragraph and to update or replace such form or certification
in accordance with its terms or its subsequent amendments;

(xiii) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly owned subsidiary of Resource Capital Corp., a Maryland
corporation, owns 100% of the Issuer’s Class E Notes, Class F Notes, Preferred
Shares and the Issuer Ordinary Shares, the Issuer will be treated as a Qualified
REIT Subsidiary and the Class A Notes, Class B Notes and

 

C-1-4



--------------------------------------------------------------------------------

Class C Notes will be treated as indebtedness solely of Resource Capital Corp.;
the Transferee agrees to such treatment and agrees to take no action
inconsistent with such treatment;

(xiv) the Transferee, if not a “United States person” (as defined in
Section 7701(a)(30) of the Code), either: (A) is not a bank (within the meaning
of Section 881(c)(3)(A) of the Code); (B) is a bank that has provided an IRS
Form W-8ECI representing that all payments received or to be received by it from
the Issuer are effectively connected with the conduct of a trade or business in
the United States, or (C) is a bank and is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States;

(xv) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

(xvi) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer and the Servicer in the form of the relevant exhibit
attached to the Indenture, and such other certificates and other information as
the Issuer, the Co-Issuer, the Note Administrator, or the Trustee may reasonably
require to confirm that the proposed transfer complies with the transfer
restrictions contained in the Indenture;

(xvii) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xviii) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred (i) to a
transferee taking delivery of such Note represented by a Rule 144A Global Note
except (A) to a transferee that the Transferee reasonably believes is a QIB,
purchasing for its account or the account of another QIB, to which notice is
given that the resale, pledge or other transfer is being made in reliance on the
exemption from the registration requirements of the Securities Act provided by
Rule 144A or another person the sale to which is exempt under the Securities Act
and (B) if such transfer is made in accordance with any applicable securities
laws of any state of the United States and any other relevant jurisdiction,
(ii) to a transferee taking delivery of such Note represented by a Regulation S
Global Note except (A) to a transferee that is a non-U.S. Person acquiring such
interest in an Offshore Transaction in accordance with Rule 903 or Rule 904 of
Regulation S, (B) such transfer

 

C-1-5



--------------------------------------------------------------------------------

is made in compliance with the other requirements set forth in the Indenture and
(C) if such transfer is made in accordance with any applicable securities laws
of any state of the United States and any other jurisdiction or (iii) if such
transfer would have the effect of requiring the Issuer, the Co-Issuer or the
pool of Collateral to register as an “investment company” under the 1940 Act;

(xix) the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xx) the Transferee agrees that (i) any sale, pledge or other transfer of a Note
(or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

(xxi) the Transferee approves and consents to any direct trades between the
Issuer and the Trustee and/or its affiliates that is permitted under the terms
of the Indenture and the Servicing Agreement;

(xxii) the Transferee acknowledges that the Issuer, the Co-Issuer, the Placement
Agents, the Note Administrator, the Trustee and others will rely upon the truth
and accuracy of the foregoing acknowledgments, representations and agreements
and agrees that, if any of the acknowledgments, representations or warranties
made or deemed to have been made by it in connection with its purchase of the
Notes are no longer accurate, the Transferee will promptly notify the Issuer,
the Co-Issuer, the Placement Agents, the Note Administrator and the Trustee;

(xxiii) The Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER

 

C-1-6



--------------------------------------------------------------------------------

THE SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT TAKING ITS NOTE IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE
LEGAL AND BENEFICIAL OWNER THEREOF, IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A
NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN

 

C-1-7



--------------------------------------------------------------------------------

WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME OF ANY PERSON OTHER THAN THAT
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

(xxiv) The owner understands and agrees that an additional legend in
substantially the following form will be placed on each Note in the form of a
Regulation S Global Note:

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

[FOR CLASS C NOTES, CLASS D NOTES, CLASS E NOTES OR CLASS F NOTES] THIS NOTE HAS
BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO THE
ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE.

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

[Name of Transferee] By:  

 

  Name:   Title:

 

Dated:  

 

cc:   [        ]   [    ]

 

C-1-8



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S

GLOBAL SECURITY OR DEFINITIVE NOTE TO A RULE 144A GLOBAL SECURITY

(Transfers pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479-0113

Attention: Note Transfers - Resource Capital Corp. CRE Notes 2013

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CMBS – Resource Capital Corp. CRE Notes 2013

 

  Re: Resource Capital Corp. CRE Notes 2013, Ltd., as Issuer and Resource
Capital Corp. CRE Notes 2013, LLC, as Co-Issuer of: the Class [A][B][C][D]
Notes, Due 2028 (the “Transferred Notes”)

Reference is hereby made to the Indenture dated as of December 23, 2013 (the
“Indenture”), by and among Resource Capital Corp. CRE Notes 2013, Ltd., as
Issuer and Resource Capital Corp. CRE Notes 2013, LLC, as Co-Issuer of the
Senior Notes, Wells Fargo Bank, National Association, as Note Administrator (the
“Note Administrator”), Deutsche Bank Trust Company Americas, as Trustee (the
“Trustee”), and RCC Real Estate, Inc., as Advancing Agent. Capitalized terms
used but not defined herein will have the meanings assigned to such terms in the
Indenture and if not defined in the Indenture then such terms will have the
meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule
144A”), under the Securities Act of 1933, as amended (the “Securities Act”), and
the rules promulgated thereunder.

This letter relates to the transfer of $[        ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] Notes being transferred for
an equivalent beneficial interest in a Rule 144A Global Note of the same Class
in the name of Cede & Co., as nominee of the Depository Trust Company (“DTC”),
on behalf of DTC’s participant for account of [name of transferee] (the
“Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of December 12, 2013
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator and the Trustee that:

(i) the Transferee is a “qualified institutional buyer” as defined in Rule 144A
(a “QIB”);

(ii) (A) the Transferee is acquiring a beneficial interest in such Transferred
Notes for its own account and as to each of which the Transferee exercises sole
investment discretion, and (B) the Transferee and each such account is acquiring
not less than the minimum denomination of the Transferred Notes;

 

C-2-1



--------------------------------------------------------------------------------

(iii) the Transferee will notify future transferees of the transfer
restrictions;

(iv) the Transferee is obtaining the Transferred Notes in a transaction pursuant
to Rule 144A;

(v) the Transferee is obtaining the Transferred Notes in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction;

(vi) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

(vii) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator and the
Trustee, including without limitation, an opportunity to access to such legal
and tax representation as the Transferee deemed necessary or appropriate;

(viii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Trustee, the Advancing Agent, or any of their respective affiliates is acting as
a fiduciary or financial or investment adviser for the Transferee; (B) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any written or oral advice, counsel or representations of the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Trustee, the Advancing Agent, the Servicer, the Special Servicer or the
Operating Advisor or any of their respective affiliates, other than any
statements in the final offering memorandum relating to such Transferred Notes
and any representations expressly set forth in a written agreement with such
party; (C) the Transferee has read

 

C-2-2



--------------------------------------------------------------------------------

and understands the final offering memorandum relating to the Transferred Notes
(including, without limitation, the descriptions therein of the structure of the
transaction in which the Transferred Notes are being issued and the risks to
purchasers of the Notes); (D) none of the Issuer, the Co-Issuer, the Placement
Agents, the Note Administrator, the Trustee, the Advancing Agent, the Servicer,
the Special Servicer or the Operating Advisor or any of their respective
affiliates has given to the Transferee (directly or indirectly through any other
person) any assurance, guarantee, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Transferred Notes;
(E) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Note Administrator, the Trustee, the Advancing Agent, the
Servicer, the Special Servicer or the Operating Advisor or any of their
respective affiliates; (F) the Transferee will hold and transfer at least the
minimum denomination of such Transferred Notes; (G) the Transferee was not
formed for the purpose of investing in the Transferred Notes; and (H) the
Transferee is purchasing the Transferred Notes with a full understanding of all
of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks;

(ix) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(x) the Transferee represents that either (a) it is not and is not investing on
behalf of an “employee benefit plan” (as defined in Section 3(3) of ERISA) or
“plan” (as defined in Section 4975(e)(1) of the Code) that is subject to Title I
of ERISA or Section 4975 of the Code, or any other employee benefit plan or plan
which is subject to any federal, state or local law (“Similar Law”) that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code (each
a “Benefit Plan”) or an entity whose underlying assets include plan assets of
any such Benefit Plan or (b) in the case of the Class A Notes, Class A-S Notes,
Class B Notes or Class C Notes, its purchase and holding of the Transferred
Notes will not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Benefit
Plan subject to Similar Law, do not result in a non-exempt violation of Similar
Law;

(xi) Except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

 

C-2-3



--------------------------------------------------------------------------------

(xii) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2013 Revision);

(xiii) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certification of Foreign Status of Beneficial Owner), IRS Form W-8IMY
(Certification of Foreign Intermediary Status), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certification of Foreign Person’s Claim for Exemption from Withholding on
Income Effectively Connected with Conduct of a U.S. Trade or Business) or any
successors to such IRS forms); (B) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Note Administrator,
the Trustee or the Paying Agent will require the Transferee to provide the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
with any correct, complete and accurate information that may be required for the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
to comply with FATCA requirements and will take any other actions necessary for
the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying
Agent to comply with FATCA requirements and, in the event the Transferee fails
to provide such information or take such actions, (1) the Issuer, the Co-Issuer,
the Note Administrator, the Trustee and the Paying Agent are authorized to
withhold amounts otherwise distributable to the Transferee as compensation for
any amount withheld from payments to the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent as a result of such failure,
(2) to the extent necessary to avoid an adverse effect on the Issuer or any
other holder of Notes as a result of such failure, the Transferee may be
compelled to sell its Notes or, if the Transferee does not sell its Notes within
10 business days after notice from the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent, such Notes may be sold at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account any taxes incurred
by the Issuer in connection with such sale) to the Transferee as payment in full
for such Notes and (3) the Issuer may also assign each such Note a separate
CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the Transferee is a
“foreign financial institution” or other foreign financial entity subject to
FATCA and does not provide the Issuer, Co-Issuer, Note Administrator, the
Trustee, or Paying Agent with evidence that it has complied with the applicable
FATCA requirements, the Issuer, Co-Issuer, Note Administrator, Trustee, or
Paying Agent may be required to withhold amounts under

 

C-2-4



--------------------------------------------------------------------------------

FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;

(xiv) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly owned disregarded subsidiary of Resource Capital
Corp., a Maryland corporation, owns 100% of the Class E Notes, Class F Notes and
the Preferred Shares and the Issuer Ordinary Shares, the Issuer will be treated
as a Qualified REIT Subsidiary and the Offered Notes will be treated as
indebtedness solely of Resource Capital Corp.; the Transferee agrees to such
treatment and agrees to take no action inconsistent with such treatment;

(xv) the Transferee, if not a “United States person” (as defined in
Section 7701(a)(30) of the Code), either: (A) is not a bank (within the meaning
of Section 881(c)(3)(A) of the Code); (B) is a bank that has provided an IRS
Form W-8ECI representing that all payments received or to be received by it from
the Issuer are effectively connected with the conduct of a trade or business in
the United States, or (C) is a bank and is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States;

(xvi) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

(xvii) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator and the Trustee in the
form of the relevant exhibit attached to the Indenture, and such other
certificates and other information as the Issuer, the Co-Issuer, the Note
Administrator, or the Trustee may reasonably require to confirm that the
proposed transfer complies with the transfer restrictions contained in the
Indenture;

(xviii) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xix) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred (i) to a
transferee taking delivery of such Note represented by a Rule 144A Global Note
except (A) to a transferee that the Transferee reasonably believes is a QIB,
purchasing for its account or the account

 

C-2-5



--------------------------------------------------------------------------------

of another QIB, to which notice is given that the resale, pledge or other
transfer is being made in reliance on the exemption from the registration
requirements of the Securities Act provided by Rule 144A or another person the
sale to which is exempt under the Securities Act and (B) if such transfer is
made in accordance with any applicable securities laws of any state of the
United States and any other relevant jurisdiction, (ii) to a transferee taking
delivery of such Note represented by a Regulation S Global Note except (A) to a
transferee that is a non-U.S. Person acquiring such interest in an Offshore
Transaction in accordance with Rule 903 or Rule 904 of Regulation S, (B) to a
transferee that is not a U.S. resident (within the meaning of the 1940 Act),
(C) such transfer is made in compliance with the other requirements set forth in
the Indenture and (D) if such transfer is made in accordance with any applicable
securities laws of any state of the United States and any other jurisdiction or
(iii) if such transfer would have the effect of requiring the Issuer, the
Co-Issuer or the pool of Collateral to register as an “investment company” under
the 1940 Act;

(xx) the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xxi) the Transferee agrees that (i) any sale, pledge or other transfer of a
Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

(xxii) the Transferee approves and consents to any direct trades between the
Issuer and the Trustee and/or its affiliates that is permitted under the terms
of the Indenture;

(xxiii) the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Placement Agents and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that, if any of the acknowledgments, representations or
warranties made or deemed to have been made by it in connection with its
purchase of the Notes are no longer accurate, the Transferee will promptly
notify the Issuer, the Co-Issuer, the Note Administrator, the Trustee, and the
Placement Agents; and

 

C-2-6



--------------------------------------------------------------------------------

(xxiv) the Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A
“QUALIFIED INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IS PURCHASING FOR ITS OWN ACCOUNT, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; (2) AN ACCREDITED INVESTOR, WITHIN THE MEANING OF
CLAUSES (1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT IN DEFINITIVE FORM REGISTERED IN THE NAME OF THE LEGAL AND
BENEFICIAL OWNER THEREOF IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND
INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), OR (3) TO A NON-“U.S. PERSON” IN
AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY. IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS IN BREACH,
AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST
IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO
A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT

 

C-2-7



--------------------------------------------------------------------------------

FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[FOR CLASS C NOTES, CLASS D NOTES, CLASS E NOTES OR CLASS F NOTES] THIS NOTE HAS
BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO THE
ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE.

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

[Name of Transferee] By:  

 

  Name:   Title:

 

Dated:  

 

cc:   [        ]   [    ]

 

C-2-8



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL

SECURITY, RULE 144A GLOBAL SECURITY OR DEFINITIVE NOTE TO A DEFINITIVE NOTE

(Transfers pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479-0113

Attention: Note Transfers - Resource Capital Corp. CRE Notes 2013

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CMBS – Resource Capital Corp. CRE Notes 2013

 

  Re: Resource Capital Corp. CRE Notes 2013, Ltd., as Issuer and Resource
Capital Corp. CRE Notes 2013, LLC, as Co-Issuer of: the Class [A][B][C][D][E][F]
Notes, Due 2028 (the “Transferred Notes”)

Reference is hereby made to the Indenture dated as of December 23, 2013 (the
“Indenture”), by and among Resource Capital Corp. CRE Notes 2013, Ltd., as
Issuer and Resource Capital Corp. CRE Notes 2013, LLC, as Co-Issuer of the
Senior Notes, Wells Fargo Bank, National Association, as Note Administrator (the
“Note Administrator”), Deutsche Bank Trust Company Americas, as Trustee (the
“Trustee”), and RCC Real Estate, Inc., as Advancing Agent. Capitalized terms
used but not defined herein will have the meanings assigned to such terms in the
Indenture and if not defined in the Indenture then such terms will have the
meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule
144A”), under the Securities Act of 1933, as amended (the “Securities Act”), and
the rules promulgated thereunder.

This letter relates to the transfer of $[        ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] [Class E] [Class F] Notes
being transferred in exchange for a Definitive Note of the same Class in the
name of [name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of December 12, 2013
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator and the Trustee that:

(i) the Transferee is an institutional “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act (an “IAI”);

 

C-3-1



--------------------------------------------------------------------------------

(ii) the Transferee is acquiring the Notes for its own account (and not for the
account of any other Person) in a minimum denomination of $250,000 and in
integral multiples of $500 in excess thereof;

(iii) the Transferee understands that the Notes have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Notes, including the
requirement for written certifications. In particular, the Transferee
understands that the Notes may be transferred only to a person that is either
(a) (i) a “qualified institutional buyer” as defined in Rule 144A (a “QIB”) who
purchases such Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A, or (ii) solely in the case of Notes that are
issued in the form of Definitive Securities, an IAI; or (b) a person that is not
a “U.S. person” as defined in Regulation S (a “U.S. Person”), and is acquiring
the Notes in an “offshore transaction” as defined in Regulation S (an “Offshore
Transaction”), in reliance on the exemption from registration provided by
Regulation S. The Transferee acknowledges that no representation is made as to
the availability of any exemption from registration or qualification under the
Securities Act or any state or other securities laws for resale of the Notes;

(iv) in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Special Servicer,
the Advancing Agent, the Note Administrator, the Trustee, the Operating Advisor,
or any of their respective affiliates is acting as a fiduciary or financial or
investment adviser for the Transferee; (b) the Transferee is not relying (for
purposes of making any investment decision or otherwise) upon any written or
oral advice, counsel or representations of the Issuer, the Co-Issuer, the
Placement Agents, the Servicer, the Special Servicer, the Advancing Agent, the
Note Administrator, the Trustee, the Operating Advisor, or any of their
respective affiliates, other than any statements in the final Offering
Memorandum relating to such Notes and any representations expressly set forth in
a written agreement with such party; (c) the Transferee has read and understands
the final Offering Memorandum relating to such Notes (including, without
limitation, the descriptions therein of the structure of the transaction in
which the Notes are being issued and the risks to purchasers of the Notes);
(d) none of the Issuer, the Co-Issuer, the Placement Agents, the Servicer, the
Special Servicer, the Advancing Agent, the Note Administrator, the Trustee, the
Operating Advisor, or any of their respective affiliates has given to the
Transferee (directly or indirectly through any other person) any assurance,
guarantee, or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Notes; (e) the Transferee has consulted with its
own legal, regulatory, tax, business, investment, financial, accounting and
other advisers to the extent it has deemed necessary, and has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Servicer, the
Special Servicer, the

 

C-3-2



--------------------------------------------------------------------------------

Advancing Agent, the Note Administrator, the Trustee, the Operating Advisor, or
any of their respective affiliates; (f) the Transferee will hold and transfer at
least the minimum denomination of such Notes; (g) the Transferee was not formed
for the purpose of investing in the Notes; and (h) the Transferee is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and it is capable of assuming
and willing to assume those risks;

(v) the Transferee is acquiring the Notes as principal solely for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it shall not hold any
Notes for the benefit of any other person, that it shall at all times be the
sole beneficial owner thereof for purposes of the 1940 Act and all other
purposes and that it shall not sell participation interests in the Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes;

(vi) the Transferee represents that either (a) it is not and is not investing on
behalf of an “employee benefit plan” (as defined in Section 3(3) of ERISA) or
“plan” (as defined in Section 4975(e)(1) of the Code) that is subject to Title I
of ERISA or Section 4975 of the Code, or any other employee benefit plan or plan
which is subject to any federal, state or local law (“Similar Law”) that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code (each
a “Benefit Plan”) or an entity whose underlying assets include plan assets of
any such Benefit Plan or (b) in the case of the Class A Notes, Class A-S Notes,
Class B Notes or Class C Notes, its purchase and holding of the Transferred
Notes will not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Benefit
Plan subject to Similar Law, do not result in a non-exempt violation of Similar
Law;

(vii) the Transferee will treat its Notes as debt of the Issuer for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority;

(viii) the Transferee is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and has submitted a properly completed and
signed IRS Form W-9 containing its name, address and U.S. taxpayer
identification number (or applicable successor form); or it is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code, and has
submitted a properly completed and signed applicable IRS Form W-8 (or applicable
successor form);

(ix) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly owned subsidiary of Resource Capital Corp., a Maryland
Corporation, owns 100% of the Class E Notes, Class F Notes, Preferred Shares and
the Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Notes will be treated as indebtedness solely of Resource
Capital Corp.; the Transferee agrees to such treatment and agrees to take no
action inconsistent with such treatment;

 

C-3-3



--------------------------------------------------------------------------------

(x) the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
is eligible for benefits under an income tax treaty with the United States that
completely eliminates U.S. federal income taxation of U.S. source interest not
attributable to a permanent establishment in the United States, and (ii) it is
not purchasing the Notes in order to reduce its U.S. federal income tax
liability pursuant to a tax avoidance plan;

(xi) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certification of Foreign Status of Beneficial Owner), IRS Form W-8IMY
(Certification of Foreign Intermediary Status), IRS Form W 9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certification of Foreign Person’s Claim for Exemption from Withholding on
Income Effectively Connected with Conduct of a U.S. Trade or Business) or any
successors to such IRS forms); (B) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Note Administrator,
the Trustee, or the Paying Agent will require the Transferee to provide the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, or the Paying Agent
with any correct, complete and accurate information that may be required for the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, or the Paying Agent
to comply with FATCA requirements and will take any other actions necessary for
the Issuer, the Co-Issuer, the Note Administrator, the Trustee, or the Paying
Agent to comply with FATCA requirements and, in the event the Transferee fails
to provide such information or take such actions, (1) the Issuer, the Co-Issuer,
the Note Administrator, the Trustee, and the Paying Agent are authorized to
withhold amounts otherwise distributable to the Transferee as compensation for
any amount withheld from payments to the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, or the Paying Agent as a result of such failure,
(2) to the extent necessary to avoid an adverse effect on the Issuer or any
other

 

C-3-4



--------------------------------------------------------------------------------

holder of Notes as a result of such failure, the Transferee may be compelled to
sell its Notes or, if the Transferee does not sell its Notes within 10 business
days after notice from the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, or the Paying Agent, such Notes may be sold at a public or private sale
called and conducted in any manner permitted by law, and to remit the net
proceeds of such sale (taking into account any taxes incurred by the Issuer in
connection with such sale) to the Transferee as payment in full for such Notes
and (3) the Issuer may also assign each such Note a separate CUSIP or CUSIPs in
the Issuer’s sole discretion; (D) if the Transferee is a “foreign financial
institution” or other foreign financial entity subject to FATCA and does not
provide the Issuer, Co-Issuer, Note Administrator, Trustee, or Paying Agent with
evidence that it has complied with the applicable FATCA requirements, the
Issuer, Co-Issuer, Note Administrator, Trustee, or Paying Agent may be required
to withhold amounts under FATCA on payments to the Transferee; and (E) the
Transferee agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments;

(xii) the Transferee agrees not to seek to commence in respect of the Issuer, or
cause the Issuer to commence, a bankruptcy proceeding before a year and a day
has elapsed since the payment in full to the holders of the Notes issued
pursuant to the Indenture or, if longer, the applicable preference period (plus
one day) then in effect;

(xiii) the Transferee acknowledges that, to the extent required by the Issuer,
as determined by the Issuer or the Servicer on behalf of the Issuer, the Issuer
may, upon notice to the Note Administrator and the Trustee, impose additional
transfer restrictions on the Notes to comply with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance;

(xiv) the Transferee acknowledges that, each investor or prospective investor
will be required to make such representations to the Issuer, as determined by
the Issuer or the Servicer on behalf of the Issuer, as the Issuer will require
in connection with applicable AML/OFAC obligations, including, without
limitation, representations to the Issuer that such investor or prospective
investor (or any person controlling or controlled by the investor or prospective
investor; if the investor or prospective investor is a privately held entity,
any person having a beneficial interest in the investor or prospective investor;
or any person for whom the investor or prospective investor is acting as agent
or nominee in connection with the investment) is not (i) an individual or entity
named on any available lists of known or suspected terrorists, terrorist
organizations or of other sanctioned persons issued by the United States
government and the government(s) of any jurisdiction(s) in which the Partnership
is doing business, including the List of Specially Designated Nationals and
Blocked Persons administered by OFAC, as such list may be amended from time to
time; (ii) an individual or entity otherwise prohibited by the OFAC sanctions
programs; or (iii) a current or former senior foreign political figure or
politically exposed person, or an immediate family member or close associate of
such an individual. Further, such investor or prospective investor must
represent to the Issuer that it is not a prohibited foreign shell bank;

 

C-3-5



--------------------------------------------------------------------------------

(xv) the Transferee acknowledges that, each investor or prospective investor
will also be required to represent to the Issuer that amounts invested with the
Issuer were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;

(xvi) the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Servicer or other service providers acting on behalf of the Issuer,
may be obligated to “freeze” any investment in a Note by such investor. The
Issuer, the Placement Agents, the Servicer or other service providers acting on
behalf of the Issuer may also be required to report such action and to disclose
the investor’s identity to OFAC or other applicable governmental and regulatory
authorities;

(xvii) the Transferee understands that the Issuer, the Note Administrator, the
Trustee and the Placement Agents will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance; and

(xviii) the Definitive Notes will bear a legend to the following effect unless
the Issuer and the Co-Issuer determine otherwise in compliance with applicable
law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (1) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) OR (2) AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT), TAKING
SUCH NOTE IN DEFINITIVE FORM, REGISTERED IN THE NAME OF THE LEGAL AND BENEFICIAL
OWNER THEREOF, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH
ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS
NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION
OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (3) TO A NON-“U.S. PERSON”
IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES
ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL
MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY

 

C-3-6



--------------------------------------------------------------------------------

STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

[FOR CLASS C NOTES, CLASS D NOTES, CLASS E NOTES OR CLASS F NOTES] THIS NOTE HAS
BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO THE
ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE.

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

[Name of Transferee] By:  

 

  Name:   Title:

 

Dated:  

 

cc:   [        ]   [    ]

 

C-3-7



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TRUSTEE REPORT REGARDING THE MORTGAGE LOAN FILE

MORTGAGE LOAN SCHEDULE / CLOSING DOCUMENT CHECKLIST

 

Loan Number                         Date                     

Check one: Initial delivery              Trailing documents              Final
delivery             

CRITICAL DOCUMENTS:

 

     DOCUMENT NAME    REQUIRED      ENCLOSED      STATUS

A.  

  Promissory Note    36    37    38

B.  

 

Allonge(s)/Endorsement(s)

Endorsed to                     

List complete chain

              

C.  

  Participation Certificate               

D.  

  Participation Agreement               

E.  

 

Letter(s) of Credit (list separately)
Beneficiary                     
Is this an Essential Letter of Credit39

              

F.  

  Letter of Credit Rider to the Closing Checklist List all terms including
Beneficiary, Amount, Expiration Date, Transferability, Issuing Bank and Address
              

G.  

 

Assignment of Letters of Credit
Assignee                     

              

 

36 Indicate whether or not the document is part of the loan structure.

37 Applies to this delivery only - do not list if documents were previously
sent.

38 Indicate if the document is an original, jurisdiction certified copy or copy.
For Recordable documents - Indicate if the document is recorded, sent for
recordation, not sent for recordation.

39 Essential Letters of Credit are in an amount greater to the lesser of (i) 5%
of the principal amount of the loan or (ii) $500,000.

 

D-1



--------------------------------------------------------------------------------

H.  

 

Ground Lease

Include Amendments, Modifications and Extensions

              

I.  

 

Memorandum of Lease (Ground Lease)

              

J.  

 

Ground Lease Estoppel

              

K.  

 

Property Management Agreements (if any)

              

BASIC AND TRANSFER DOCUMENTS

 

     DOCUMENT NAME    REQUIRED      ENCLOSED      STATUS

1.    

  Mortgage(s)/Deed(s) of Trust and Security Agreement               

2.    

  Interim Assignment of Mortgage/Deed of Trust
Assignee (if any)               

3.    

  Assignment of Mortgage/Deed of Trust
Assignee Blank or Trust               

4.    

  Consolidation Agreement
List all underlying notes               

5.    

  Assignment(s) of Leases and Rents               

6.    

  Interim Assignment of Assignment of Leases and Rents
Assignee (if any)               

7.    

  Assignment of Assignment of Leases and Rents
Assignee Blank or Trust               

8.    

  Title Policy               

9.    

 

Preliminary Evidence of Title
Type                     

              

10.  

  UCC-1 Financing Statement -
State =                            

11.  

  Interim UCC-3 Assignment
State =             
Assignee =                    

 

D-2



--------------------------------------------------------------------------------

12.  

  Interim UCC-3 Assignment
State =             
Assignee =                    

13.  

  UCC-1 Financing Statement -
Fixture Filing
Jurisdiction =                  

14.  

  UCC-3 Assignment
Fixture Filing
Jurisdiction =   
Assignee =                    

15.  

  UCC-3 Assignment
Jurisdiction =             
Assignee - Blank or Trust               

16.  

  UCC-1 Financing Statement -
Other Filing
Jurisdiction =                  

17.  

  UCC-3 Assignment
Other Filing
Jurisdiction =   
Assignee =                    

18.  

  UCC-3 Assignment
Other filing
Jurisdiction =     
Assignee - Blank or Trust               

19.  

  Loan Agreement               

20.  

  Reserve or Escrow Agreement
List if multiple Agreements               

21.  

  Cash Management Arrangements                    a. Cash Management Agreement
                   b. Lockbox Agreement                    c. Property
Account/Clearing Account Agreement                    d. Investment
Property/Deposit Account Control Agreement               

22.  

  Security Agreement (if separate from Mortgage)               

23.  

  Guaranty/Indemnity Agreement (applies to all non-recourse events)             
 

24.  

  Environmental Indemnity               

 

D-3



--------------------------------------------------------------------------------

SPECIALIZED PROPERTY DOCUMENTS

 

     DOCUMENT NAME    REQUIRED      ENCLOSED      STATUS     List all other
collateral40 being delivered such as:               

25.  

  For Franchise Loans
Franchise Agreement               

26.  

  For Hotels
Comfort Letters/Tri-Party Letters (list all parties)               

OTHER DOCUMENTS

 

     DOCUMENT NAME    REQUIRED      ENCLOSED      STATUS

27.  

  List each document               

28.  

  List each document               

 

40 The Checklist documents should match the headings listed on the individual
documents. Documents should be sent in the order listed on the Checklist.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRUST RECEIPT

Resource Capital Corp. CRE Notes 2013, Ltd.

(the “Issuer”)

Wells Fargo Bank, National Association

(the “Servicer”)

 

  Re: Resource Capital Corp. CRE Notes 2013, Ltd.

Ladies and Gentlemen:

In accordance with the provisions of the Indenture, dated as of December 23,
2013, by and among the Issuer, Resource Capital Corp. CRE Notes 2013, LLC, as
Co-Issuer, RCC Real Estate, Inc., as Advancing Agent, Deutsche Bank Trust
Company Americas, as Trustee, and Wells Fargo Bank, National Association, as
Note Administrator, Paying Agent, Calculation Agent, Transfer Agent, Custodian,
Backup Advancing Agent and Notes Registrar (the “Indenture”), the undersigned,
as the Custodian, hereby certifies that it has received the documents identified
on Schedule A hereto with respect to the Mortgage Loans identified on such
schedule and that it is holding all such documents in its capacity as the
Custodian subject to the terms of the Indenture, Capitalized terms used but not
defined in this Receipt have the meanings assigned to them in the Indenture.

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents in its
custody relating to a Mortgage Loan, or (ii) the collectability, insurability,
effectiveness or suitability of any such documents in its custody relating to a
Mortgage Loan.

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, solely in its capacity as Custodian

    By:  

 

  Name:   Title:

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REQUEST FOR RELEASE

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

  To: Wells Fargo Bank, National Association

In connection with the administration of the Mortgage Loans held by you as the
Custodian on behalf of the Issuer, we request the release, to the
[Servicer/Special Servicer] of [specify document] for the Mortgage Loan
described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:

  

Ship Files To:

   Name:    Address:    Telephone Number: Mortgage Loan Description:   

 

Current Outstanding Principal Balance:   

 

Reason for Requesting Documents (check one):

 

        1.       Mortgage Loan Paid in Full. The [Servicer/Special Servicer]
hereby certifies that all amounts received in connection therewith that are
required to be remitted by the borrower or other obligors thereunder have been
paid in full and that any amounts in respect thereof required to be remitted to
the Trustee pursuant to the Indenture have been so remitted.    

    2.

  Mortgage Loan Liquidated By                     . The [Servicer/Special
Servicer] hereby certifies that all proceeds of insurance, condemnation or other
liquidation have been finally received and that any amounts in respect thereof
required to be remitted to the Trustee pursuant to the Indenture have been so
remitted.    

    3.

  Other (explain)                                          .

If box 1 or 2 above is checked, and if all or part of the Underlying Instruments
was previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Mortgage Loan.

 

F-1



--------------------------------------------------------------------------------

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Mortgage Loan described above and
in the proceeds of said Mortgage Loan has been granted to the Trustee pursuant
to the Indenture.

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the Servicer hereby agrees to hold said Mortgage Loan in trust for
the Trustee, as provided under and in accordance with all provisions of the
Indenture and the Servicing Agreement, and to return said Mortgage Loan to the
Custodian no later than the close of business on the twentieth (20th) day
following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.

The [Servicer/Special Servicer] hereby acknowledges that it shall hold the
above-described Mortgage Loan and any related Underlying Instruments in trust
for, and as the bailee of, the Trustee, and shall return said Mortgage Loan and
any related documents only to the Custodian.

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of December 23, 2013, by and among
Resource Capital Corp. CRE Notes 2013, Ltd., as Issuer, Resource Capital Corp.
CRE Notes 2013, LLC, as Co-Issuer, RCC Real Estate, Inc. as Advancing Agent,
Deutsche Bank Trust Company Americas, as Trustee and Wells Fargo Bank, National
Association, as Note Administrator, Paying Agent, Calculation Agent, Transfer
Agent, Custodial Securities Intermediary, Backup Advancing Agent and Notes
Registrar.

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION, as Servicer]

[RESOURCE REAL ESTATE, INC., as Special Servicer]

By:  

 

  Name:   Title:]

 

F-2



--------------------------------------------------------------------------------

Acknowledgment of documents returned:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian on behalf of Deutsche Bank Trust Company National Association, as
Trustee

    By:

 

 

  Name:     Title:       Date:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NRSRO CERTIFICATION

[Date]

Resource Capital Corp. CRE Notes 2013, Ltd.

c/o Appleby Trust (Cayman) Ltd.

Clifton House, 75 Fort Street, PO Box 1350

Grand Cayman, KY1-1108 Cayman Islands

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re: Resource Capital Corp. CRE Notes 2013, Ltd. and Resource Capital Corp. CRE
Notes 2013, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of December 23, 2013 (the “Indenture”), by and among
Resource Capital Corp. CRE Notes 2013, Ltd. (the “Issuer”), as Issuer, Resource
Capital Corp. CRE Notes 2013, LLC, as Co-Issuer, RCC Real Estate, Inc., as
Advancing Agent, Wells Fargo Bank, National Association as Note Administrator
and Deutsche Bank Trust Company Americas (the “Trustee”), as Trustee, the
undersigned hereby certifies and agrees as follows:

1. The undersigned, a Nationally Recognized Statistical Rating Organization
(“NRSRO”), has provided the Issuer with the appropriate certifications under
Exchange Act 17g-5(e), has access to the Issuer’s 17g-5 website, and agrees that
any information obtained from CTSLink will be subject to the same
confidentiality provisions applicable to information obtained from the Issuer’s
17g-5 website.

2. The undersigned agrees that each time it accesses CTSLink, it shall be deemed
to have recertified that the representations above remain true and correct.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Agreement.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

  Name:   Title:

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

Form of Representations and Warranties For Mortgage Loans

All capitalized terms used in this Exhibit H will have the meanings assigned to
such terms in the Mortgage Loan Purchase Agreement.

 

(1) Whole Loan; Ownership of Mortgage Loans. Each Mortgage Loan is a whole loan
and not a participation interest in a Mortgage Loan. At the time of the sale,
transfer and assignment to Purchaser, no Note or Mortgage was subject to any
assignment (other than assignments to the Seller), participation or pledge, and
the Seller had good title to, and was the sole owner of, each Mortgage Loan free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Mortgage Loan other than any
servicing rights appointment or similar agreement. Seller has full right and
authority to sell, assign and transfer each Mortgage Loan, and the assignment to
Purchaser constitutes a legal, valid and binding assignment of such Mortgage
Loan free and clear of any and all liens, pledges, charges or security interests
of any nature encumbering such Mortgage Loan.

 

(2) Loan Document Status. Each related Note, Mortgage, Assignment of Leases,
Rents and Profits (if a separate instrument), guaranty and other agreement
executed by or on behalf of the related Borrower, guarantor or other obligor in
connection with such Mortgage Loan is the legal, valid and binding obligation of
the related Borrower, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency, one action, or market value limit deficiency legislation), as
applicable, and is enforceable in accordance with its terms, except (i) as such
enforcement may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Notes, Mortgages or other Loan
Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan, that would deny the mortgagee the
principal benefits intended to be provided by the Note, Mortgage or other Loan
Documents.

 

(3)

Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical

 

H-1



--------------------------------------------------------------------------------

  realization against the Mortgaged Property of the principal benefits of the
security intended to be provided thereby, including realization by judicial or,
if applicable, non-judicial foreclosure subject to the limitations set forth in
the Standard Qualifications.

 

(4) Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File or as otherwise
provided in the related Loan Documents (a) the material terms of such Mortgage,
Note, Mortgage Loan guaranty, and related Loan Documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or rescinded in
any respect that could be reasonably expected to have a material adverse effect
on such Mortgage Loan; (b) no related Mortgaged Property or any portion thereof
has been released from the lien of the related Mortgage in any manner which
materially interferes with the security intended to be provided by such Mortgage
or the use or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Borrower nor the related guarantor has been released
from its material obligations under the Mortgage Loan. With respect to each
Mortgage Loan, except as contained in a written document included in the
Mortgage File, there have been no modifications, amendments or waivers, that
could be reasonably expected to have a material adverse effect on such Mortgage
Loan consented to by Seller on or after the Cut-off Date.

 

(5) Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases, Rents and Profits
to the Trust constitutes a legal, valid and binding assignment to the Trust.
Each related Mortgage and Assignment of Leases, Rents and Profits is freely
assignable without the consent of the related Borrower. Each related Mortgage is
a legal, valid and enforceable first lien on the related Borrower’s fee or
leasehold interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth in Schedule
1(a) (each such exception, a “Title Exception”)), except as the enforcement
thereof may be limited by the Standard Qualifications. Such Mortgaged Property
(subject to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below). Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code (“UCC”) financing statements is required in order to effect such
perfection.

 

H-2



--------------------------------------------------------------------------------

(6) Permitted Liens; Title Insurance. Each Mortgaged Property securing a
Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Mortgage Loan (or with respect
to a Mortgage Loan secured by multiple properties, an amount equal to at least
the allocated loan amount with respect to the Title Policy for each such
property) after all advances of principal (including any advances held in escrow
or reserves), that insures for the benefit of the owner of the indebtedness
secured by the Mortgage, the first priority lien of the Mortgage, which lien is
subject only to (a) the lien of current real property taxes, water charges,
sewer rents and assessments not yet due and payable; (b) covenants, conditions
and restrictions, rights of way, easements and other matters of public record;
(c) the exceptions (general and specific) and exclusions set forth in such Title
Policy or appearing of record; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; and (f) if the related Mortgage Loan is
cross-collateralized and cross-defaulted with another Mortgage Loan (each a
“Crossed Mortgage Loan”), the lien of the Mortgage for another Mortgage Loan
that is cross-collateralized and cross-defaulted with such Crossed Mortgage
Loan, provided that none of which items (a) through (f), individually or in the
aggregate, materially and adversely interferes with the value or current use of
the Mortgaged Property or the security intended to be provided by such Mortgage
or the Borrower’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clause
(f) of the preceding sentence, none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage. Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge, any
other holder of the Mortgage Loan, has done, by act or omission, anything that
would materially impair the coverage under such Title Policy.

 

(7) Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Crossed Mortgage Loan, there are, as of origination, and to the Seller’s
knowledge, as of the Cut-off Date, no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
The Seller has no knowledge of any mezzanine debt secured directly by interests
in the related Borrower.

 

(8)

Assignment of Leases, Rents and Profits. There exists as part of the related
Mortgage File an Assignment of Leases, Rents and Profits (either as a separate
instrument or incorporated into the related Mortgage). Subject to the Permitted
Encumbrances and the Title Exceptions, each related Assignment of Leases, Rents
and Profits creates a valid

 

H-3



--------------------------------------------------------------------------------

  first-priority collateral assignment of, or a valid first-priority lien or
security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Borrower to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Standard Qualifications. The
related Mortgage or related Assignment of Leases, Rents and Profits, subject to
applicable law, provides that, upon an event of default under the Mortgage Loan,
a receiver is permitted to be appointed for the collection of rents or for the
related mortgagee to enter into possession to collect the rents or for rents to
be paid directly to the mortgagee.

 

(9) UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Borrower and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Loan Documents or any other personal property
leases applicable to such personal property), to the extent perfection may be
effected pursuant to applicable law by recording or filing, as the case may be.
Subject to the Standard Qualifications, each related Mortgage (or equivalent
document) creates a valid and enforceable lien and security interest on the
items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10) Condition of Property. Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within twelve months of the
Cut-off Date.

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than twelve months
prior to the Cut-off Date. To the Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
mortgage loans, as of the Closing Date, each related Mortgaged Property was free
and clear of any material damage (other than (i) any damage or deficiency that
is estimated to cost less than $50,000 to repair, (ii) any deferred maintenance
for which escrows were established at origination and (iii) any damage fully
covered by insurance) that would affect materially and adversely the use or
value of such Mortgaged Property as security for the Mortgage Loan.

 

(11)

Taxes and Assessments. All real estate taxes, governmental assessments and other
similar outstanding governmental charges (including, without limitation, water
and sewage charges), or installments thereof, that could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that

 

H-4



--------------------------------------------------------------------------------

  prior to the Cut-off Date have become delinquent in respect of each related
Mortgaged Property have been paid, or an escrow of funds has been established in
an amount sufficient to cover such payments and reasonably estimated interest
and penalties, if any, thereon. For purposes of this representation and
warranty, real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the earlier of (a) the date on which interest and/or penalties would first
be payable thereon and (b) the date on which enforcement action is entitled to
be taken by the related taxing authority.

 

(12) Condemnation. As of the date of origination and to the Seller’s knowledge
as of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13) Actions Concerning Mortgage Loan. To the Seller’s knowledge, based on
evaluation of the Title Policy (as defined in paragraph 6), an engineering
report or property condition assessment as described in paragraph 10, applicable
local law compliance materials as described in paragraph 24, reasonable and
customary bankruptcy, civil records, UCC-1, and judgment searches of the
Borrowers and guarantors, and the ESA (as defined in paragraph 40), on and as of
the date of origination and as of the Cut-off Date, there was no pending or
filed action, suit or proceeding, involving any Borrower, guarantor, or
Borrower’s interest in the Mortgaged Property, an adverse outcome of which would
reasonably be expected to materially and adversely affect (a) such Borrower’s
title to the Mortgaged Property, (b) the validity or enforceability of the
Mortgage, (c) such Borrower’s ability to perform under the related Mortgage
Loan, (d) such guarantor’s ability to perform under the related guaranty,
(e) the principal benefit of the security intended to be provided by the Loan
Documents or (f) the current principal use of the Mortgaged Property.

 

(14) Escrow Deposits. All escrow deposits and payments required to be escrowed
with lender pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with lender under the related Loan Documents are being conveyed by the Seller to
Purchaser or its servicer.

 

(15) No Holdbacks. The Stated Principal Balance as of the Cut-off Date of the
Mortgage Loan set forth on the mortgage loan schedules attached as Annex A to
this Agreement has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Borrower or other considerations determined by
Seller to merit such holdback.

 

H-5



--------------------------------------------------------------------------------

(16) Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of any one of the following: (i) at
least “A-:VII” from A.M. Best Company, (ii) at least “A3” (or the equivalent)
from Moody’s Investors Service, Inc. or (iii) at least “A-” from Standard &
Poor’s Ratings Service (collectively the “Insurance Rating Requirements”), in an
amount (subject to a customary deductible) not less than the lesser of (1) the
original principal balance of the Mortgage Loan and (2) the full insurable value
on a replacement cost basis of the improvements, furniture, furnishings,
fixtures and equipment owned by the Borrower and included in the Mortgaged
Property (with no deduction for physical depreciation), but, in any event, not
less than the amount necessary or containing such endorsements as are necessary
to avoid the operation of any coinsurance provisions with respect to the related
Mortgaged Property.

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in an amount that is at least equal
to the lesser of (1) the outstanding principal balance of the Mortgage Loan and
(2) the maximum amount of such insurance available under the National Flood
Insurance Program.

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Borrower is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by the Seller for
loans originated for securitization, and in any event not less than $1 million
per occurrence and $2 million in the aggregate.

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the

 

H-6



--------------------------------------------------------------------------------

Mortgaged Property in the event of an earthquake. In such instance, the SEL or
PML, as applicable, was based on a 475-year return period, an exposure period of
50 years and a 10% probability of exceedance. If the resulting report concluded
that the SEL or PML, as applicable, would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such Mortgaged
Property was obtained by an insurer rated at least “A:VII” by A.M. Best Company
or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-” by
Standard & Poor’s Ratings Service in an amount not less than 100% of the SEL or
PML, as applicable.

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the lender (or a
trustee appointed by it) having the right to hold and disburse such proceeds as
the repair or restoration progresses, or (b) to the reduction of the outstanding
principal balance of such Mortgage Loan together with any accrued interest
thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the lender under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for related
premiums. All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by Seller.

 

(17) Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Borrower to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created or the non-recourse
carveout guarantor under the Mortgage Loan has indemnified the mortgagee for any
loss suffered in connection therewith.

 

H-7



--------------------------------------------------------------------------------

(18) No Encroachments. To Seller’s knowledge based solely on surveys obtained in
connection with origination (which may have been a previously existing “as
built” survey) and the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements on adjoining parcels encroach onto the related Mortgaged
Property except for encroachments that do not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No material improvements
encroach upon any easements except for encroachments the removal of which would
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements have been obtained under the
Title Policy.

 

(19) No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to the Anticipated
Repayment Date) or an equity participation by Seller.

 

(20) [Intentionally left blank.]

 

(21) Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(22) Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date and as of each date that Seller held the Note, Seller was
authorized to transact and do business in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23) Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
mortgagee.

 

(24)

Local Law Compliance. To the Seller’s knowledge, based upon any of a letter from
any governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of

 

H-8



--------------------------------------------------------------------------------

  local law compliance consistent with the investigation conducted by the Seller
for similar commercial, multi-family and manufactured housing community mortgage
loans intended for securitization, with respect to the improvements located on
or forming part of each Mortgaged Property securing a Mortgage Loan as of the
date of origination of such Mortgage Loan and as of the Cut-off Date, there are
no material violations of applicable zoning ordinances, building codes and land
laws (collectively “Zoning Regulations”) other than those which (i) constitute a
legal non-conforming use or structure, as to which the Mortgaged Property may be
restored or repaired to the full extent necessary to maintain the use of the
structure immediately prior to a casualty or the inability to restore or repair
to the full extent necessary to maintain the use or structure immediately prior
to the casualty would not materially and adversely affect the use or operation
of the Mortgaged Property, (ii) are insured by the Title Policy or other
insurance policy, (iii) are insured by law and ordinance insurance coverage in
amounts customarily required by the Seller for loans originated for
securitization that provides coverage for additional costs to rebuild and/or
repair the property to current Zoning Regulations or (iv) would not have a
material adverse effect on the Mortgage Loan. The terms of the Loan Documents
require the Borrower to comply in all material respects with all applicable
governmental regulations, zoning and building laws.

 

(25) Licenses and Permits. Each Borrower covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon a letter from any
government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial, multi-family and manufactured housing community mortgage loans
intended for securitization, all such material licenses, permits and applicable
governmental authorizations are in effect. The Mortgage Loan requires the
related Borrower to be qualified to do business in the jurisdiction in which the
related Mortgaged Property is located.

 

(26) Recourse Obligations. The Loan Documents for each Mortgage Loan provide
that such Mortgage Loan is non-recourse to the related parties thereto except
that (a) the related Borrower and at least one individual or entity shall be
fully liable for actual losses, liabilities, costs and damages arising from
certain acts of the related Borrower and/or its principals specified in the
related Loan Documents, which acts generally include the following: (i) acts of
fraud or intentional material misrepresentation, (ii) misappropriation of rents
(following an Event of Default), insurance proceeds or condemnation awards,
(iii) intentional material physical waste of the Mortgaged Property, and
(iv) any breach of the environmental covenants contained in the related Loan
Documents, and (b) the Mortgage Loan shall become full recourse to the related
Borrower and at least one individual or entity, if the related Borrower files a
voluntary petition under federal or state bankruptcy or insolvency law.

 

(27)

Mortgage Releases. The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated

 

H-9



--------------------------------------------------------------------------------

  loan amount of such portion of the Mortgaged Property and (ii) the outstanding
principal balance of the Mortgage Loan, (b) upon payment in full of such
Mortgage Loan, (c) releases of out-parcels that are unimproved or other portions
of the Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Mortgage Loan
and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (d) as required pursuant to an order of
condemnation.

 

(28) Financial Reporting and Rent Rolls. The Loan Documents for each Mortgage
Loan require the Borrower to provide the owner or holder of the Mortgage with
quarterly (other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) rent rolls
for properties that have leases contributing more than 5% of the in-place base
rent and annual financial statements, which annual financial statements with
respect to each Mortgage Loan with more than one Borrower are in the form of an
annual combined balance sheet of the Borrower entities (and no other entities),
together with the related combined statements of operations, members’ capital
and cash flows, including a combining balance sheet and statement of income for
the Mortgaged Properties on a combined basis.

 

(29) Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related
special-form all-risk insurance policy and business interruption policy (issued
by an insurer meeting the Insurance Rating Requirements) did not, as of the date
of origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents generally only require that the related borrower take commercially
reasonable efforts to obtain insurance against damage resulting from acts of
terrorism and other acts of sabotage unless lack of such insurance will result
in a downgrade of the ratings of the related Mortgage Loan.

 

(30)

Due on Sale or Encumbrance. Subject to specific exceptions set forth below, each
Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the Principal Balance of such Mortgage Loan if,
without the consent of the holder of the Mortgage (which consent, in some cases,
may not be unreasonably withheld) and/or complying with the requirements of the
related Loan Documents (which provide for transfers without the consent of the
lender which are customarily acceptable to the Seller lending on the security of
property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan

 

H-10



--------------------------------------------------------------------------------

  Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Borrower, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Loan Documents, (iii) transfers that do not
result in a change of Control of the related Borrower or transfers of passive
interests so long as the guarantor retains Control, (iv) transfers to another
holder of direct or indirect equity in the Borrower, a specific Person
designated in the related Loan Documents or a Person satisfying specific
criteria identified in the related Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraph (27) herein, or (vii) by reason of any mezzanine debt that existed
at the origination of the related Mortgage Loan, or future permitted mezzanine
debt in each case as set forth in Schedule 1(c) to this Annex B or (b) the
related Mortgaged Property is encumbered with a subordinate lien or security
interest against the related Mortgaged Property, other than (i) any Companion
Loan or any subordinate debt that existed at origination and is permitted under
the related Loan Documents, (ii) purchase money security interests, (iii) any
Crossed Mortgage Loan as set forth in Schedule 1(d) to this Annex B or
(iv) Permitted Encumbrances. For purposes of the foregoing representation,
“Control” means the power to direct the management and policies of an entity,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise.

 

(31) Single-Purpose Entity. Single-Purpose Entity. Each Mortgage Loan requires
the Borrower to be a Single-Purpose Entity for at least as long as the Mortgage
Loan is outstanding. Both the Loan Documents and the organizational documents of
the Borrower with respect to each Mortgage Loan with a Stated Principal Balance
as of the Cut-off Date in excess of $5 million provide that the Borrower is a
Single-Purpose Entity, and each Mortgage Loan with a Stated Principal Balance as
of the Cut-off Date of $20 million or more has a counsel’s opinion regarding
non-consolidation of the Borrower. For this purpose, a “Single-Purpose Entity”
shall mean an entity, other than an individual, whose organizational documents
(or if the Mortgage Loan has a Stated Principal Balance as of the Cut-off Date
equal to $5 million or less, its organizational documents or the related Loan
Documents) provide substantially to the effect that it was formed or organized
solely for the purpose of owning and operating one or more of the Mortgaged
Properties securing the Mortgage Loans and prohibit it from engaging in any
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Borrower for a Crossed Mortgage Loan), and that it holds itself
out as a legal entity, separate and apart from any other person or entity.

 

(32) [Intentionally Left Blank].

 

H-11



--------------------------------------------------------------------------------

(33) Floating Interest Rates. Each Mortgage Loan bears interest at a floating
rate of interest that is based on LIBOR plus a margin (which interest rate may
be subject to a minimum or “floor” rate).

 

(34) Ground Leases. For purposes of this Agreement, a “Ground Lease” shall mean
a lease creating a leasehold estate in real property where the fee owner as the
ground lessor or sub ground lessor conveys for a term or terms of years its
entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:

 

  (a) The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage;

 

  (b) The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the lender (except termination or
cancellation if (i) notice of a default under the Ground Lease is provided to
lender and (ii) such default is curable by lender as provided in the Ground
Lease but remains uncured beyond the applicable cure period), and no such
consent has been granted by the Seller since the origination of the Mortgage
Loan except as reflected in any written instruments which are included in the
related Mortgage File;

 

  (c) The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Borrower or the mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

H-12



--------------------------------------------------------------------------------

  (d) The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

  (e) The Ground Lease does not place commercially unreasonable restrictions on
the identity of the Mortgagee and the Ground Lease is assignable to the holder
of the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor;

 

  (f) The Seller has not received any written notice of material default under
or notice of termination of such Ground Lease. To the Seller’s knowledge, there
is no material default under such Ground Lease and no condition that, but for
the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

  (g) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

 

  (h) A lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the lender’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

  (i) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by the Seller in connection with loans
originated for securitization;

 

  (j) Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in clause (k) below) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the lender or a trustee appointed by it having the right to hold
and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

H-13



--------------------------------------------------------------------------------

  (k) In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

 

  (l) Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35) Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all material respects, legal and have
met customary industry standards for servicing of similar commercial loans.

 

(36) Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan and the origination thereof complied in
all material respects with, or was exempt from, all requirements of federal,
state or local law relating to the origination of such Mortgage Loan; provided
that such representation and warranty does not address or otherwise cover any
matters with respect to federal, state or local law otherwise covered in this
Exhibit D.

 

(37) No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the date hereof, no Mortgage Loan
is more than 30 days delinquent (beyond any applicable grace or cure period) in
making required payments as of the Closing Date. To the Seller’s knowledge,
there is (a) no material default, breach, violation or event of acceleration
existing under the related Mortgage Loan or (b) no event (other than payments
due but not yet delinquent) which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either clause (a) or clause (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in Schedule 1(a). No person other than the holder of such Mortgage Loan may
declare any event of default under the Mortgage Loan or accelerate any
indebtedness under the Loan Documents.

 

(38) Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, no Borrower, guarantor or
tenant occupying a single-tenant property is a debtor in state or federal
bankruptcy, insolvency or similar proceeding.

 

H-14



--------------------------------------------------------------------------------

(39) Organization of Borrower. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Borrower delivered by
the Borrower in connection with the origination of such Mortgage Loan, the
Borrower is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. Except
with respect to any Crossed Mortgage Loan, no Mortgage Loan has a Borrower that
is an Affiliate of another Borrower. (An “Affiliate” for purposes of this
paragraph (39) means, a Borrower that is under direct or indirect common
ownership and control with another Borrower.)

 

(40) Environmental Conditions. A Phase I environmental site assessment (or
update of a previous Phase I and or Phase II site assessment) and, with respect
to certain Mortgage Loans, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements was conducted by a reputable
environmental consultant in connection with such Mortgage Loan within 12 months
prior to its origination date (or an update of a previous ESA was prepared), and
such ESA either (i) did not identify the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor,
hereinafter “Environmental Condition”) at the related Mortgaged Property or the
need for further investigation with respect to any Environmental Condition that
was identified, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true: (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable environmental laws or the
Environmental Condition has been escrowed by the related Borrower and is held or
controlled by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Borrower that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the Environmental Condition affecting the related
Mortgaged Property was otherwise listed by such governmental authority as
“closed” or a reputable environmental consultant has concluded that no further
action is required); (D) a secured creditor environmental policy or a pollution
legal liability insurance policy that covers liability for the Environmental
Condition was obtained from an insurer rated no less than A- (or the equivalent)
by Moody’s, S&P and/or Fitch; (E) a party not related to the Borrower was
identified as the responsible party for such Environmental Condition and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Borrower having financial
resources reasonably estimated to be adequate to address the situation is
required to take action. To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

 

H-15



--------------------------------------------------------------------------------

(41) Appraisal. The Servicing File contains an appraisal of the related
Mortgaged Property with an appraisal date within 6 months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is either a Member of the Appraisal Institute (“MAI”)
and/or has been licensed and certified to prepare appraisals in the state where
the Mortgaged Property is located. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation and has
certified that such appraiser had no interest, direct or indirect, in the
Mortgaged Property or the Borrower or in any loan made on the security thereof,
and its compensation is not affected by the approval or disapproval of the
Mortgage Loan.

 

(42) Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the mortgage loan schedule attached as Exhibit A to this
Agreement is true and correct in all material respects as of the Cut-off Date
and contains all information required by this Agreement to be contained therein.

 

(43) Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any mortgage loan that is outside the Trust.

 

(44) Advance of Funds by the Seller. After origination, no advance of funds has
been made by Seller to the related Borrower other than in accordance with the
Loan Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Borrower or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a lender-controlled lockbox if required or
contemplated under the related lease or Loan Documents). Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under a Mortgage Loan, other than contributions made on or prior to the
date hereof.

 

(45) Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan, the failure to comply with
which would have a material adverse effect on the Mortgage Loan.

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.

 

H-16



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF INVESTOR CERTIFICATION

(For Non-Borrower Affiliates)

[Date]

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re: Resource Capital Corp. CRE Notes 2013, Ltd. and Resource Capital Corp. CRE
Notes 2013, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of December 23, 2013 (the “Indenture”), by and among
Resource Capital Corp. CRE Notes 2013, Ltd. (the “Issuer”), as Issuer, Resource
Capital Corp. CRE Notes 2013, LLC, as Co-Issuer, RCC Real Estate, Inc., as
Advancing Agent, Wells Fargo Bank, National Association as Note Administrator
and Deutsche Bank Trust Company Americas (the “Trustee”), as Trustee, the
undersigned hereby certifies and agrees as follows:

1. The undersigned is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share.

2. The undersigned is not an agent of, or an investment advisor to, any borrower
or affiliate of any borrower under a Mortgage Loan.

3. The undersigned is requesting access pursuant to the Indenture to certain
information (the “Information”) on the Note Administrator’s Website and/or is
requesting the information identified on the schedule attached hereto (also, the
“Information”) pursuant to the provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

 

I-1-1



--------------------------------------------------------------------------------

5. The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the Note
Administrator, the Trustee, the Servicer, and the Special Servicer for any loss,
liability or expense incurred thereby with respect to any such breach by the
undersigned or any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

  Name:   Title:

 

I-1-2



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF INVESTOR CERTIFICATION FOR BORROWER AFFILIATES

[Date]

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re: Resource Capital Corp. CRE Notes 2013, Ltd. and Resource Capital Corp. CRE
Notes 2013, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of December 23, 2013 (the “Indenture”), by and among
Resource Capital Corp. CRE Notes 2013, Ltd. (the “Issuer”), as Issuer, Resource
Capital Corp. CRE Notes 2013, LLC, as Co-Issuer, RCC Real Estate, Inc., as
Advancing Agent, Wells Fargo Bank, National Association as Note Administrator
and Deutsche Bank Trust Company Americas (the “Trustee”), as Trustee, the
undersigned hereby certifies and agrees as follows:

1. The undersigned is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share.

2. The undersigned is an agent or Affiliate of, or an investment advisor to, any
borrower under a Mortgage Loan.

3. The undersigned is requesting access pursuant to the Indenture to the Monthly
Reports (the “Information”) on the Note Administrator’s Website pursuant to the
provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

5. The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the Note
Administrator,

 

I-2-1



--------------------------------------------------------------------------------

the Trustee, the Servicer, and the Special Servicer for any loss, liability or
expense incurred thereby with respect to any such breach by the undersigned or
any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

 

I-2-2



--------------------------------------------------------------------------------

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

  Name:   Title:

 

I-2-3



--------------------------------------------------------------------------------

EXHIBIT J

ONLINE MARKET DATA PROVIDER CERTIFICATION

This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer. If you represent a Market Data Provider not listed herein and would like
access to the information, please contact CTSLink at 866-846-4526, or at
ctslink.customerservice@wellsfargo.com.

In connection with the Resource Capital Corp. CRE Notes 2013, Ltd. and Resource
Capital Corp. CRE Notes 2013, LLC (the “Notes”), the undersigned hereby
certifies and agrees as follows:

 

1. The undersigned is an employee or agent of [Bloomberg L.P., Trepp, LLC, Intex
Solutions, Inc., CMBS.com, Inc., Interactive Data Corporation, Markit LLC, or
Thomson Reuters Corporation], a market data provider that has been given access
to the Monthly Reports, CREFC reports and supplemental notices on
www.ctslink.com (“CTSLink”) by request of the Issuer.

 

2. The undersigned agrees that each time it accesses CTSLink, the undersigned is
deemed to have recertified that the representation above remains true and
correct.

 

3. The undersigned acknowledges and agrees that the provision to it of
information and/or reports on CTSLink is for its own use only, and agrees that
it will not disseminate or otherwise make such information available to any
other person without the written consent of the Issuer, and any confidentiality
agreement applicable to the undersigned with respect to information obtained
from the Issuer’s 17g-5 Website shall also be applicable to information obtained
from CTSLink.

 

4. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture pursuant to which the Notes were
issued.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

  Name:   Title:

 

J-1